

THIS INDENTURE OF TRUST, made and entered into as of March 1, 2003 (this
“Indenture”), by and between CLARK COUNTY, NEVADA, a political subdivision of
the State of Nevada (the “Issuer”), and BNY MIDWEST TRUST COMPANY, not in its
individual capacity, but solely as Trustee (the “Trustee”), an Illinois trust
company organized, existing and authorized to accept and execute trusts of the
character herein set out under the laws of the State of Illinois.
 
W I T N E S S E T H:
 
WHEREAS, the Issuer is a public instrumentality and political subdivision of the
State of Nevada organized and existing under the County Economic Development
Revenue Bond Law Sections 244A.669 to 244A.763, inclusive, of the Nevada Revised
Statutes, as supplemented and amended (the “Act”), and is authorized by the Act
to issue its revenue bonds for the purpose of paying all or any part of the
costs of a “project” as defined in the Act; and
 
WHEREAS, Southwest Gas Corporation, a California corporation (the “Borrower”),
has duly caused an application to be filed with the Issuer and has requested
that the Issuer issue bonds to finance or refinance a portion of the cost of the
acquisition, construction and installation of a “project” within the meaning of
the Act consisting of the upgrade, improvement, addition and replacement of
facilities for local furnishing of natural gas located in Clark County, Nevada
as more particularly described in Exhibit A-1 and Exhibit A-2 of the Agreement
(the “Project”); and
 
WHEREAS, the Issuer, after due investigation and deliberation, has adopted a
resolution approving said request and authorizing the issuance of bonds to
finance or refinance a portion of the cost of the acquisition, construction, and
installation of the Project; and
 
WHEREAS, concurrently with the execution and delivery of this Indenture, the
Issuer is entering into a Financing Agreement, dated the date hereof (the
“Agreement”), with the Borrower specifying the terms and conditions of the
financing or refinancing of a portion of the cost of the acquisition and
construction of the Project by the Borrower, the lending of the proceeds of the
Issuer’s Industrial Development Revenue Bonds (Southwest Gas Corporation
Project) Series 2003A (the “Series 2003A Bonds”), the Issuer’s Industrial
Development Revenue Bonds (Southwest Gas Corporation Project) Series 2003B (the
“Series 2003B Bonds”), the Issuer’s Industrial Development Revenue Bonds
(Southwest Gas Corporation Project) Series 2003C (the “Series 2003C Bonds”), the
Issuer’s Industrial Development Revenue Bonds (Southwest Gas Corporation
Project) Series 2003D (the “Series 2003D Bonds”) and the Issuer’s Industrial
Development Revenue Bonds (Southwest Gas Corporation Project) Series 2003E (the
“Series 2003E Bonds”) to the Borrower for such purpose, and the repayment by the
Borrower of such loan; and
 
WHEREAS, in order to provide for the authentication and delivery of the Series
2003A Bonds, the Series 2003B Bonds, the Series 2003C Bonds, the Series 2003D
Bonds and the Series 2003E Bonds (as more fully defined herein, the “Bonds”), to
establish and declare the terms and conditions upon which the Bonds are to be
issued and secured and to secure the payment of the principal thereof and of the
interest and premium, if any, thereon, the Issuer has authorized the execution
and delivery of this Indenture; and
 

 
 

--------------------------------------------------------------------------------

 

WHEREAS, the Bonds are to be issued in a total aggregate principal amount not to
exceed $165,000,000 and are to be sold and delivered to provide proceeds, as a
loan to the Borrower, to finance or refinance a portion of the cost of the
acquisition, construction, and installation of the Project, including the
refinancing of such cost by refunding the Refunded Bonds, as defined herein; and
 
WHEREAS, the Bonds and the Trustee’s certificate of authentication and the form
of assignment to be endorsed thereon shall be in substantially the forms set
forth in Exhibit A to this Indenture, with necessary and appropriate variations,
omissions and insertions as permitted or required by this Indenture;
 
WHEREAS, all acts and proceedings required by law necessary to make the Bonds
when executed by the Issuer, authenticated and delivered by the Trustee and duly
issued, the valid, binding and legal limited obligations of the Issuer, and to
constitute this Indenture a valid and binding agreement for the uses and
purposes herein set forth, in accordance with its terms, have been done and
taken; and the execution and delivery of this Indenture have been in all
respects duly authorized;
 
NOW, THEREFORE, THIS INDENTURE OF TRUST WITNESSETH:
 
That the Issuer in consideration of the premises, the acceptance by the Trustee
of the trust hereby created, the purchase and acceptance of the Bonds by the
purchasers thereof, one dollar duly paid to the Issuer by the Trustee at or
before the execution and delivery of these presents and of other good and
valuable considerations, the receipt of which is hereby acknowledged, and in
order to secure the payment of the principal of and premium, if any, and
interest on all Bonds outstanding hereunder from time to time, according to
their tenor and effect, and to secure the observance and performance by the
Issuer of all the covenants expressed or implied herein and in the Bonds, does
hereby pledge and assign unto the Trustee and unto its successors and assigns
forever;
 
GRANTING CLAUSE FIRST
 
The Agreement, including all extensions and renewals of the term thereof, if
any, together with all right, title and interest of the Issuer therein (except
for the right of the Issuer to the payment of costs, expenses and
indemnification pursuant to Sections 4.2(d), 4.2(e), 4.2(h) and 6.4 of the
Agreement and any rights of the Issuer to receive any notices, certificates,
requests, requisitions or other communications, to make inspections and to give
consents under the Agreement) including, but without limiting the generality of
the foregoing, the present and continuing right to receive, collect or make
claim for any of the moneys, income, revenues, issues, profits and other amounts
payable or receivable thereunder, including payments made by the Borrower under
the Agreement (excepting only payments made by the Borrower pursuant to the Tax
Certificate (as defined herein) in order to make rebate payments to the United
States), to bring actions and proceedings thereunder or for the enforcement
thereof, and to do any and all things which the Issuer or any other person is or
may become entitled to do under the Agreement;
 

 
 2

--------------------------------------------------------------------------------

 

GRANTING CLAUSE SECOND
 
All Revenues (as defined herein) received by the Issuer under the Agreement and
all moneys and earnings thereon held by the Trustee in the Construction Fund,
the Costs of Issuance Fund, or in the Bond Fund under the terms of this
Indenture; and
 
GRANTING CLAUSE THIRD
 
Any and all other property of each name and nature from time to time hereafter
by delivery or by writing of any kind pledged or assigned as and for additional
security hereunder, by the Issuer or by anyone on its behalf or with its written
consent, to the Trustee, which are hereby authorized to receive any and all such
property at any and all times and to hold and apply the same subject to the
terms hereof.
 
TO HAVE AND TO HOLD all and singular the Trust Estate, whether now owned or
hereafter acquired, unto the Trustee and its successors in said trusts and
assigns forever.
 
IN TRUST NEVERTHELESS, upon the terms and trusts herein set forth for the equal
and proportionate benefit, security and protection of all present and future
owners of the Bonds, from time to time issued under and secured by this
Indenture without privilege, priority or distinction as to the lien or otherwise
of any of the Bonds over any of the other Bonds (except only as otherwise
expressly stated herein) and thereafter to secure the Bank to the extent of its
interest herein.
 
PROVIDED HOWEVER, that if the Issuer, its successors or assigns, shall cause to
be paid, the principal of the Bonds and the interest and premium, if any, due or
to become due thereon, at the times and in the manner mentioned in the Bonds,
according to the true intent and meaning thereof, and shall cause the payments
to be made into the Bond Fund as required under Article VI hereof or shall
provide, as permitted by Article VIII hereof, for the payment thereof, and shall
keep, perform and observe all the covenants and conditions pursuant to the terms
of this Indenture to be kept, performed and observed by it, and shall pay or
cause to be paid to the Trustee and the Bank all sums of money due or to become
due, to each of them, respectively, in accordance with the terms and provisions
hereof, then this Indenture and the rights hereby granted shall cease, determine
and be void except as set forth in such Article VIII.
 
THIS INDENTURE OF TRUST FURTHER WITNESSETH, and it is expressly declared, that
all Bonds issued and secured hereunder are to be issued, authenticated and
delivered and the Trust Estate hereby assigned and pledged are to be dealt with
and disposed of under, upon and subject to the terms, conditions, stipulations,
covenants, agreements, trusts, uses and purposes as hereinafter expressed, and
the Issuer has agreed and covenanted, and does hereby agree and covenant, with
the Trustee and with the respective Owners from time to time of the Bonds and
the Bank, to the extent of its interest herein, as follows:
 

 
 3

--------------------------------------------------------------------------------

 

ARTICLE I
 


 
DEFINITIONS AND RULES OF INTERPRETATION
 
SECTION 1.01.                                           RULES OF
INTERPRETATION.  For all purposes of this Indenture, except as otherwise
expressly provided or unless the context otherwise requires:
 
(A)           All references in this Indenture to designated “Articles”,
“Sections” and other subdivisions are to the designated Articles, Sections and
other subdivisions of this Indenture.
 
(B)           The words “herein”, “hereof”, “hereto”, “hereby”, and “hereunder”
and other words of similar import refer to this Indenture as a whole and not to
any particular Article, Section or other subdivision.
 
(C)           The terms defined in this Article have the meanings assigned to
them in this Article, and include the plural as well as the singular.
 
(D)           All accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with generally accepted accounting
principles as in effect in the United States from time to time.
 
(E)           Every “request”, “order”, “demand”, “application”, “appointment”,
“notice”, “statement”, “certificate”, “consent”, “direction”, “instruction” or
similar action hereunder by the Issuer shall, unless the form thereof is
specifically provided, be in writing signed by the Authorized Issuer
Representative.
 
(F)           All references to the “Bank,” the “Liquidity Provider” or the
“Bond Insurer” apply only at such time as any Bank, Liquidity Provider or Bond
Insurer is then providing a Letter of Credit, Liquidity Facility or Bond
Insurance, as applicable, relating to any particular Series of Bonds and then
only to such Series of Bonds and only to such Bank, Liquidity Provider or Bond
Insurer, as applicable.
 
(G)           All references to the “Remarketing Agent,” the “Auction Agent,”
the “Tender Agent,” and the “Broker-Dealer” apply only at such time as any
Remarketing Agent, Auction Agent, Tender Agent or Broker-Dealer is then acting
as a remarketing agent, auction agent, tender agent or broker-dealer, as
applicable, with respect to any Series of Bonds and then only to such Series of
Bonds and only to such Remarketing Agent, Auction Agent, Tender Agent or
Broker-Dealer, as applicable.
 
(H)           All other terms used herein which are defined in the Agreement
shall have the same meanings assigned them in the Agreement unless the context
otherwise requires.
 
SECTION 1.02.                                           DEFINITIONS.  In
addition to the terms defined in the recitals hereto, for all purposes of this
Indenture and the Agreement, except as otherwise expressly provided or unless
the context otherwise requires, the following terms shall have the following
meanings; provided, however, that any terms used herein relating to Auction
Bonds
 

 
 4

--------------------------------------------------------------------------------

 

that are not expressly defined below shall be deemed to have the meanings
provided in Exhibit D, Auction Procedures, attached hereto:
 
“Act” means the County Economic Development Revenue Bond Law Sections 244A.669
to 244A.763, inclusive, of the Nevada Revised Statutes, as amended and
supplemented.
 
“Administrative Expenses” means any and all reasonable and necessary expenses
(including the reasonable and necessary out-of-pocket expenses and fees of
Counsel) incurred by the Issuer in connection with the Bonds, the Agreement,
this Indenture and any transaction or event contemplated by the Agreement or
this Indenture, and any agency of the State selected by the Issuer to act on its
behalf in connection with the Bonds, including any and all reasonable expenses
incurred by the Attorney General of the State in connection with any litigation
which may at any time be instituted involving the Bonds.
 
“Agreement” means the Financing Agreement of even date herewith by and between
the Issuer and the Borrower, as from time to time amended and supplemented.
 
“Auction Agent” has the meaning, at any time as applicable, set forth in
Exhibit D, Auction Procedures, attached hereto.
 
“Auction Bond” means, at any time as applicable, any Bond that bears interest at
an Auction Rate.
 
“Auction Rate” has the meaning set forth in Exhibit D, Auction Procedures,
attached hereto.
 
“Auction Rate Period” has the meaning set forth in Exhibit D, Auction
Procedures, attached hereto.
 
“Authorized Borrower Representative” means the President, the Chief Financial
Officer, Treasurer or any Assistant Treasurer of the Borrower or any person at
the time designated to act on behalf of the Borrower by a written certificate
furnished to the Issuer, the Remarketing Agent, and the Trustee containing the
specimen signature of such person and signed on behalf of the Borrower by any
officer of the Borrower.  Such certificate may designate an alternate or
alternates.
 
“Authorized Denominations” means (i) with respect to any Term Rate Period,
$5,000 and any integral multiple thereof; (ii) with respect to any other Rate
Period, $100,000 and any integral multiple of $5,000 in excess thereof, except
that one Bond may be in a denomination of any amount in excess of $100,000 and
(iii) with respect to any Auction Rate Period, the Authorized Denominations set
forth in Exhibit D, Auction Procedures, attached hereto.
 
“Authorized Issuer Representative” means the Chair of the Board of Commissioners
of the Issuer or any person at the time designated to act on behalf of the
Issuer by a written certificate furnished to the Borrower and the Trustee
containing the specimen signature of such person and signed on behalf of the
Issuer by the Chair of the Board of Commissioners of the Issuer.
 

 
 5

--------------------------------------------------------------------------------

 

“Bank” means, at any time as applicable, any commercial bank, savings
association or other financial institution issuing a Letter of Credit to support
the Bonds, which will be a party to a Reimbursement Agreement.
 
“Bank Bonds” shall have the meaning ascribed thereto in Section 4.06(b)(i)
hereof.
 
“Bank Default” means any of the following events: (i) the Bank shall fail,
wholly or partially, to make a payment when and as required under the provisions
of the Letter of Credit; (ii) the Letter of Credit is surrendered, cancelled or
terminated (other than through normal expiration in accordance with its terms),
or amended or modified in any material respect, without the Trustee’s prior
written consent; (iii) a court of competent jurisdiction enters a final
nonappealable judgment that the Letter of Credit is not valid and binding on or
enforceable against the Bank ; or (iv) the occurrence and continuation of one or
more of the following: (A) the liquidation or dissolution of the Bank; (B) the
commencement by the Bank of a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in
effect, including without limitation the appointment of a trustee, receiver,
liquidator, custodian or other similar official for itself or any substantial
part of its property; (C) the consent of the Bank to or the acquiescence by the
Bank in any case or proceeding described in the preceding clause (B) that is
commenced against it; (D) the making by the Bank of an assignment for the
benefit of creditors; (E) the failure of the Bank or the admission by the Bank
in writing of its inability generally to pay its debts or claims as they become
due; (F) the initiation by the Bank of any actions to authorize any of the
foregoing; (G) the commencement of an involuntary case or other proceeding
against the Bank seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case remaining undismissed and unstayed for a
period of 60 days; or (H) the entering of an order for relief against the Bank
under the federal bankruptcy law as now or hereafter in effect.
 
“Bond” or “Bonds” means any one or more of the bonds authorized, authenticated
and delivered under this Indenture.
 
“Bond Counsel” means nationally recognized municipal bond counsel mutually
acceptable to the Issuer, the Trustee and the Borrower, but shall not include
Counsel to the Borrower.
 
“Bond Fund” means the fund created by Section 6.02 hereof.
 
“Bond Insurance” means, at any time as applicable, any bond insurance policy
securing the payment of principal of the Bonds of any Series on the stated
maturity date thereof and the payment of interest on the Bonds of such Series on
each Interest Payment Date therefor, delivered pursuant to and meeting the
requirements of Section 5.16 of the Agreement.
 
“Bond Insurer” means, at any time as applicable, any insurance company, surety
or other financial institution providing Bond Insurance then in effect.
 

 
 6

--------------------------------------------------------------------------------

 

“Bondholder” or “holder” or “Owner” or “owner of Bonds” means the Person or
Persons in whose name or names a Bond shall be registered on books of the Issuer
kept by the Registrar for that purpose in accordance with the terms of this
Indenture; provided, however, with respect to Book-Entry Bonds the term “Owner”
shall mean the beneficial owners of the Bonds as the context may require.
 
“Book-Entry Bond” means a Bond authorized to be issued to and, except as
provided in subsections (c) or (d) of Section 2.13 of this Indenture, restricted
to being registered in the name of a Securities Depository.
 
“Borrower” means Southwest Gas Corporation, a California corporation qualified
to do business in the State, and its successors and assigns and any surviving,
resulting or transferee corporation as permitted in Section 5.2 of the
Agreement.
 
“Borrower Bonds” means any Bond registered to the Borrower or any affiliate
thereof or held by the Trustee for the account of the Borrower.
 
 “Business Day” means a day on which banking institutions located in New York,
New York, or in the city in which the principal corporate trust office of the
Trustee is located or the payment office for the Bond Insurer, the Bank or the
Liquidity Provider, at which demands for payment of the Bond Insurance, Letter
of Credit or Liquidity Facility are to be presented, are not required or
authorized to remain closed and on which the New York Stock Exchange is not
closed; provided, however, that during an Auction Rate Period, this definition
of “Business Day” shall be supplemented as provided in Exhibit D, Auction
Procedures, attached hereto.
 
“Code” means the Internal Revenue Code of 1954, as amended, Title XIII of the
Tax Reform Act of 1986, as amended, and regulations promulgated or proposed
thereunder or (to the extent applicable) under prior law, including temporary
regulations.
 
“1986 Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated or proposed thereunder or (to the extent applicable) under prior
law, including temporary regulations.
 
“Completion Date” means the date of completion of the New Money Project as
certified under Section 5.3 of the Agreement.
 
“Construction Fund” means the fund created by Section 6.07 hereof.
 
“Cost” or “Cost of the Project” means (i) the cost of the New Money Project and
(ii) the cost of refinancing the Prior Project through redemption of the
Refunded Bonds.
 
“Cost of the New Money Project” means the sum of the items authorized to be paid
from the Construction Fund pursuant to the provisions of paragraphs (a) to (g),
inclusive, of Section 3.3 of the Agreement.
 
“Costs of Issuance” means all items of expense directly or indirectly payable by
or reimbursable to the Issuer or the Borrower and related to the authorization,
issuance, sale and delivery of the Bonds, including but not limited to costs of
preparation and reproduction of
 

 
 7

--------------------------------------------------------------------------------

 

documents, printing expenses, filing and recording fees, initial fees and
charges of the Trustee, legal fees and charges, fees and disbursements of
consultants and professionals, Rating Agency fees, fees and charges for
preparation, execution and safekeeping of the Bonds and any other cost, charge
or fee in connection with the original issuance of the Bonds which constitutes a
“cost of issuance” within the meaning of Section 147(g) of the 1986 Code.
 
“Costs of Issuance Fund” means the fund by that name established pursuant to
Section 6.08 hereof.
 
“Counsel” means an attorney at law or a firm of attorneys (who may be an
employee of or counsel to the Issuer or the Borrower) duly admitted to the
practice of law before the highest court of any state of the United States of
America or of the District of Columbia.
 
“Daily Rate” means the interest rate on the Bonds established in accordance with
Section 2.03(a) hereof.
 
“Daily Rate Period” means each period during which Bonds bear interest at Daily
Rates.
 
“Dated Date” means (i) with respect to the Series 2003A Bonds and the Series
2003B Bonds, the date of issuance and delivery of such Bonds to each Initial
Purchaser thereof and (ii) with respect to the Series 2003C Bonds, the Series
2003D Bonds and the Series 2003E Bonds, the first day of the month in which such
Bonds are issued and delivered.
 
“Default” or “default” means any event which with the giving of notice, the
passage of time, or both, becomes an “event of default”.
 
“DTC” means The Depository Trust Company, a limited purpose trust company
organized under the laws of the State of New York, and its successors and
assigns.
 
“Event of Default” or “event of default” means an occurrence or event specified
in and defined as such by Section 9.01 hereof.
 
“Exempt Facilities” means facilities for the local furnishing of natural gas
within the meaning of Section 142(a)(8) of the 1986 Code.
 
“Expiration Date” means the earliest of (i) the stated expiration date of any
Liquidity Facility or Letter of Credit and (ii) the date on which the Liquidity
Facility or Letter of Credit is terminated pursuant to the terms of the
Agreement or the terms of such Liquidity Facility or Letter of Credit.
 
“Fitch” means Fitch, Inc., doing business as Fitch Ratings, a corporation
organized and existing under the laws of the State of Delaware, its successors
and their assigns, or, if such entity shall be dissolved or liquidated or shall
no longer perform the functions of a securities rating agency, “Fitch” shall be
deemed to refer to any other nationally recognized Rating Agency designated by
the Borrower, with notice to the Issuer, the Trustee, the Bond Insurer, the
Liquidity Provider and the Bank.
 

 
 8

--------------------------------------------------------------------------------

 

“Flexible Rate” means the interest rate on any Bonds established in accordance
with Section 2.03(d) hereof.
 
“Flexible Rate Period” means each period, comprised of Flexible Segments, during
which Bonds bear interest at Flexible Rates.
 
“Flexible Segment” means, with respect to each Bond bearing interest at a
Flexible Rate, the period established in accordance with Section 2.03(d) hereof.
 
“Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances; acts of public enemies; orders or restraints of any kind of the
governments of the United States or of the State, or any of their departments,
agencies or officials, or any civil or military authority; insurrections; riots;
landslides; lightning; earthquakes; fires; tornadoes; volcanoes; storms;
droughts; floods; explosions, breakage, or malfunction or accident to machinery,
transmission lines, pipes or canals, even if resulting from negligence; civil
disturbances; or any other cause not reasonably within the control of the
Borrower.
 
The term “government obligations” means the obligations described in
Section 8.01(B)(a)(iii)(2) hereof.
 
“Indenture” means this Indenture of Trust, including any indentures supplemental
hereto or amendatory hereof.
 
“Initial Purchaser” means (i) Banc One Capital Markets, Inc., with respect to
the Series 2003A Bonds and Series 2003B Bonds and (ii) Banc of America
Securities LLC, with respect to the Series 2003C Bonds, the Series 2003D Bonds
and Series 2003E Bonds.
 
“Initial Letters of Credit” means, in respect of the Series 2003A Bonds and the
Series 2003B Bonds, the two irrevocable, direct-pay letters of credit, each in
the stated amount of $50,854,795, issued by Fleet National Bank and effective as
of the date of delivery of the Bonds.
 
“Insurer Default” means any of the following events: (i) the Bond Insurer shall
fail, wholly or partially, to make a payment when and as required under the
provisions of the Bond Insurance; (ii) the Bond Insurance is surrendered,
cancelled or terminated, or amended or modified in any material respect, without
the Trustee’s prior written consent; (iii) a court of competent jurisdiction
enters a final nonappealable judgment that the Bond Insurance is not valid and
binding on or enforceable against the Bond Insurer; or (iv) the occurrence and
continuation of one or more of the following: (A) the liquidation or dissolution
of the Bond Insurer; (B) the commencement by the Bond Insurer of a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect, including without limitation the
appointment of a trustee, receiver, liquidator, custodian or other similar
official for itself or any substantial part of its property; (C) the consent of
the Bond Insurer to or the acquiescence by the Bond Insurer in any case or
proceeding described in the preceding clause (B) that is commenced against it;
(D) the making by the Bond Insurer of an assignment for the benefit of
creditors; (E) the failure of the Bond Insurer or the admission by the Bond
Insurer in writing of its inability generally to pay its debts or claims as they
become due; (F) the initiation by the Bond Insurer of any actions to authorize
any of the foregoing; (G) the commencement of an involuntary case or other
 

 
 9

--------------------------------------------------------------------------------

 

proceeding against the Bond Insurer seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case remaining
undismissed and unstayed for a period of 60 days; or (H) the entering of an
order for relief against the Bond Insurer under the federal bankruptcy law as
now or hereafter in effect.
 
“Interest Payment Date” means (i) with respect to any Daily Rate Period or
Weekly Rate Period, the first Business Day of each calendar month, (ii) with
respect to any Term Rate Period, the first Business Day of the sixth calendar
month following the effective date of such Term Rate Period and the first
Business Day of each successive sixth calendar month, if any, of such Term Rate
Period, (iii) with respect to any Flexible Segment, the Business Day succeeding
the last day thereof, (iv) with respect to any Auction Rate Period, the Interest
Payment Dates set forth in Exhibit D, Auction Procedures, attached hereto, and
(v) with respect to each Rate Period, the Business Day succeeding the last day
thereof.
 
“Investment Securities” means any of the following:  (1) Permitted Investments;
(2) obligations, debentures, notes or other evidence of indebtedness issued or
guaranteed by any of the following:  Farm Credit System Financial Assistance
Corporation, Export-Import Bank, Federal Financing Bank, Government National
Mortgage Association, Farmers’ Home Administration, or Federal Housing
Administration; (3) obligations of any state government the interest on which is
exempt from federal income taxation for which a nationally recognized rating
service is maintaining a rating within the top two ratings of such rating
service; (4) repurchase agreements with reputable financial institutions fully
secured by collateral security actually delivered to the Trustee described in
clauses (1) or (2) of this definition continuously having a market value at
least equal to 102% of the amount so invested and approved in writing by the
Bond Insurer, the Bank, S&P, Moody’s and Fitch at the time of such investment;
(5) bankers’ acceptances maturing not more than 360 days from the date of
issuance issued by a bank (including the Trustee and its affiliates) which are
rated at least Aa by Moody’s or rated AA by S&P or Fitch and eligible for
purchase by the Federal Reserve Bank; (6) interest-bearing demand or time
deposits (including certificates of deposit) in banks (including the Trustee and
its affiliates), provided such deposits are (a) secured at all times, and are
issued by a bank which has a rating on its short-term certificates of deposit of
A-1 or better by S&P, P-1 or better by Moody’s or F-1 or better by Fitch and
mature no more than 360 days after the date of purchase or (b) fully insured by
Federal deposit insurance; and (7) commercial paper (including both
non-interest-bearing discount obligations and interest-bearing obligations
payable on demand or on a specified date not more than 270 days after the date
of issuance thereof) which have been assigned the rating of at least A-1 or
better by S&P, P-1 or better by Moody’s or F-1 or better by Fitch and approved
in writing by the Bond Insurer, the Bank and S&P and Moody’s at the time of such
investment.
 
“Issuer” means Clark County, Nevada, as issuer of the Bonds.
 
“Letter of Credit” means, at any time as applicable, any direct-pay Letter of
Credit, including each Initial Letter of Credit, securing payment of the
principal of, interest and premium on the Bonds of any Series and the purchase
price of such Bonds of such Series purchased by the Tender Agent as provided in
Article IV during one or more types of Rate
 

 
 10

--------------------------------------------------------------------------------

 

Periods, in all cases issued by a Bank, naming the Trustee as beneficiary,
delivered with respect to such Bonds pursuant to a Reimbursement Agreement and
Section 5.14 of the Agreement, and meeting the requirements of Section 5.14 of
the Agreement.
 
“Liquidity Facility” means, at any time as applicable, any standby bond purchase
agreement or other liquidity facility securing payment of the purchase price of
the Bonds of any Series purchased by the Tender Agent as provided in Article IV
during one or more types of Rate Periods, delivered pursuant to and meeting the
requirements of Section 5.13 of the Agreement.
 
“Liquidity Provider” means, at any time as applicable, any commercial bank,
savings association or other financial institution providing a Liquidity
Facility then in effect.
 
“Liquidity Provider Bonds” shall have the meaning ascribed thereto in Section
4.06(a)(i) hereof.
 
“Moody’s” means Moody’s Investors Service, a corporation organized and existing
under the laws of the State of California, its successors and their assigns,
and, if such corporation shall be dissolved or liquidated or shall no longer
perform the functions of a Rating Agency, “Moody’s” shall be deemed to refer to
any other nationally recognized Rating Agency designated by the Borrower, with
notice to the Issuer, the Trustee, the Bond Insurer, the Liquidity Provider and
the Bank.
 
“New Money Project” means the facilities to be financed from proceeds of the
Series 2003D Bonds and the Series 2003E Bonds, as described in Exhibit A-2 to
the Agreement.
 
“Outstanding” or “outstanding” or “Bonds Outstanding”, in connection with the
Bonds means, as of the time in question, all Bonds authenticated and delivered
under this Indenture, including, without limitation, Bonds deemed not defeased
or satisfied after the payment by the Bond Insurer or the Bank of principal and
interest on such Bonds in accordance with Section 8.01 hereof, except:
 
A.           Bonds theretofore canceled or required to be canceled under Section
2.10 or 6.17 hereof;
 
B.           Bonds which are deemed to have been paid in accordance with Article
VIII hereof; and
 
C.           Bonds (including Bonds which are deemed to have been purchased
pursuant to Section 4.03 hereof) in substitution for which other Bonds have been
authenticated and delivered pursuant to Article II hereof.
 
In determining whether the Owners of a requisite aggregate principal amount of
outstanding Bonds have concurred in any request, demand, authorization,
direction, notice, consent or waiver under the provisions of this Indenture,
Bonds which are owned of record by the Borrower or any affiliate thereof or held
by the Trustee for the account of the Borrower shall be disregarded and deemed
not to be Outstanding hereunder for the purpose of any such determination
(except that, in determining whether the Trustee shall be protected in relying
upon any such request, demand, authorization, direction, notice, consent or
waiver, only Bonds which a Responsible Officer of
 

 
 11

--------------------------------------------------------------------------------

 

the Trustee actually knows to be so owned or held shall be disregarded) unless
all Bonds are owned by the Borrower or any affiliate thereof and/or held by the
Trustee for the account of the Borrower, in which case such Bonds shall be
considered outstanding for the purpose of such determination.  For the purpose
of this definition, an “affiliate” of any specified Person means any other
Person directly or indirectly controlling or controlled by or under direct or
indirect common control with such specified Person and “control”, when used with
respect to any specified Person, means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
 
“Owner” is defined under the term “Bondholder.”
 
“Paying Agent” means, at any time as applicable, the Trustee, acting as paying
agent for the Bonds.
 
“Permitted Investments” means (i) direct obligations of the United States of
America (including obligations issued or held in book-entry form on the books of
the Department of the Treasury of the United States of America);
(ii) obligations the timely payment of the principal of and interest on which
are fully guaranteed by the United States of America; (iii) money market funds
registered under the Investment Company Act of 1940, as amended, whose shares
are registered under the Securities Act of 1933, as amended, which invest only
in securities of the type described in clause (i) or (ii) of this definition and
having a rating by S&P of at least Aam-G or AAAm, by Moody’s of at least Aaa or
P-1 and by Fitch of at least AAA or F-1; or (iv) certificates or receipts
representing direct ownership interests in future interest or principal payments
on obligations described in clause (i) or (ii) of this definition which are held
by a custodian in safekeeping on behalf of the holders of such certificates or
receipts and approved in writing by the Bond Insurer, the Bank, S&P, Moody’s and
Fitch at the time of such investments.
 
“Person” means natural persons, firms, partnerships, associations, corporations,
trusts, limited liability companies and public bodies.
 
“Plans and Specifications” means the plans and specifications for the Project as
prepared by the Borrower and heretofore approved by the Issuer.
 
“Principal Office” means, with respect to the Trustee, the principal corporate
trust office of the Trustee, which office at the date of acceptance of the
Trustee of the duties and obligations imposed upon it hereunder is located for
the purposes and at the addresses specified in Section 13.06 hereof.
 
“Prior Project” means the facilities originally financed from proceeds of the
Refunded Bonds and to be refinanced from proceeds of the Series 2003A Bonds, the
Series 2003B Bonds and the Series 2003C Bonds, as described in Exhibit A-1 to
the Agreement.
 
“Project” means the Prior Project and the New Money Project, all as described in
Exhibit A-1 and Exhibit A-2 to the Agreement.
 

 
 12

--------------------------------------------------------------------------------

 

“Rate Period” means any Daily Rate Period, Weekly Rate Period, Flexible Rate
Period, Term Rate Period or Auction Rate Period.
 
“Rating Agency” means Moody’s, if Moody’s is then rating the Bonds, S&P, if S&P
is then rating the Bonds, and Fitch, if Fitch is then rating the Bonds, or any
other nationally recognized rating agency then rating the Bonds.
 
 “Rebate Fund” means the fund created by Section 6.19 hereof.
 
“Record Date” means with respect to any Interest Payment Date in respect of a
Daily Rate Period, a Weekly Rate Period, a Flexible Segment or an Auction Rate
Period, the Business Day preceding such Interest Payment Date and, with respect
to any Interest Payment Date in respect of a Term Rate Period, the fifteenth day
of the calendar month preceding such Interest Payment Date.
 
“Refunded Bonds” means the Issuer’s Industrial Development Revenue Bonds
(Southwest Gas Corporation) 1992 Series A and 1992 Series B.
 
“Refunding Account” has the meaning set forth in Section 2.02(e).
 
“Registrar” means the Trustee, acting as registrar for the Bonds.
 
“Reimbursement Agreement” means any reimbursement agreement entered into by the
Borrower and the Bank in connection with the issuance of any Letter of Credit.
 
“Remarketing Agent” means, at any time as applicable, the remarketing agent or
agents appointed in accordance with Section 4.08 hereof and any permitted
successor or successors thereto.
 
“Resolution” means the resolution duly adopted and approved by the governing
body of the Issuer on March 4, 2003, authorizing the issuance and sale of the
Bonds and the execution and delivery of this Indenture and the Agreement and the
other documents and transactions contemplated herein or therein, and any
subsequent resolution relating to any of the Bonds which have not been issued as
of the date of such subsequent resolution.
 
“Responsible Officer” means when used with respect to the Trustee, any officer
within the Principal Office of the Trustee including any Vice President,
Assistant Vice President, or any other officer of the Trustee customarily
performing functions similar to those performed by any of the above designated
officers and also, with respect to a particular matter, any other officer to
whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject and who shall have direct responsibility
for the administration of this Indenture.
 
“Revenues” means the amounts pledged hereunder to the payment of principal of,
and premium, if any, and interest on the Bonds, consisting of the following: (i)
all amounts payable from time to time by the Borrower under Section 4.2(a) of
the Agreement, and all receipts of the Trustee credited under the provisions of
this Indenture against said amounts payable, (ii) all amounts received under a
Letter of Credit, (iii) any accrued interest on the Bonds
 

 
 13

--------------------------------------------------------------------------------

 

deposited with the Trustee under Section 6.03 hereof and (iv) any amounts paid
into the Bond Fund from the Construction Fund, including income or revenue
derived from the investment of moneys therein.
 
“S.E.C.” means the Securities and Exchange Commission of the United States of
America.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, its successors and their assigns, and, if such Rating Agency shall be
dissolved or liquidated or shall no longer perform the functions of a Rating
Agency, “S&P” shall be deemed to refer to any other nationally recognized Rating
Agency designated by the Borrower, with notice to the Issuer, the Trustee, the
Bond Insurer, the Liquidity Provider and the Bank.
 
“Series” means, as applicable, (i) the Series 2003A Bonds, (ii) the Series 2003B
Bonds, (iii) the Series 2003C Bonds, (iv) the Series 2003D Bonds and (v) the
Series 2003E Bonds.
 
“Securities Depository” means, with respect to a Book-Entry Bond, DTC or any
person, firm, association or corporation constituting a “clearing agency”
(securities depository) registered under Section 17A of the Securities Exchange
Act of 1934, as amended, which may at any time be substituted in its place to
act as Securities Depository for the Bonds, or its successors, or any nominee
therefor.
 
“State” means the State of Nevada.
 
“Tax Certificate” means the Tax Certificate and Agreement, dated the date of
delivery of the Bonds, executed by the Issuer and the Borrower, as the same may
be amended and supplemented from time to time.
 
“Tax-Exempt” means, with respect to interest on any obligations of a state or
local government, including the Bonds, that such interest is excluded from the
gross income of the Owners thereof (other than any Owner who is a “substantial
user” of facilities financed with such obligations or a “related person” within
the meaning of Section 147(a) of the 1986 Code or Section 103(b)(13) of the Code
for federal income tax purposes, whether or not such interest is includable as
an item of tax preference or otherwise includable directly or indirectly for
purposes of calculating other tax liabilities, including any alternative minimum
tax or environmental tax under the 1986 Code.
 
“TBMA Swap Index” means the TBMA Municipal Swap Index most recently published in
the Bond Buyer, or, if the Bond Buyer no longer publishes such index or is no
longer published, the variable rate index published in a comparable periodical
selected by the Remarketing Agent.
 
“Tender Agent” means, at any time as applicable, the Trustee, acting as tender
agent for the Bonds.
 
“Term Bond” means, at any time as applicable, any Bond that bears interest at a
Term Rate.
 

 
 14

--------------------------------------------------------------------------------

 

“Term Rate” means the interest rate on the Bonds of a Series established in
accordance with Section 2.03(c) hereof.
 
“Term Rate Period” means each period during which Bonds of a Series bear
interest at a Term Rate.
 
“Trust Estate” means the property conveyed to the Trustee pursuant to the
Granting Clauses hereof.
 
“Trustee” means BNY Midwest Trust Company, an Illinois trust company, and any
successor trustee appointed and qualified pursuant to Sections 10.02, 10.06 and
10.09 hereof at the time serving as successor Trustee hereunder.
 
“Weekly Rate” means the interest rate on the Bonds of a Series established in
accordance with Section 2.03(b) hereof.
 
“Weekly Rate Period” means each period during which Bonds bear interest at
Weekly Rates.
 
SECTION 1.03.                                           NUMBER AND GENDER.  The
singular form of any word used herein, including the terms defined in Section
1.02, shall include the plural, and vice versa.  The use herein of a word of any
gender shall include all genders.
 
SECTION 1.04.                                           CONTENT OF CERTIFICATES
AND OPINIONS.  Every certificate or opinion with respect to compliance with a
condition or covenant provided for in this Indenture or the Agreement shall
include (a) a statement that the person or persons making or giving such
certificate or opinion have read such covenant or condition and the definitions
herein relating thereto; (b) a brief statement as to the nature and scope of the
examination or investigation upon which the statements or opinions contained in
such certificate or opinion are based; (c) a statement that, in the opinion of
the signers, they have made or caused to be made such examination or
investigation as is necessary to enable them to express an informed opinion as
to whether or not such covenant or condition has been complied with; and (d) a
statement as to whether, in the opinion of the signers, such condition or
covenant has been complied with.
 
Any such certificate or opinion made or given by an officer of the Issuer or the
Borrower may be based, insofar as it relates to legal matters, upon a
certificate or opinion of or representations by counsel, unless such officer
knows that the certificate or opinion or representations with respect to the
matters upon which his certificate or opinion may be based as aforesaid are
erroneous, or in the exercise of reasonable care should have known that the same
were erroneous.  Any such certificate or opinion made or given by counsel may be
based, insofar as it relates to factual matters (with respect to which
information is in the possession of the Issuer or the Borrower), upon the
certificate or opinion of or representations by an officer of the Issuer or the
Borrower, as applicable, unless such counsel knows that the certificate or
opinion or representations with respect to the matters upon which his opinion
may be based as aforesaid are erroneous, or in the exercise of reasonable care
should have known that the same were erroneous.  Except as otherwise explicitly
stated herein, any opinion required under this Indenture to be delivered by Bond
Counsel shall be addressed and delivered, in addition to any other parties
identified herein, to the Issuer.
 

 
 15

--------------------------------------------------------------------------------

 

ARTICLE II
 


 
THE BONDS
 
SECTION 2.01.                                           AUTHORIZED AMOUNT OF
BONDS.  No Bonds may be issued under the provisions of this Indenture except in
accordance with this Article.  Except as provided in Section 2.08 hereof, the
total principal amount of Bonds that may be issued hereunder is hereby expressly
limited to $165,000,000, consisting of Series 2003A Bonds in an amount not to
exceed $50,000,000, Series 2003B Bonds in an amount not to exceed $50,000,000,
Series 2003C Bonds in an amount not to exceed $30,000,000, Series 2003D Bonds in
an amount not to exceed $20,000,000, and Series 2003E Bonds in an amount not to
exceed $15,000,000.  It is hereby recognized that the Issuer and the Borrower
have reserved the right to provide for the issuance of other obligations not
constituting Bonds pursuant to Section 4.1(b) of the Agreement.
 
SECTION 2.02.                                           ISSUANCE OF BONDS.  
 
(a)           Authorization of Issuance.  The Bonds are hereby authorized to be
issued, and upon such issuance the Trustee shall authenticate the Bonds and
deliver them as specified in a written request of the Issuer, as more fully
provided in Sections 2.06 and 2.12.  Series 2003A Bonds shall be designated
“Clark County, Nevada Industrial Development Revenue Bonds (Southwest Gas
Corporation Project) Series 2003A.”  Series 2003B Bonds shall be designated
“Clark County, Nevada Industrial Development Revenue Bonds (Southwest Gas
Corporation Project) Series 2003B.”  Series 2003C Bonds shall be designated
“Clark County, Nevada Industrial Development Revenue Bonds (Southwest Gas
Corporation Project) Series 2003C.”  Series 2003D Bonds shall be designated
“Clark County, Nevada Industrial Development Revenue Bonds (Southwest Gas
Corporation Project) Series 2003D.”  Series 2003E Bonds shall be designated
“Clark County, Nevada Industrial Development Revenue Bonds (Southwest Gas
Corporation Project) Series 2003E.”  Unless the Issuer shall otherwise direct,
the Series 2003A Bonds shall be numbered A-1 and upward, the Series 2003B Bonds
shall be numbered B-1 and upward, the Series 2003C Bonds shall be numbered C-1
and upward, the Series 2003D Bonds shall be numbered D-1 and upward and the
Series 2003E Bonds shall be numbered E-1 and upward.
 
(b)           General Terms. The Bonds shall be issued as fully registered
bonds, without coupons, in Authorized Denominations and shall be dated the Dated
Date and shall mature, subject to prior redemption or purchase upon the terms
and conditions hereinafter set forth, on the following dates:  the Series 2003A
Bonds, on March 1, 2038; the Series 2003B Bonds, on March 1, 2038; the Series
2003C Bonds, on March 1, 2038; the Series 2003D Bonds, on March 1, 2038 and the
Series 2003E Bonds, on March 1, 2038.  The Trustee shall insert the date of
authentication of each Bond in the place provided for such purpose in the form
of the certificate of authentication of the Trustee to be printed on each Bond.
 
(c)           Manner of Payment.  The principal of and premium, if any, and
interest on the Bonds shall be payable in any coin or currency of the United
States of America which, at the respective dates of payment thereof, is legal
tender for the payment of public and private debts (which shall be in
immediately available funds), and, except as otherwise provided in Section
 

 
 16

--------------------------------------------------------------------------------

 

2.13 hereof with respect to Book-Entry Bonds, such principal and premium, if
any, and interest thereon shall be payable at the Principal Office of the
Trustee, as Paying Agent.  Payment of interest on any Interest Payment Date on
any Bond shall be made to the Owner thereof as of the close of business on the
Record Date immediately prior thereto and, except as otherwise provided in
Section 2.13 hereof with respect to Book-Entry Bonds, shall be (i) made by check
or draft of the Trustee, as Paying Agent, mailed on the Interest Payment Date to
the Owner as of the close of business on the Record Date immediately preceding
the Interest Payment Date, at the Owner’s address as it appears on the
registration books of the Issuer kept by the Trustee or at such other address as
is furnished to the Trustee in writing by such Owner not later than the close of
business on the Record Date for such Interest Payment Date, or (ii) transmitted
by wire transfer to the account with a member of the Federal Reserve System
located within the continental United States of America of any Owner which owns
at least $1,000,000 in aggregate principal amount of the Bonds of any Series and
which shall have provided wire transfer instructions to the Trustee prior to the
close of business on such Record Date, but, in the case of interest payable in
respect of a Flexible Segment, only upon presentation of such Bond (if such Bond
is not a Book-Entry Bond) at the Principal Office of the Trustee for exchange or
transfer in accordance with the provisions hereof, except, in each case, that,
if and to the extent that there shall be a default in the payment of the
interest due on such Interest Payment Date, such defaulted interest shall be
paid to the Owners in whose names any such Bonds are registered at the close of
business on the fifth (5th) Business Day preceding the date of payment of such
defaulted interest.  All payments will be made in immediately available funds.
 
(d)           Interest.  The Bonds shall bear interest from and including the
Dated Date until payment of the principal or the redemption or purchase price
thereof shall have been made or provided for in accordance with the provisions
hereof, whether at maturity, upon redemption or otherwise, at the rate or rates
per annum determined pursuant to Section 2.03 hereof.  Interest on the Bonds
shall be paid on each applicable Interest Payment Date and at maturity or prior
redemption or purchase for the period commencing on the immediately preceding
Interest Payment Date (or if no interest has been paid thereon commencing on the
Dated Date) to but excluding such Interest Payment Date; provided, however, that
if, as shown by the records of the Trustee, interest on the Bonds shall be in
default, Bonds shall bear interest from the last date to which interest has been
paid in full or duly provided for on the Bonds or, if no interest has been paid
or duly provided for on the Bonds, from the Dated Date thereof.  Each Bond shall
bear interest on overdue principal at the rate borne by the Bonds on the date on
which such principal became due and payable.  During any Daily Rate Period,
Weekly Rate Period or Flexible Rate Period, interest on the related Bonds shall
be computed upon the basis of a 365 or 366-day year, as applicable, for the
number of days actually elapsed.  During any Term Rate Period or any Auction
Rate Period of greater than 180 days, interest on the Bonds shall be computed
upon the basis of a 360-day year, consisting of twelve (12) thirty (30) day
months. During any Auction Rate Period of 180 days or less, interest on the
Bonds shall be computed upon the basis of a 360-day year for the number of days
actually elapsed.
 
(e)           Proceeds of Sale.  The proceeds received by the Issuer from the
sale of the Bonds shall be deposited with the Trustee, who shall forthwith
deposit such proceeds as set forth in a written request of the Issuer
acknowledged by the Borrower.  Such request shall provide for such proceeds to
be deposited as set forth in this Section, as follows:
 

 
 17

--------------------------------------------------------------------------------

 

(i)           to the Bond Fund, the amount of interest accrued on the Bonds from
the Dated Date thereof to the date of issuance, such accrued interest on the
Series 2003C Bonds to be deposited in the Series 2003C Account in the Bond Fund,
such accrued interest on the Series 2003D Bonds to be deposited in the Series
2003D Account in the Bond Fund, and such accrued interest on the Series 2003E
Bonds to be deposited in the Series 2003E Account in the Bond Fund;
 
(ii)           to the Costs of Issuance Fund, the sum of $350,000 from the
proceeds of the Series 2003D Bonds and the Series 2003E Bonds to be deposited
into the Series 2003D/E Costs of Issuance Account;
 
(iii)           to the Refunding Account created pursuant to this Section, the
sum of $130,000,000, consisting of $50,000,000 from the proceeds of the Series
2003A Bonds, $50,000,000 from the proceeds of the Series 2003B Bonds and
$30,000,000 from the proceeds of the Series 2003C Bonds; and
 
(iv)           to the Construction Fund, the balance of such proceeds,
consisting of $34,650,000 from proceeds of the Series 2003D Bonds and the Series
2003E Bonds.
 
The Trustee shall create a separate account, designated the Refunding Account
(the “Refunding Account”), into which the Trustee shall deposit the amount
specified in (iii) above.  Upon the deposit of such amount, the Trustee shall
immediately transfer such amount to BNY Midwest Trust Company, as Escrow Agent
for the Refunded Bonds pursuant to an Escrow Agreement of even date herewith,
and shall close such account.
 
SECTION 2.03.                                           DETERMINATION OF RATE
PERIODS AND INTEREST RATES.  In the manner hereinafter provided, the term of the
Bonds of each Series will be divided into consecutive Rate Periods during which
all Bonds of such Series shall bear interest at the Daily Rate, the Weekly Rate,
the Flexible Rate, the Term Rate or the Auction Rate, as the case may be.  The
first Rate Period (i) with respect to the Series 2003A Bonds and the Series
2003B Bonds, shall be a Weekly Rate Period commencing on the Dated Date of such
Bonds; (ii) with respect to the Series 2003C Bonds, shall be a Term Rate Period
commencing on the Dated Date of such Bonds and ending on February 28, 2013,
during which Term Rate Period the Series 2003C Bonds shall bear interest at
5.45% per annum; (iii) with respect to the Series 2003D Bonds, shall be a Term
Rate Period commencing on the Dated Date of such Bonds and ending on August 31,
2004, during which Term Rate Period the Series 2003D Bonds shall bear interest
at 3.35% per annum; and (iii) with respect to the Series 2003E Bonds, shall be a
Term Rate Period commencing on the Dated Date of such Bonds and ending on
February 28, 2013, during which Term Rate Period the Series 2003E Bonds shall
bear interest at 5.80% per annum.  The Bonds shall bear interest at the rate or
rates per annum established from time to time in accordance with the provisions
of this Indenture.  
 
i)           (1)           Determination of Daily Rate.  During each Daily Rate
Period for any Series of Bonds, such Bonds shall bear interest at the Daily
Rate, which shall be determined by the Remarketing Agent not later than 10:00
a.m., New York time, on each Business Day for such Business Day.  The Daily Rate
shall be the rate determined by the Remarketing Agent to be the lowest interest
rate which would enable the Remarketing
 

 
 18

--------------------------------------------------------------------------------

 

Agent to sell such Bonds on the effective date of such rate at a price equal to
100% of the principal amount thereof (without regard to accrued interest);
provided, however, that  with respect to any day which is not a Business Day,
the Daily Rate shall be the Daily Rate determined for the immediately preceding
Business Day, and  with respect to any other day for which the Remarketing Agent
shall not have determined a Daily Rate, the Daily Rate for such day shall be
105% of the most recent TBMA Swap Index.  In no event shall the Daily Rate
exceed the lesser of 12% per annum or the maximum rate per annum then permitted
by applicable law.  The Remarketing Agent shall provide the Trustee with
immediate telephonic notice by noon New York time (promptly confirmed in
writing) of each Daily Rate, as so determined; provided, however that no such
notice need be given if the Daily Rate so determined is the same Daily Rate for
the immediately preceding day.
 
(ii)           Adjustment to Daily Rate.  The Borrower, by written direction to
the Issuer, the Trustee, the Liquidity Provider, the Bank, the Remarketing Agent
and the Auction Agent, may elect that all (but not less than all) of the Bonds
of a Series shall bear interest at a Daily Rate.  Such direction shall (A)
specify the Series of Bonds and the effective date of such adjustment to a Daily
Rate, which shall be a Business Day not earlier than the fifteenth (15th) day
after the date of such direction (or such shorter period of time to which the
Trustee agrees), and shall be (1) in the case of an adjustment from a Term Rate
Period, the day immediately following the last day of the then current Term Rate
Period or on any day on which the Issuer at the direction of the Borrower would
be permitted to redeem such Bonds pursuant to, and at the redemption price
described in, Section 3.01(A)(3) hereof, (2) in the case of an adjustment from a
Flexible Rate Period, either the day immediately following the last day of the
then current Flexible Rate Period or the day immediately following the last day
of the last Flexible Segment for each such Bond in the then current Flexible
Rate Period all as determined in accordance with Section 2.03(d)(iv) hereof, and
(3) in the case of an adjustment from an Auction Rate Period, the day
immediately following the end of the then-current Auction Rate Period; (B) in
the case of an adjustment from a Term Rate Period having a duration in excess of
one year, be accompanied by (1) a form of opinion of Bond Counsel to the effect
that such adjustment (i) is authorized or permitted by the Act and this
Indenture and (ii) will not adversely affect the Tax-Exempt status of such Bonds
and (2) written evidence of compliance with the terms of Section 5.15 of the
Agreement; and (C) specify the Remarketing Agent for the Bonds of such
Series.  During each Daily Rate Period commencing on the date so specified or
determined (provided that the requirements of clause (B) above have been met on
such date) and ending on the day immediately preceding the effective date of the
succeeding Rate Period, the interest rate borne by the Bonds shall be a Daily
Rate.
 
(iii)           Notice of Adjustment to Daily Rate.  Except with respect to an
adjustment to a Daily Rate Period from a Flexible Rate, the Trustee shall give
notice of an adjustment to a Daily Rate Period to Owners of such Bonds, by first
class mail, postage prepaid, not less than twelve (12) days prior to the
effective date of such Daily Rate Period.  Such notice shall state (1) that the
interest rate on such Bonds will be adjusted to a Daily Rate (subject to receipt
of the opinion of Bond Counsel referred to in the immediately preceding
paragraph (a)(ii) if required, and to the Borrower’s ability to
 

 
 19

--------------------------------------------------------------------------------

 

rescind its election as described in Section 2.03(g) hereof), (2) the effective
date of such Daily Rate Period, (3) except with respect to an adjustment to a
Daily Rate Period from a Weekly Rate Period, in which case the requirements of
this subsection (3) shall not apply, that all such Bonds are subject to
mandatory purchase on such effective date, and (4) the procedures of such
purchase and the payment of the purchase price.
 
ii)           (1)           Determination of Weekly Rate.  During each Weekly
Rate Period for any Series of Bonds, such Bonds shall bear interest at the
Weekly Rate, which, in the case of the first Weekly Rate determined for each
Weekly Rate Period, shall be determined by the Remarketing Agent not later than
2:00 p.m. New York time on the first day of such Weekly Rate Period and,
thereafter, no later than the Business Day preceding each Wednesday during such
Weekly Rate Period.  The Weekly Rate shall be the rate determined by the
Remarketing Agent to be the lowest interest rate which would enable the
Remarketing Agent to sell such Bonds on the effective date of such rate at a
price equal to 100% of the principal amount thereof (without regard to accrued
interest); provided, however, that if the Remarketing Agent shall not have
determined a Weekly Rate for any period, the Weekly Rate for such period shall
be the same as 105% of the most recent TBMA Swap Index.  In no event shall the
Weekly Rate exceed the lesser of 12% per annum or the maximum rate per annum
then permitted by applicable law.  The first Weekly Rate determined for each
Weekly Rate Period shall apply to the period commencing on the first day of such
period and ending on the succeeding Tuesday.  Thereafter, each Weekly Rate shall
apply to the period commencing on each Wednesday and ending on the succeeding
Tuesday; provided, however, if a Weekly Rate Period shall end on a day other
than Tuesday, the last Weekly Rate for such Weekly Rate Period shall apply to
the period commencing on the Wednesday preceding the last day of such Weekly
Rate Period and ending on such last day.  The Remarketing Agent shall provide
the Trustee with written notification on the first day of each Weekly Rate
Period of each Weekly Rate as so determined.
 
(ii)           Adjustment to Weekly Rate.  The Borrower, by written direction to
the Issuer, the Trustee, the Liquidity Provider, the Bank, the Remarketing Agent
and the Auction Agent, may elect that all (but not less than all) of the Bonds
of a Series shall bear interest at a Weekly Rate.  Such direction shall (A)
specify the Series of Bonds and the effective date of such adjustment to a
Weekly Rate, which shall be a Business Day not earlier than the 15th day after
the date of such direction (or such shorter period of time to which the Trustee
agrees) and shall be (1) in the case of an adjustment from a Term Rate Period,
the day immediately following the last day of the then current Term Rate Period
or on any day on which the Issuer at the direction of the Borrower would be
permitted to redeem such Bonds pursuant to, and at the redemption price
described in, Section 3.01(A)(3) hereof, (2) in the case of an adjustment from a
Flexible Rate Period, either the day immediately following the last day of the
then current Flexible Rate Period or the day immediately following the last day
of the last Flexible Segment for each such Bond in the then-current Flexible
Rate Period, all as determined in accordance with Section 2.03(d)(iv) hereof and
(3) in the case of an adjustment from an Auction Rate Period, the day
immediately following the end of the then-current Auction Rate Period; (B) in
the case of an adjustment from a Term Rate Period having a duration in excess of
one year, be accompanied by (1) a form of opinion of Bond Counsel to the effect
that such
 

 
 20

--------------------------------------------------------------------------------

 

adjustment (i) is authorized or permitted by the Act and this Indenture and (ii)
will not adversely affect the Tax-Exempt status of such Bonds and (2) written
evidence of compliance with the terms of Section 5.15 of the Agreement; and (C)
specify the Remarketing Agent for the Bonds of such Series.  During each Weekly
Rate Period commencing on the date so specified or determined (provided that the
requirements of clause (B) above have been met on such date) and ending on the
day immediately preceding the effective date of the succeeding Rate Period, the
interest rate borne by the Bonds shall be a Weekly Rate.
 
(iii)           Notice of Adjustment to Weekly Rate.  Except with respect to an
adjustment to a Weekly Rate Period from a Flexible Rate, the Trustee shall give
notice of an adjustment to a Weekly Rate Period to Owners of the Bonds by first
class mail, postage prepaid, not less than twelve (12) days prior to the
effective date of such Weekly Rate Period.  Such notice shall state (1) that the
interest rate on such Bonds will be adjusted to a Weekly Rate (subject to
receipt of the opinion of Bond Counsel referred to in the immediately preceding
paragraph (b)(ii), if required, and to the Borrower’s ability to rescind its
election as described in Section 2.03(g) hereof), (2) the effective date of such
Weekly Rate Period, (3) except with respect to an adjustment to a Weekly Rate
Period from a Daily Rate Period, in which case the requirements of this
subsection (3) shall not apply, that all such Bonds are subject to mandatory
purchase on such effective date and (4) the procedures of such purchase and the
payment of the purchase price.
 
iii)           (1)           Determination of Term Rate.  During each Term Rate
Period for any Series of Bonds (which shall be at least 180 days in duration),
such Bonds shall bear interest at the Term Rate determined by the Remarketing
Agent on a Business Day selected by the Remarketing Agent, but not more than
sixty (60) days prior to the first day of such Term Rate Period.  The Term Rate
shall be the rate determined by the Remarketing Agent on such date, and filed on
such date with the Trustee and the Borrower, by written notice or by telephone
promptly confirmed by telecopy or other writing, as being the lowest rate which
would enable the Remarketing Agent to sell such Bonds on the effective date of
such Term Rate at a price equal to 100% of the principal amount thereof;
provided, however, that if, for any reason, a Term Rate for any Term Rate Period
shall not be determined or become effective, then the Rate Period for such Bonds
shall automatically adjust to a Daily Rate Period.  If a Daily Rate for the
first day of any such Daily Rate Period is not determined as provided in Section
2.03(a)(i) hereof, the Daily Rate for the first day of such Daily Rate Period
shall be 105% of the most recent TBMA Swap Index.  In no event shall any Term
Rate exceed the lesser of 12% per annum or the maximum rate per annum then
permitted by applicable law.
 
(ii)           Adjustment to or Continuation of Term Rate.  The Borrower, by
written direction to the Issuer, the Trustee, the Liquidity Provider, the Bank,
the Remarketing Agent and the Auction Agent, may elect that all (but not less
than all) of the Bonds of a Series shall bear, or continue to bear, interest at
a Term Rate, and if it shall so elect that such Bonds shall bear or continue to
bear, interest at a Term Rate, then the Borrower shall determine the duration of
the Term Rate Period during which the Bonds shall bear interest at such Term
Rate.  As a part of such election, the Borrower also may determine that the
initial Term Rate Period shall be followed by successive Term Rate Periods and,
 

 
 21

--------------------------------------------------------------------------------

 

if the Borrower so elects, shall specify the duration of each such successive
Term Rate Period as provided in this paragraph (ii).  Such direction shall (A)
specify the Series of Bonds and the effective date of each Term Rate Period,
which shall be a Business Day not earlier than the 15th day after the date of
such written direction (or such shorter period of time to which the Trustee
agrees) and shall be (1) in the case of an adjustment from a Flexible Rate
Period, either the day immediately following the last day of the then current
Flexible Rate Period or the day immediately following the last day of the last
Flexible Segment for such Bond in the then-current Flexible Rate Period, all as
determined in accordance with Section 2.03(d)(iv) hereof, (2) in the case of an
adjustment from a Term Rate Period, the day immediately following the last day
of the then current Term Rate Period or any day on which the Issuer at the
direction of the Borrower would be permitted to redeem such Bonds pursuant to,
and at the redemption price described in, Section 3.01(A)(3) hereof and (3) in
the case of an adjustment from an Auction Rate Period, the day immediately
following the end of the then-current Auction Rate Period; (B) specify the last
day of such Term Rate Period or, if successive Term Rate Periods shall have been
designated, the last day of each such Term Rate Period (which shall be for each
Term Rate Period either the date immediately preceding the final maturity date
of the Bonds, or a day which both immediately precedes a Business Day and is at
least 180 days after the effective date thereof); (C) unless the adjustment is
from a Term Rate Period of equal duration, be accompanied by a form of opinion
of Bond Counsel to the effect that such adjustment (1) is authorized or
permitted by the Act and this Indenture and (2) will not adversely affect the
Tax-Exempt status of such Bonds, which opinion of Bond Counsel described in
clause (C) above, if required, must be delivered on the effective date of such
adjustment and (D) with respect to the continuation of a Term Rate Period,
specify the Remarketing Agent for the Bonds of such Series on the effective date
of such continuation.  Notwithstanding the stated date of termination of any
Term Rate Period, the Borrower may elect to cause an adjustment to any other
Rate Period as of any date on which the affected Bonds are subject to redemption
pursuant to Section 3.01(A)(3) hereof.
 
If, by the fourteenth (14th) day prior to the last day of any Term Rate Period,
the Trustee shall not have received notice of the Borrower’s election that,
during the succeeding Rate Period, the Bonds of a Series shall bear interest at
a Daily Rate, a Weekly Rate, a Flexible Rate, a Term Rate or an Auction Rate,
the succeeding Rate Period of such Bonds shall be a Weekly Rate Period until the
interest rate on such Bonds is adjusted to another Rate Period, and the Bonds
shall be subject to purchase pursuant to Section 4.02.
 
(iii)           Notice of Adjustment to or Continuation of Term Rate.  Except
with respect to an adjustment to a Term Rate Period from a Flexible Rate, the
Trustee shall give notice of an adjustment to (or the continuation of) a Term
Rate Period to Owners of such Bonds, by first class mail, postage prepaid, not
less than twelve (12) days prior to the effective date of such Term Rate Period.
Such notice shall state (1) that the interest rate on such Bonds will be
adjusted to, or continue to be, a Term Rate (subject to receipt of the opinion
of Bond Counsel referred to in the immediately preceding paragraph (ii), if
required, and to the Borrower’s ability to rescind its election as described in
Section 2.03(g) hereof), (2) the effective date and the last day of such Term
Rate Period, (3) that the Term Rate for such Term Rate Period will be determined
on or prior to the effective
 

 
 22

--------------------------------------------------------------------------------

 

date thereof, (4) how such Term Rate may be obtained from the Remarketing Agent,
(5) the Interest Payment Dates after such effective date, (6) that all such
Bonds are subject to mandatory purchase on such effective date, (7) the
procedures of such purchase and the payment of the purchase price and (8) the
redemption provisions set forth in Section 3.01 hereof which will apply during
such Term Rate Period.
 
iv)           (1)           Determination of Flexible Segments and Flexible
Rates.  During each Flexible Rate Period for any Series of Bonds, each Bond of
such Series shall bear interest during each Flexible Segment for such Bond as
described herein.  Different Flexible Segments and Flexible Rates may apply to
different Bonds of such Series at any time and from time to time.  The Flexible
Segment for each such Bond shall be a period of at least one day and not more
than 270 days ending on a day that immediately precedes a Business Day,
determined by the Remarketing Agent to be the period which, together with all
such other Flexible Segments for all Bonds of such Series then Outstanding, will
result in the lowest overall interest expense on the Bonds of such Series over
the succeeding 270 days.  The Flexible Rate for each Flexible Segment for each
Bond shall be determined by the Remarketing Agent no later than 1:00 p.m., New
York time on the Business Day preceding the first day of such Flexible Segment
(and in time to enable the Remarketing Agent to give to the Trustee the notice
required by Section 4.04(c) hereof) to be the lowest interest rate which would
enable the Remarketing Agent to sell such Bonds on the effective date of such
rate at a price equal to 100% of the principal amount thereof.  If a Flexible
Segment or a Flexible Rate for a Flexible Segment is not determined or
effective, the Flexible Segment for such Bond shall be a Flexible Segment of one
day, and the Flexible Rate for such Flexible Segment of one day shall be 105% of
the most recent TBMA Swap Index.  In no event shall the Flexible Rate for any
Flexible Segment exceed the lesser of 12% per annum or the maximum rate per
annum then permitted by applicable law.  The Remarketing Agent shall provide the
Trustee with facsimile or telephonic notice of each Flexible Segment and
Flexible Rate, as provided in Section 4.04(c) hereof.
 
(ii)           Adjustment to Flexible Rates.  The Borrower, by written direction
to the Issuer, the Trustee, the Liquidity Provider, the Bank, the Remarketing
Agent and the Auction Agent, may elect that all (but not less than all) of the
Bonds of a Series shall bear interest at Flexible Rates.  Such direction shall
(A) specify the Series of Bonds and the effective date of the Flexible Rate
Period during which such Bonds shall bear interest at Flexible Rates, which
shall be a Business Day not earlier than the fifteenth (15th) day after the date
of such direction (or such shorter period of time to which the Trustee agrees),
and shall be (1) in the case of an adjustment from a Term Rate Period, the day
immediately following the last day of the then current Term Rate Period or any
day on which the Issuer at the direction of the Borrower would be permitted to
redeem such Bonds pursuant to, and at the redemption price described in, Section
3.01(A)(3) hereof and (2) in the case of an adjustment from an Auction Rate
Period, the day immediately following the end of the then-current Auction Rate
Period; (B) in the case of an adjustment from a Term Rate Period having a
duration in excess of one year, be accompanied by (1) a form of opinion of Bond
Counsel to the effect that such adjustment (i) is authorized or permitted by the
Act and this Indenture and (ii) will not adversely affect the Tax-Exempt status
of such Bonds and (2) written evidence of compliance with
 

 
 23

--------------------------------------------------------------------------------

 

the terms of Section 5.15 of the Agreement; and (C) specify the Remarketing
Agent for the Bonds of such Series.  During each Flexible Rate Period commencing
on the date so specified or determined (provided that the requirements of clause
(B) above have been met on such date) and ending on the day immediately
preceding the effective date of the succeeding Rate Period, the interest rate
borne by the Bonds shall be a Flexible Rate.
 
(iii)           Notice of Adjustment to Flexible Rates.  Except with respect to
an adjustment to a Flexible Rate Period from a Flexible Rate Period, the Trustee
shall give notice of an adjustment to a Flexible Rate Period to Owners of the
Bonds of a Series, by first class mail, postage prepaid, not less than twelve
(12) days prior to the effective date of such Flexible Rate Period.  Such notice
shall state (1) that the interest rate on such Bonds will be adjusted to the
Flexible Rate (subject to receipt of the opinion of Bond Counsel referred to in
the immediately preceding paragraph (ii), if required, and to the Borrower’s
ability to rescind its election as described in Section 2.03(g) hereof), (2) the
effective date of such Flexible Rate Period, (3) that all such Bonds are subject
to mandatory purchase on such effective date and (4) the procedures of such
purchase and the payment of the purchase price.
 
(iv)           Adjustment from Flexible Rates.  At any time during a Flexible
Rate Period, the Borrower may elect that the Bonds of a Series shall no longer
bear interest at Flexible Rates and shall instead bear interest as otherwise
permitted under this Indenture.  The Borrower shall give written notice to the
Issuer, the Trustee, the Liquidity Provider, the Bank and the Remarketing Agent
of such election and shall specify the Rate Period to follow with respect to
such Bonds upon cessation of the Flexible Rate Period and instruct the
Remarketing Agent to (1) determine Flexible Segments of such duration that, as
soon as possible, all Flexible Segments shall end on the same date, not earlier
than the fourteenth (14th) day (or such shorter period of time to which the
Trustee agrees) after the date of such written notice from the Borrower, and
upon the establishment of such Flexible Segments the day succeeding the last day
of all such Flexible Segments shall be the effective date of the Rate Period
elected by the Borrower; or (2) determine Flexible Segments that will best
promote an orderly transition to the succeeding Rate Period to apply to such
Bonds, beginning not earlier than the fourteenth (14th) day (or such shorter
period of time to which the Trustee agrees) after the date of such written
notice from the Borrower.  If the Borrower elects the alternative in clause (2)
above, the day succeeding the last day of the Flexible Segment for each such
Bond shall be, with respect to such Bond, the effective date of the new Rate
Period elected by the Borrower.  The Remarketing Agent, promptly upon the
determination thereof, shall give written notice of such last day and such
effective dates to the Borrower, the Liquidity Provider, the Bank and the
Trustee.  During any transitional period from a Flexible Rate Period to the
succeeding Rate Period in accordance with clause (2) above, the provisions of
this Indenture shall be deemed to apply to such Bonds as follows: such Bonds
continuing to bear interest at Flexible Rates shall have applicable to them the
provisions hereunder theretofore applicable to such Bonds as if all Bonds were
continuing to bear interest at Flexible Rates and such Bonds bearing interest in
the Rate Period to which the transition is being made will have applicable to
them the provisions hereunder as if all such Bonds were bearing interest in such
Rate Period.
 

 
 24

--------------------------------------------------------------------------------

 

(e)           (i)           Determination of Auction Rate.  During each Auction
Rate Period for any Series of Bonds, such Bonds shall bear interest at the
Auction Rate, determined pursuant to Exhibit D, Auction Procedures, attached
hereto.
 
(ii)           Adjustment to Auction Rate.  The Borrower, by written direction
to the Issuer, the Trustee, the Liquidity Provider, the Bank, and the
Remarketing Agent, may elect that all (but not less than all) of the Bonds of a
Series shall bear interest at an Auction Rate.  Such direction shall (A) specify
the Series of Bonds and the effective date of such adjustment to an Auction
Rate, which shall be a Business Day not earlier than the fifteenth (15th) day
after the date of such direction (or such shorter period of time to which the
Trustee agrees) and shall be (1) in the case of an adjustment from a Term Rate
Period, the day immediately following the last day of the then current Term Rate
Period or on any day on which the Issuer at the direction of the Borrower would
be permitted to redeem such Bonds pursuant to, and at the redemption price
described in, Section 3.01(A)(3) hereof, and (2) in the case of an adjustment
from a Daily Rate Period, a Weekly Rate Period or a Flexible Rate Period, an
Interest Payment Date on which interest is payable for the Daily Rate Period,
Weekly Rate Period or Flexible Segment from which the adjustment is to be made;
(B) in the case of an adjustment from a Term Rate Period having a duration in
excess of one year, be accompanied by a form of opinion of Bond Counsel to the
effect that such adjustment (i) is authorized or permitted by the Act and this
Indenture and (ii) will not adversely affect the Tax-Exempt status of such Bonds
and (C) specify the Auction Agent and the Broker-Dealer appointed by the
Borrower for the Bonds of such Series in accordance with Appendix D.  During
each Auction Rate Period commencing on the date so specified or determined
(provided that the requirements of clause (B) above have been met on such date)
and ending on the day immediately preceding the effective date of the succeeding
Rate Period, the interest rate borne by the Bonds shall be an Auction Rate.
 
In the event of an adjustment of a Series of Bonds to an Auction Rate Period,
the Auction Rate Period commencing on the effective date of such adjustment
shall expire on and include the initial Auction Date (as defined in Exhibit D
hereto).  The initial Auction Date (which shall be the day of the week on which
Auctions (as defined in Exhibit D hereto) will generally be conducted) shall be
determined by the Borrower on or prior to the effective date of such adjustment
to an Auction Rate Period.  The Auction Rate for the initial Auction Rate Period
shall be determined by the Broker-Dealer (as defined in Exhibit D) for the Bonds
of such Series on or prior to the effective date of such adjustment to an
Auction Rate Period as the lowest rate which, in the judgment of such
Broker-Dealer, is necessary to enable the Bonds of such Series to be remarketed
on such effective date at a price (without regard to accrued interest) equal to
the principal amount thereof.  After the initial Auction Rate Period, each
Auction Rate Period shall be determined in accordance with Exhibit D
hereto.  For any other Auction Rate Period that is not an initial Auction Rate
Period, the Auction Rate shall be the rate of interest determined in accordance
with Exhibit D hereto.
 
(iii)           Notice of Adjustment to Auction Rate.  Except with respect to an
adjustment to an Auction Rate Period from a Flexible Rate, the Trustee shall
give notice of an adjustment to an Auction Rate Period to Owners of such Bonds,
by first class mail,
 

 
 25

--------------------------------------------------------------------------------

 

postage prepaid, not less than twelve (12) days prior to the effective date of
such Auction Rate Period.  Such notice shall state (1) that the interest rate on
such Bonds will be adjusted to an Auction Rate (subject to receipt of the
opinion of Bond Counsel referred to in the immediately preceding paragraph (ii)
if required, and to the Borrower’s ability to rescind its election as described
in Section 2.03(g) hereof), (2) the effective date of such Auction Rate Period,
(3) that all such Bonds are subject to mandatory purchase on such effective date
and (4) the procedures of such purchase and the payment of the purchase price.
 
(f)           Determinations Binding.  The establishment and determination by
the Remarketing Agent or the Auction Agent, as applicable, of each Daily Rate,
Weekly Rate, Term Rate, each Flexible Segment and Flexible Rate and each Auction
Rate shall, absent manifest error, be conclusive and binding upon the
Remarketing Agent, the Auction Agent, the Liquidity Provider, the Bank, the
Trustee, the Issuer, the Borrower and the Owners of the Bonds.
 
(g)           Rescission of Election; Automatic Adjustment.  Notwithstanding
anything herein to the contrary, the Borrower may rescind any election by it to
adjust to or, in the case of a Term Rate Period, continue a Rate Period pursuant
to Section 2.03(a)(ii), (b)(ii), (c)(ii), (d)(ii) or (e)(ii) hereof prior to the
effective date of such adjustment or continuation by giving written notice
thereof to the Issuer, the Trustee, the Liquidity Provider, the Bank, the
Remarketing Agent and the Auction Agent prior to such effective date.  At the
time the Borrower gives notice to rescind any election by it to adjust to, or in
the case of a Term Rate Period, continue a Rate Period pursuant to Section
2.03(a)(ii), (b)(ii), (c)(ii), (d)(ii) or (e)(ii) hereof, it may also elect to
continue the then effective Rate Period; provided, however, if the Rate Period
then in effect is a Term Rate Period, the subsequent Term Rate Period shall not
be of different duration than the Term Rate Period then in effect unless the
Borrower, prior to the expiration of the then-current Term Rate Period, provides
to the Trustee and the Issuer an opinion of Bond Counsel to the effect that the
continuation in a Term Rate Period of a different duration does not adversely
affect the Tax-Exempt status of the affected Bonds.  If the notice of such
rescission does not become effective for any reason, and the Borrower does not
elect to continue the Rate Period then in effect, the Rate Period shall
automatically adjust to or continue in a Daily Rate Period.  If a Daily Rate for
the first day of any Daily Rate Period to which a Rate Period is adjusted under
this Section 2.03(g) is not determined as provided in Section 2.03(a)(i) hereof,
the Daily Rate for the first day of such Daily Rate Period shall be 105% of the
most recent TBMA Swap Index.  The Trustee shall immediately give written notice
of each such automatic adjustment to a Rate Period pursuant to this Section
2.03(g) to the Owners in the form provided in Section 2.03(a)(iii) hereof.
 
Notwithstanding the rescission of any notice to adjust or continue a Rate
Period, if notice has been given to Bondholders pursuant to Section
2.03(a)(iii), (b)(iii), (c)(iii), (d)(iii) or (e)(iii), the Bonds shall be
subject to mandatory purchase as specified in such notice.
 
(h)           Liquidity Provider Bonds.  Notwithstanding any other provision of
this Indenture, including any provision of this Section 2.03 relating to the
determination of interest rates on the Bonds, any Liquidity Provider Bond shall
bear interest at the rate, payable at the times and in the manner, specified by
such Liquidity Facility.
 

 
 26

--------------------------------------------------------------------------------

 

(i)           Bank Bonds.  Notwithstanding any other provision of this
Indenture, including any provision of this Section 2.03 relating to the
determination of interest rates on the Bonds, any Bank Bond shall bear interest
at the rate, payable at the times and in the manner, specified in the related
Reimbursement Agreement.
 
SECTION 2.04.                                           OWNERSHIP, TRANSFER,
EXCHANGE AND REGISTRATION OF BONDS.  The Issuer shall cause books for the
registration and for the transfer of the Bonds as provided herein to be kept by
the Trustee, which is hereby constituted and appointed the Registrar and
transfer agent for the Bonds.  The Issuer shall prepare and deliver to the
Trustee, and the Trustee shall keep custody of, a supply of unauthenticated
Bonds of each Series duly executed by the Issuer, as provided in Section 2.05
hereof, for use in the transfer and exchange of Bonds of such Series.  The
Trustee is hereby authorized and directed to complete such forms of Bonds as to
principal amounts and registered owners, in accordance with the provisions
hereof, in effecting transfers and exchanges of Bonds as provided herein.
 
Upon surrender for transfer of any Bond at the Principal Office of the Trustee,
duly endorsed for transfer or accompanied by a written instrument or instruments
of transfer in form satisfactory to the Trustee duly executed by the registered
owner or his attorney duly authorized in writing, the Trustee shall date and
execute the certificate of authentication on and deliver in the name of the
transferee or transferees a new Bond or Bonds of the applicable Series duly
executed by the Issuer of Authorized Denominations and for a like aggregate
principal amount.
 
Any Bond or Bonds may be exchanged at the Principal Office of the Trustee for a
new Bond or Bonds of like aggregate principal amount and Series in Authorized
Denominations. Upon surrender of any Bond or Bonds for exchange, the Trustee
shall date and execute the certificate of authentication on and deliver a new
Bond or Bonds duly executed by the Issuer which the Bondholder making the
exchange is entitled to receive.
 
Except in connection with the remarketing of any Bonds, the Trustee shall not be
required to transfer or exchange any Bond after the mailing of notice calling
such Bond or portion thereof for redemption, nor during the period of ten days
preceding the mailing of such notice of redemption.
 
Except as provided in Section 4.03, hereof, the person in whose name any Bond
shall be registered shall be deemed and regarded as the absolute owner thereof
for all purposes, and payment of the principal of, premium, if any, or interest
on any Bond shall be made only to or upon the written order of the registered
Owner thereof or his legal representative, but such registration may be changed
as hereinabove provided.  All such payments shall be valid and effective to
satisfy and discharge the liability upon such Bond to the extent of the sum or
sums so paid.
 
The Issuer and the Trustee shall require the payment by the Bondholder
requesting exchange or transfer (other than an exchange upon a partial
redemption of a Bond) of any tax, fee or other governmental charge required to
be paid with respect to such exchange or transfer, but otherwise no charge shall
be made to the Bondholder for such exchange or transfer.
 

 
 27

--------------------------------------------------------------------------------

 

SECTION 2.05.                                           EXECUTION OF BONDS.  The
Bonds shall be signed in the name and on behalf of the Issuer with the manual or
facsimile signature of the Chairman of its Board of Commissioners and its
Treasurer and attested by the manual or facsimile signature of its Clerk or
Deputy Clerk.  The Bonds shall then be delivered to the Trustee for
authentication by it.  In case any officer who shall have signed any of the
Bonds shall cease to be such officer before the Bonds so signed or attested
shall have been authenticated or delivered by the Registrar or issued by the
Issuer, such Bonds may nevertheless be authenticated, delivered and issued and,
upon such authentication, delivery and issuance, shall be as binding upon the
Issuer as though those who signed and attested the same had continued to be such
officers of the Issuer.  Also, any Bond may be signed on behalf of the Issuer by
such persons as on the actual date of the execution of such Bond shall be the
proper officers although on the nominal date of such Bond any such person shall
not have been such officer.
 
SECTION 2.06.                                           AUTHENTICATION.  No Bond
shall be valid for any purpose until the certificate of authentication on such
Bond shall have been duly executed by the Trustee, and such authentication shall
be conclusive proof that such Bond has been duly authenticated and delivered
under this Indenture and that the Owner thereof is entitled to the benefits of
the trust hereby created.  The Trustee’s certificate of authentication on any
Bond shall be deemed to have been executed by it if manually signed by an
authorized signatory of the Trustee, but it shall not be necessary that the same
signatory sign the certificate of authentication on all of the Bonds issued
hereunder.
 
Upon authentication of any Bond, the Trustee shall set forth on such Bond (1)
the date of such authentication and (2) if the Bonds are not Book-Entry Bonds,
in the case of a Bond bearing interest at a Flexible Rate, such Flexible Rate,
the day succeeding the last day of the applicable Flexible Segment, the number
of days comprising such Flexible Segment and the amount of interest to accrue
during such Flexible Segment.
 
SECTION 2.07.                                           FORM OF BONDS.  The
Bonds and the certificates of authentication to be executed thereon shall be in
substantially the form attached hereto as Exhibit A, with such appropriate
variations, omissions and insertions as are permitted or required by this
Indenture, or such other form as may be approved by the Issuer.  
 
Upon adjustment to a Term Rate Period, the form of Bond may include a summary of
the mandatory and optional redemption provisions to apply to the Bonds during
such Term Rate Period, or a statement to the effect that the Bonds will not be
optionally redeemed during such Term Rate Period, and a statement indicating the
applicable Term Rate and the duration of the applicable Term Rate Period,
provided that the Registrar shall not authenticate such a revised Bond form
prior to receiving an opinion of Bond Counsel (a copy of which shall also be
delivered to the Issuer) that such Bond form conforms to the terms of the Act
and of this Indenture and that authentication thereof will not adversely affect
the Tax-Exempt status of such Bonds.
 
Upon delivery of Bond Insurance for the Bonds of any Series, the form of the
Bonds for such Series may include a summary of the terms of the Bond Insurance,
provided that the Registrar shall not authenticate such a revised Bond form
prior to receiving an opinion of Bond Counsel (a copy of which shall also be
delivered to the Issuer) to the effect that such Bond
 

 
 28

--------------------------------------------------------------------------------

 

form conforms to the terms of the Act and of this Indenture and that
authentication thereof will not adversely affect the Tax-Exempt status of the
Bonds.
 
SECTION 2.08.                                           MUTILATED, DESTROYED,
LOST OR STOLEN BONDS.  In the event any Bond or temporary Bond is mutilated,
lost, stolen or destroyed, the Trustee may authenticate a new Bond duly executed
by the Issuer of like date and denomination as that mutilated, lost, stolen or
destroyed; provided that, in the case of any mutilated Bond, such mutilated Bond
shall first be surrendered to the Trustee, and in the case of any lost, stolen
or destroyed Bond, there shall be first furnished to the Trustee evidence of
such loss, theft or destruction satisfactory to the Trustee, together with
indemnity to the Issuer and the Trustee satisfactory to them.  In the event any
such Bond shall have matured, instead of issuing a duplicate Bond, the Trustee
on behalf of the Issuer may pay the same without surrender thereof.  The Issuer
and the Trustee may charge the Owner of such Bond with their reasonable fees and
expenses in this connection.  The Issuer shall cooperate with the Trustee in
connection with the issue of replacement Bonds, but nothing in this Section
shall be construed in derogation of any rights which the Issuer, the Borrower or
the Trustee may have to receive indemnification against liability, or payment or
reimbursement of expenses, in connection with the issue of a replacement Bond.
 
If, after the delivery of such new Bond, a bona fide purchaser of the original
Bond in lieu of which such new Bond was issued presents for payment or
registration such original Bond, the Trustee shall be entitled to recover such
new Bond from the person to whom it was delivered or any person taking
therefrom, except a bona fide purchaser, and shall be entitled to recover upon
the security or indemnity provided therefor to the extent of any loss, damage,
cost or expense incurred by the Trustee or the Issuer in connection therewith.
 
Each duplicate Bond delivered in accordance with this Section, except as
otherwise provided herein, shall constitute an original additional contractual
obligation of the Issuer and shall be entitled to the benefit and security of
this Indenture to the same extent as the Bond in lieu of which such duplicate
Bond was delivered.
 
All Bonds shall be held and owned upon the express condition that the foregoing
provisions are, to the extent permitted by law, exclusive with respect to the
replacement or payment of mutilated, destroyed, lost or stolen Bonds, and shall
preclude any and all other rights or remedies.
 
SECTION 2.09.                                           TEMPORARY
BONDS.  Pending preparation of definitive Bonds, or by agreement with the
purchasers of all Bonds, the Issuer may issue and, upon its request, the Trustee
shall authenticate, in lieu of definitive Bonds, one or more temporary printed
or typewritten Bonds in Authorized Denominations of the same Series and of
substantially the tenor recited above.  Upon request of the Issuer, the Trustee
shall authenticate definitive Bonds in exchange for and upon surrender of an
equal principal amount of temporary Bonds.  Until so exchanged, temporary Bonds
shall have the same rights, remedies and security hereunder as definitive Bonds.
 
SECTION 2.10.                                           CANCELLATION AND
DISPOSITION OF SURRENDERED BONDS.  Whenever any Outstanding Bond shall be
delivered to the Trustee
 

 
 29

--------------------------------------------------------------------------------

 

for transfer, exchange or cancellation pursuant to this Indenture, upon payment
of the principal amount represented thereby, or for replacement pursuant to
Section 2.08 hereof, such Bond shall be promptly canceled and disposed of by the
Trustee in accordance with its ordinary customs and practices.
 
SECTION 2.11.                                           USE OF CERTAIN MONEYS IN
THE BOND FUND UPON REFUNDING.  In the event that refunding bonds shall be issued
by the Issuer to pay the principal of or premium, if any, on all or any portion
of the Bonds, the net proceeds of the refunding bonds remaining after payment of
expenses incident to the refunding shall be deposited by the Issuer into the
Bond Fund as provided in Section 6.03 hereof.  All moneys remaining in the Bond
Fund on the date of the refunding to be used to pay interest on the bonds to be
refunded shall be held, as collateral for the payment of the bonds to be
refunded, by the Trustee, in trust for and on behalf of the Owners of the bonds
to be refunded, together with the portion of the proceeds of the sale of the
refunding bonds so deposited and any investments or reinvestments of such
proceeds, in one or more separate subaccounts in the Bond Fund irrevocably in
trust for the respective holders of bonds to be refunded, and upon defeasance of
the bonds to be refunded as provided in Article VIII hereof shall be held,
invested and used as provided in Article VIII hereof.  Investment income or
profit on any such investments or reinvestments shall remain in the Bond Fund.
 
SECTION 2.12.                                           DELIVERY OF THE
BONDS.  Upon or at any time after the execution and delivery of this Indenture,
the Issuer shall execute and deliver to the Trustee and the Trustee shall
authenticate the Bonds and deliver them to the applicable Initial Purchaser as
directed by the Issuer as hereinafter in this Section provided.
 
Prior to the delivery by the Trustee of any of the Bonds there shall be filed
with the Trustee:
 
(1)           A copy of the Resolution, duly certified by the Clerk or Deputy
Clerk of the Issuer, authorizing issuance of such Bonds.
 
(2)           Original executed counterparts of the Agreement, this Indenture,
the Tax Certificate and, in the case of the Series 2003A Bonds and the Series
2003B Bonds, the Initial Letters of Credit.
 
(3)           A request and authorization to the Trustee on behalf of the
Issuer, signed by the Chairman and the Clerk or Deputy Clerk of the Issuer and
acknowledged by the Borrower, to authenticate and deliver the Bonds pursuant to
Section 2.14 hereof, registered in the names and in the Authorized Denominations
specified to the Trustee by the applicable Initial Purchaser, upon payment by
such Initial Purchaser to the Trustee of the sum specified in such request and
authorization for deposit in the Construction Fund, the Refunding Account and
Costs of Issuance Fund, plus accrued interest, if any, on the Bonds to the date
of delivery.
 
SECTION 2.13.                                           BOOK-ENTRY
SYSTEM.  v)                                                                Anything
in this Indenture to the contrary notwithstanding, any Bond may be authorized
and issued as a Book-Entry Bond.
 

 
 30

--------------------------------------------------------------------------------

 

(b)                      For all purposes of this Indenture, the Owner of a
Book-Entry Bond shall be the Securities Depository therefor and neither the
Issuer, the Trustee, the Paying Agent, the Tender Agent, the Remarketing Agent,
the Auction Agent nor the Registrar shall have any responsibility or obligation
to the beneficial owner of such Bond or to any direct or indirect participant in
such Securities Depository, except as expressly provided in this
Indenture.  Without limiting the generality of the foregoing, neither the
Issuer, the Trustee, the Paying Agent, the Tender Agent, the Remarketing Agent,
the Auction Agent nor the Registrar shall have any responsibility or obligation
to any such participant or to the beneficial owner of a Book-Entry Bond with
respect to (i) the accuracy of the records of the Securities Depository or any
participant with respect to any beneficial ownership interest in such Bond, (ii)
the delivery to any participant of the Securities Depository, the beneficial
owner of such Bond or any other person, other than the Securities Depository, of
any notice with respect to such Bond, including any notice of the redemption or
purchase thereof, or (iii) the payment to any participant of the Securities
Depository, the beneficial owner of such Bond or any other person, other than
the Securities Depository, of any amount with respect to the principal,
redemption price, if applicable, or purchase price of, or interest on, such
Bond.  The Issuer, the Trustee, the Paying Agent, the Tender Agent, the
Remarketing Agent, the Auction Agent and the Registrar may treat the Securities
Depository therefor as, and deem such Securities Depository to be, the absolute
owner of a Book-Entry Bond for all purposes whatsoever, including, but not
limited to, (1) payment of the principal, redemption price, if applicable, or
purchase price of, and interest on, such Bond, (2) giving notices of redemption
or purchase and of other matters with respect to such Bond, (3) registering
transfers with respect to such Bond as permitted hereby and (4) except as
expressly provided in this Indenture, giving to the Issuer, the Trustee, the
Paying Agent, the Tender Agent, the Remarketing Agent, the Auction Agent or the
Registrar any notice, consent, request or demand pursuant to the Indenture for
any purpose whatsoever.  The Trustee, acting as Paying Agent, shall pay the
principal or redemption price, if applicable, of, and interest on, a Book-Entry
Bond, and the Trustee, acting as Tender Agent, shall pay the purchase price of a
Book-Entry Bond, only to or upon the order of the Securities Depository
therefor, and all such payments shall be valid and effective to satisfy fully
and discharge the Issuer’s obligations with respect to such principal or
redemption price or purchase price, and interest, to the extent of the sum or
sums so paid.  Except as otherwise provided in subsection (d) of this Section
2.13, no person other than the Securities Depository shall receive a Bond or
other instrument evidencing the Issuer’s obligation to make payments of the
principal, redemption price or purchase price thereof, and interest thereon.
 
(c)           The Issuer, by notice to the Trustee, the Paying Agent, the Tender
Agent, the Registrar, the Remarketing Agent, the Auction Agent and a Securities
Depository, may, with the prior written consent of the Borrower, and shall, at
the written direction of an Authorized Borrower Representative, terminate the
services of such Securities Depository with respect to the Book-Entry Bonds for
which such Securities Depository serves as securities depository if the Issuer
determines that (i) the Securities Depository is unable to discharge its
responsibilities with respect to such Bond or (ii) a continuation of the
requirement that all of the Bonds issued as Book-Entry Bonds be registered in
the registration books of the Issuer kept by the Trustee in the name of the
Securities Depository is not in the best interests of the beneficial owners of
such Bonds or of the Issuer.
 

 
 31

--------------------------------------------------------------------------------

 

(d)           Upon the termination of the services of a Securities Depository
with respect to a Book-Entry Bond pursuant to clause (ii) of subsection (c) of
this Section 2.13, such Bond no longer shall be restricted to being registered
in the registration books kept by the Registrar in the name of a Securities
Depository.  Upon the termination of the services of a Securities Depository
with respect to a Book-Entry Bond pursuant to clause (i) of subsection (c) of
this Section 2.13, the Issuer may, with the prior written consent of the
Borrower, and shall, at the written direction of an Authorized Borrower
Representative, within ninety (90) days thereafter appoint a substitute
securities depository which, in the opinion of the Issuer, is willing and able
to undertake the functions of Securities Depository under this Indenture upon
reasonable and customary terms.  If no such successor can be found within such
period, such Book-Entry Bond shall no longer be restricted to being registered
in the registration books of the Issuer kept by the Trustee in the name of a
Securities Depository.  In the event that a Book-Entry Bond shall no longer be
restricted to being registered in the registration books of the Issuer kept by
the Trustee in the name of a Securities Depository, (i) the Issuer shall execute
and the Trustee shall authenticate and deliver, upon presentation and surrender
of the Book-Entry Bond, Bond certificates as requested by the Securities
Depository so terminated of like principal amount, maturity and interest rate,
in Authorized Denominations, to the identifiable beneficial owners in
replacement of such beneficial owners’ beneficial ownership interests in such
Book-Entry Bond and (ii) the Trustee shall notify the Remarketing Agent, the
Auction Agent and the Borrower that the Bonds are no longer restricted to being
registered in the registration books of the Issuer kept by the Trustee in the
name of a Securities Depository; provided, however that such registration shall
not be terminated by the Issuer or the Borrower without an opinion of Bond
Counsel confirming that such termination of registration will not adversely
affect the Tax-Exempt status of any Bonds.
 
(e)           Anything in this Indenture to the contrary notwithstanding,
payment of the redemption price of a Book-Entry Bond, or portion thereof, called
for redemption prior to maturity may be paid to the Securities Depository by
wire transfer of immediately available funds.  Anything in the Indenture to the
contrary notwithstanding, such redemption price may be paid without presentation
and surrender to the Trustee, as Paying Agent, of the Book-Entry Bond, or
portion thereof, called for redemption; provided, however, that payment of (a)
the principal payable at maturity of a Book-Entry Bond and (b) the redemption
price of a Book-Entry Bond as to which the entire principal amount thereof has
been called for redemption shall be payable only upon presentation and surrender
of such Book-Entry Bond to the Trustee, as Paying Agent; and provided, further,
that no such redemption price shall be so payable without presentation and
surrender unless such Book-Entry Bond shall contain or have endorsed thereon a
legend substantially to the following effect (or such other legend(s) of similar
content as may be determined to be necessary or desirable by the Issuer or the
Securities Depository):
 
“AS PROVIDED IN THE INDENTURE REFERRED TO HEREIN, UNTIL THE TERMINATION OF THE
SYSTEM OF BOOK-ENTRY-ONLY TRANSFERS THROUGH [NAME OF SECURITIES DEPOSITORY]
(TOGETHER WITH ANY SUCCESSOR SECURITIES DEPOSITORY APPOINTED PURSUANT TO THE
INDENTURE, “[NAME OF SECURITIES DEPOSITORY]”), AND NOTWITHSTANDING ANY OTHER
PROVISION OF THE INDENTURE TO THE CONTRARY, (A) THIS BOND MAY BE TRANSFERRED, IN
WHOLE BUT NOT IN PART, ONLY TO A NOMINEE OF [NAME OF SECURITIES DEPOSITORY], OR
BY A NOMINEE OF
 

 
 32

--------------------------------------------------------------------------------

 

[NAME OF SECURITIES DEPOSITORY] TO [NAME OF SECURITIES DEPOSITORY] OR A NOMINEE
OF [NAME OF SECURITIES DEPOSITORY], OR BY [NAME OF SECURITIES DEPOSITORY] OR A
NOMINEE OF [NAME OF SECURITIES DEPOSITORY] TO ANY SUCCESSOR SECURITIES
DEPOSITORY OR ANY NOMINEE THEREOF AND (B) A PORTION OF THE PRINCIPAL AMOUNT OF
THIS BOND MAY BE PAID OR REDEEMED WITHOUT SURRENDER HEREOF TO THE PAYING
AGENT.  [NAME OF SECURITIES DEPOSITORY] OR A NOMINEE, TRANSFEREE OR ASSIGNEE OF
[NAME OF SECURITIES DEPOSITORY] MAY NOT RELY UPON THE PRINCIPAL AMOUNT INDICATED
HEREON AS THE PRINCIPAL AMOUNT HEREOF OUTSTANDING AND UNPAID.  THE PRINCIPAL
AMOUNT HEREOF OUTSTANDING AND UNPAID SHALL FOR ALL PURPOSES BE THE AMOUNT
DETERMINED IN THE MANNER PROVIDED IN THE INDENTURE.”
 
Anything in this Indenture to the contrary notwithstanding, upon any such
payment to the Securities Depository without presentation and surrender, for all
purposes of (i) the Book-Entry Bond as to which such payment has been made and
(ii) this Indenture, the unpaid principal amount of such Book-Entry Bond
Outstanding shall be reduced automatically by the principal amount so paid.  In
such event, the Trustee shall notify forthwith the Remarketing Agent or the
Auction Agent as to the particular Book-Entry Bond as to which such payment has
been made, and the principal amount of such Bond so paid, and the Trustee shall
note such payment on the registration books of the Issuer kept by it, but
failure to make any such notation shall not affect the automatic reduction of
the principal amount of such Book-Entry Bond Outstanding as provided in this
subsection.
 
(f)           For all purposes of this Indenture authorizing or permitting the
purchase of Bonds, or portions thereof, by, or for the account of, the Issuer
for cancellation, and anything in the Indenture to the contrary notwithstanding,
a portion of a Book-Entry Bond may be deemed to have been purchased and
cancelled without surrender thereof upon delivery to the Trustee of a
certificate executed by the Issuer and a participant of the Securities
Depository therefor to the effect that a beneficial ownership interest in such
Bond, in the principal amount stated therein, has been purchased by, or for the
account of, the Issuer through the participant of the Securities Depository
executing such certificate; provided, however, that any purchase for
cancellation of the entire principal amount of a Book-Entry Bond shall be
effective for purposes of the Indenture only upon surrender of such Book-Entry
Bond to the Paying Agent; and provided, further, that no portion of a Book-Entry
Bond may be deemed to have been so purchased and cancelled without surrender
thereof unless such Book-Entry Bond shall contain or have endorsed thereon the
legend referred to in subsection (e) of this Section 2.13.  Anything in the
Indenture to the contrary notwithstanding, upon delivery of any such certificate
to the Trustee, for all purposes of (i) the Book-Entry Bond to which such
certificate relates and (ii) this Indenture, the unpaid principal amount of such
Book-Entry Bond Outstanding shall be reduced automatically by the principal
amount so purchased.  In such event, the Trustee shall immediately notify the
Remarketing Agent or the Auction Agent as to the particular Book-Entry Bond as
to which such payment has been made and the amount thereof and shall note such
reduction in principal amount of such Book-Entry Bond Outstanding on the
registration books of the Issuer kept by it,
 

 
 33

--------------------------------------------------------------------------------

 

but failure to make any such notation shall not affect the automatic reduction
of the principal amount of such Book-Entry Bond Outstanding as provided in this
subsection.
 
(g)           Anything in this Indenture to the contrary notwithstanding, a
Securities Depository may make a notation on a Book-Entry Bond (i) redeemed in
part or (ii) purchased by, or for the account of, the Issuer in part for
cancellation, to reflect, for informational purposes only, the date of such
redemption or purchase and the principal amount thereof redeemed or deemed
cancelled, but failure to make any such notation shall not affect the automatic
reduction of the principal amount of such Book-Entry Bond Outstanding as
provided in subsection (e) or (f) of this Section 2.13, as the case may be.
 
(h)           Anything in this Indenture to the contrary notwithstanding, in the
case of a Book-Entry Bond, the Issuer shall be authorized to redeem or purchase
(by or for the account of the Issuer) less than all of the entire Outstanding
principal amount thereof, and in the event of such partial defeasance,
redemption, purchase or refunding, the provisions of the Indenture relating to
the defeasance, redemption, purchase or refunding of a Bond or Bonds shall be
deemed to refer to the defeasance, redemption, purchase or refunding of a
portion of a Bond.
 
(i)           The Issuer, the Trustee, the Paying Agent, the Tender Agent, the
Remarketing Agent and the Auction Agent may enter into an agreement with a
Securities Depository for the Bonds providing for procedures for the
registration, payment, tender and delivery of notices relating to the Bonds,
provided that the terms of such agreement shall not be inconsistent with the
terms of this Indenture.  Any such agreement may provide that (i) such
Securities Depository is not required to present a Bond to the Trustee in order
to receive a partial payment of principal; (ii) a Bond need not be delivered to
the Trustee in order for a tender of such Bond pursuant to Article IV of this
Indenture to be effective or in order for the purchase price of such tendered
Bond to be paid and that notice of tender of a Bond for purchase pursuant to
Article IV hereof may be given to the Trustee by a beneficial owner of a Bond or
a direct participant of the Securities Depository; (iii) a legend with respect
to the registration of the Bond in the name of the Securities Depository shall
appear on each Bond so long as the Bonds are subject to such agreement; and (iv)
different provisions for notices to such Securities Depository may be set forth
therein; and such provisions shall be binding on the Issuer, the Trustee, the
Paying Agent, the Tender Agent, the Remarketing Agent and the Auction Agent for
so long as such Securities Depository is the Securities Depository for
Book-Entry Bonds hereunder.
 
SECTION 2.14.                                           DELIVERY OF THE
BONDS.  DESIGNATION OF THE BONDS AS BOOK-ENTRY BONDS; APPOINTMENT OF INITIAL
SECURITIES DEPOSITORY FOR THE BONDS.   vi)The Bonds are hereby authorized to be
and shall be issued initially, subject to the provisions of this Indenture, as
Book-Entry Bonds within the meaning of and subject to Section 2.13 hereof.
 
(b)           DTC is hereby appointed as the initial Securities Depository for
the Bonds.
 
(c)           The Bonds of each Series shall be initially issued in the form of
a separate single, fully registered Bond in the aggregate principal amount
thereof.  So long as DTC serves as Securities Depository for the Bonds, the
Owner of all Bonds shall be, and each of the Bonds shall be registered in the
name of, Cede & Co. (“Cede”), as nominee for DTC.  Upon delivery by
 

 
 34

--------------------------------------------------------------------------------

 

DTC to the Trustee of written notice to the effect that DTC has determined to
substitute a new nominee in place of Cede, and subject to the transfer
provisions of the Indenture, the word “Cede” in the Indenture shall refer to
such new nominee of DTC.  So long as any Bond is registered in the name of Cede,
as nominee for DTC in its capacity as Securities Depository for the Bonds, all
payments with respect to the principal, redemption price, if applicable, or
purchase price of, and interest on, such Bond and all notices with respect to
such Bond shall be made or given, as the case may be, to DTC as provided in the
Indenture and in the representation letter of the Issuer, the Trustee, the
Paying Agent, the Remarketing Agent and the Auction Agent, delivered in
connection with the issuance of the Bonds and addressed to DTC, as such
representation letter may be amended and supplemented from time to time.
 
ARTICLE III
 


 
REDEMPTION OF BONDS BEFORE MATURITY
 
SECTION 3.01.                                           REDEMPTION DATES AND
PRICES.  The Bonds shall be subject to redemption prior to maturity in the
amounts, at the times and in the manner provided in this Article III.
 
(A)           Optional Redemption.
 
(1)           On any Business Day during a Daily Rate Period or a Weekly Rate
Period for Bonds of any Series, and on the day after the last day of any such
Rate Period, such Bonds shall be subject to redemption by the Issuer, at the
written direction of the Borrower to the Issuer and the Trustee, in whole or in
part, at 100% of their principal amount, plus accrued interest, if any, to the
redemption date.
 
(2)           On the day succeeding the last day of any Flexible Segment with
respect to Bonds of any Series, such Bonds shall be subject to redemption by the
Issuer, at the written direction of the Borrower to the Issuer and the Trustee,
in whole or in part, at 100% of their principal amount, plus accrued interest,
if any, to the redemption date.
 
(3)           During any Term Rate Period for Bonds of any Series, such Bonds
shall be subject to redemption by the Issuer, at the written direction of the
Borrower to the Issuer and the Trustee, in whole at any time or in part from
time to time on any date (i) after ten years, at a redemption price of 101% of
the principal amount thereof, plus accrued interest, and (ii) after eleven
years, at a redemption price of 100% of the principal amount thereof, plus
accrued interest.
 
With respect to any Term Rate Period, the Borrower may specify in its notice of
adjustment to or continuation of a Term Rate Period redemption prices and
periods other than those set forth above for Bonds in such Rate Period not then
called for redemption; provided, however, that such notice shall be accompanied
by an opinion of Bond Counsel to the effect that such changes in redemption
prices and periods (i) are authorized or permitted by the Act and this
Indenture, and (ii) will not adversely affect the Tax-Exempt status of the
Bonds.

 
 35

--------------------------------------------------------------------------------

 

(4)           During any Auction Rate Period for Bonds of any Series, such Bonds
shall be subject to redemption by the Issuer on the day following the last day
of the Auction Rate Period then in effect, at the written direction of the
Borrower to the Issuer and the Trustee, in whole or in part, at 100% of their
principal amount, plus accrued interest, if any, to the redemption date.
 
(5)           The Bonds shall be redeemed in whole at any time at a redemption
price equal to 100% of the principal amount thereof plus accrued interest, if
any, to the redemption date upon receipt by the Trustee of a written notice from
the Borrower stating that any of the following events has occurred and that it
therefore intends to exercise its option to prepay the payments due under the
Agreement in whole pursuant to Section 7.1 of the Agreement and thereby effect
the redemption of the Bonds in whole:
 
(a)           all or substantially all of the Project shall be damaged or
destroyed and it is not practicable or desirable to rebuild, repair and restore
the Project;
 
(b)           all or substantially all of the Project shall be condemned or such
use or control thereof shall be taken by eminent domain so as to render the
Project unsatisfactory for continued operation;
 
(c)           unreasonable burdens or excessive liabilities shall be imposed
upon the Issuer or the Borrower with respect to the Project or the operation
thereof;
 
(d)           changes that cannot reasonably be controlled or overcome in the
economic availability of materials, supplies, labor, equipment and other
properties and things necessary for the efficient operation of the Project for
the purposes contemplated by the Agreement shall have occurred or technological
changes that cannot reasonably be overcome shall have occurred which, in the
judgment of the Borrower, render the continued operation of the Project
uneconomic; or
 
(e)           legal curtailment of the use and occupancy of all or substantially
all of the Project for any reason, which curtailment shall prevent the carrying
on of normal operations at the Project for a period of three consecutive months.
 
(B)           Mandatory Redemption.
 
(1)           The Bonds are subject to mandatory redemption, at any time, at a
redemption price equal to 100% of the principal amount thereof plus accrued
interest, if any, to the redemption date not more than 180 days after the
occurrence of the following event (of which a Responsible Officer of the Trustee
shall be given notice in writing by an Authorized Issuer Representative), upon
fulfillment by the Borrower of its obligation to prepay the payments due under
the Agreement in accordance with Section 7.2 of the Agreement, if, as a result
of any changes in the Constitution of the State or in the Constitution of the
United States of America or of legislative or administrative action (whether
state or Federal), or by final decree, judgment or order of any court or
administrative body (whether state or Federal) entered after the contest thereof
by the Borrower in good faith, the Agreement shall have become impossible of
performance in accordance with the intent and purposes of the parties as
expressed in the Agreement.
 

 
 36

--------------------------------------------------------------------------------

 

(2)           The Bonds are subject to mandatory redemption, at any time, at a
redemption price equal to 100% of the principal amount thereof plus accrued
interest, if any, to the redemption date not more than 180 days after the
occurrence of the following event (of which a Responsible Officer of the Trustee
shall be given notice in writing by an Authorized Issuer Representative), upon
fulfillment by the Borrower of its obligation to prepay the payments due under
the Agreement in accordance with Section 7.2 of the Agreement, in the event a
final determination by an administrative agency or a court of competent
jurisdiction occurs to the effect that, solely as a result of failure by the
Borrower to observe any covenant, agreement or representation by the Borrower in
the Agreement, the interest payable on the Bonds is no longer Tax-Exempt.  No
determination by any court or administrative agency will be considered final
unless the Borrower has participated in the proceeding which resulted in such
determination, either directly or, at the option of the Borrower, through an
Owner to a degree it reasonably deems sufficient and until the conclusion of any
appellate review sought by any party to such proceeding or the expiration of the
time for seeking such review.  Subject to the foregoing, Bonds will be redeemed
in whole unless, in the opinion of Bond Counsel delivered to the Trustee and the
Issuer, the redemption of a portion of such Bonds would have the result that
interest payable on the Bonds remaining outstanding after such redemption would
be Tax-Exempt.
 
(C)           Liquidity Provider Bonds.  In addition to the foregoing provisions
for the redemption of Bonds, any Liquidity Provider Bond shall be subject to
redemption at the time and in the amount and at the price specified by such
Liquidity Facility.
 
(D)           Bank Bonds.  In addition to the foregoing provisions for the
redemption of Bonds, any Bank Bond shall be subject to redemption at the time
and in the amount and at the price specified in the Reimbursement Agreement
related thereto.  Without limitation of the foregoing, the Trustee will call for
redemption Bonds of any Series secured by a Letter of Credit upon the direction
of the Bank that issued such Letter of Credit requesting such redemption and
certifying that an Event of Default has occurred under the Reimbursement
Agreement relating to such Letter of Credit.
 
SECTION 3.02.                                           NOTICE OF
REDEMPTION.  Notice of the call for any redemption of Bonds or any portion
thereof (which shall be in Authorized Denominations) pursuant to Section 3.01
hereof identifying the Bonds or portions thereof to be redeemed, specifying the
Series of Bonds to be redeemed, the redemption date, the redemption price, the
place and manner of payment and that from the redemption date interest will
cease to accrue, shall be given by the Trustee by mailing a copy of the
redemption notice by first-class mail, postage prepaid, to the Owner of each
Bond to be redeemed in whole or in part, at the address shown on the
registration books, with a copy to the Tender Agent, the Bond Insurer, the Bank,
and the Liquidity Provider.  Such notice shall be given at least thirty (30)
days but not more than sixty (60) days prior to the date fixed for redemption;
provided, however, that failure to duly give such notice, or any defect therein,
shall not affect the validity of any proceedings for the redemption of Bonds
with respect to which no such failure or defect occurred; provided further that
no notice of redemption shall be required for any Bonds which are otherwise
subject to mandatory purchase pursuant to Section 4.02(a); and provided further
that, in the case of redemption of Bank Bonds pursuant to Section 3.01(D), such
notice may be given not less than
 

 
 37

--------------------------------------------------------------------------------

 

five (5) days prior to the date fixed for redemption.  Upon presentation and
surrender of Bonds so called for redemption in whole or in part at the place or
places of payment, except as otherwise provided in Section 2.13 hereof with
respect to Book-Entry Bonds, such Bonds or portions thereof shall be redeemed.  
 
With respect to any notice of redemption of Bonds at the written direction of
the Borrower, unless upon the giving of such notice such Bonds shall be deemed
to have been paid within the meaning of Article VIII hereof, such notice may
state (if so directed by the Borrower in writing) that such redemption shall be
conditional upon the receipt by the Trustee, on or before the date fixed for
such redemption, of moneys sufficient to pay the principal of, and premium, if
any, and interest on such Bonds to be redeemed, and that if such moneys shall
not have been so received said notice shall be of no further force and effect
and the Issuer shall not be required to redeem such Bonds.  In the event that
such notice of redemption contains such a condition and such moneys are not so
received, the redemption shall not be made and the Trustee shall within a
reasonable time thereafter give notice to such Owners, in the manner in which
the notice of redemption was given, that such moneys were not so received.
 
Any notice mailed as provided in this Section shall be conclusively presumed to
have been duly given, whether or not the Owner receives the notice.
 
If a Bond is presented to the Trustee for transfer after notice of redemption of
such Bond has been mailed as herein provided, the Trustee shall deliver a copy
of such notice of redemption to the new Owner of such Bond.
 
In addition to the foregoing notice, further notice may be given by the Trustee
as set out below, but no defect in said further notice nor any failure to give
all or any portion of such further notice shall in any manner (i) defeat the
effectiveness of a call for redemption if notice thereof is given as above
prescribed or (ii) give rise to any liability on the part of the Issuer, the
Borrower, the Liquidity Provider, the Bank, the Bond Insurer, the Trustee, the
Remarketing Agent or the Auction Agent:
 
A.           Each further notice of redemption given hereunder may contain the
information required above for an official notice of redemption plus (i) the
CUSIP number of the Bonds; (ii) the date of issue of the Bonds; (iii) the rate
or rates of interest borne by the Bonds; (iv) the maturity date of the Bonds;
and (v) any other descriptive information needed to identify accurately the
Bonds being redeemed.
 
B.           Each further notice of redemption may be sent to all registered
securities depositories then in the business of holding substantial amounts of
obligations of types comprising the Bonds (such depositories as of the date
hereof being only The Depository Trust Company, New York, New York).
 
C.           Each further notice of redemption may be published one time in The
Bond Buyer of New York, New York or, if such publication is impractical, in some
other financial newspaper or journal which regularly carries notices of
redemption of other obligations similar to the Bonds, such publication to be
made at the time the redemption
 

 
 38

--------------------------------------------------------------------------------

 

notice to the Owners is required to be given as provided in the first paragraph
of this Section 3.02.
 
D.           Each further notice of redemption may be given to two of the
following services selected by the Borrower and at the address provided to the
Trustee by the Borrower:
 
(1)           Financial Information, Inc.’s Financial Daily Called Bond Service;
 
(2)           Interactive Data Corporation’s Bond Service;
 
(3)           Kenny Information Service’s Called Bond Service;
 
(4)           Moody’s Municipal and Government Called Bond Service; or
 
(5)           S&P’s Called Bond Record.
 
SECTION 3.03.                                           DEPOSIT OF FUNDS.  For
the redemption of any of the Bonds, the Issuer shall cause to be deposited in
the Bond Fund out of the Revenues, to the extent available therefor, moneys
sufficient to pay when due the principal of and premium, if any, and interest on
the redemption date.  
 
SECTION 3.04.                                           PARTIAL REDEMPTION OF
BONDS.  In case a Bond is of a denomination larger than the minimum Authorized
Denomination, all or a portion of such Bond may be redeemed provided the
principal amount not being redeemed is in an Authorized Denomination.  Upon
surrender of any Bond for redemption in part only, the Issuer shall execute and
the Trustee shall authenticate and deliver to the Owner thereof, without cost to
the Owner, a new Bond or Bonds of Authorized Denominations in aggregate
principal amount equal to the unredeemed portion of the Bond surrendered.
 
SECTION 3.05.                                           SELECTION OF BONDS FOR
REDEMPTION.  If less than all of the Bonds of any Series are called for
redemption, the Trustee shall select the Bonds of such Series or portions
thereof to be redeemed, from the Bonds of such Series Outstanding not previously
called for redemption, by lottery or in such other manner as in the Trustee’s
sole discretion it shall deem appropriate and fair, in either case in Authorized
Denominations provided that Bank Bonds and Liquidity Provider Bonds shall be the
first Bonds selected for redemption, and provided further that the aggregate
principal amount of each Bond remaining Outstanding following such redemption
shall be in an Authorized Denomination.  The Trustee shall promptly notify the
Issuer and the Borrower in writing of the Bonds or portions thereof selected for
redemption, provided, however, that in connection with any redemption of Bonds
the Trustee shall select for redemption any Bonds held by the Trustee for the
account of the Borrower or held of record by the Borrower prior to any Bonds
other than Bank Bonds or Liquidity Provider Bonds.  If, as indicated in a
certificate of an Authorized Borrower Representative delivered to the Trustee,
the Borrower shall have offered to purchase all Bonds of such Series then
outstanding and less than all such Bonds of such Series shall have been tendered
to the Borrower for such purchase, the Trustee, at the direction of the
Borrower, shall select for redemption all such Bonds of such Series regardless
of whether such Bonds have been so tendered.  If it is determined that one or
more, but not all, of the units of principal amount
 

 
 39

--------------------------------------------------------------------------------

 

represented by any such Bond is to be called for redemption, then, upon notice
of intention to redeem such unit or units, the Owner of such Bond shall, except
as provided in Section 2.13 hereof with respect to Book-Entry Bonds, forthwith
surrender such Bond to the Trustee for (a) payment to such Owner of the
redemption price of the unit or units of principal amount called for redemption,
and (b) delivery to such Owner of a new Bond or Bonds in the aggregate principal
amount of the unredeemed balance of the principal amount of such Bond.  New
Bonds representing the unredeemed balance of the principal amount of such Bond
shall be issued to the Owner thereof, without charge therefor.  If the surrender
of such Bonds is required hereunder and the Owner of any such Bond shall fail to
present such Bond to the Trustee for payment and exchange as aforesaid, such
Bond shall, nevertheless, become due and payable, and interest thereon shall
cease to accrue, on the date fixed for redemption to the extent of the unit or
units of principal amount called for redemption (and to that extent
only).  Payment of the redemption prices by the Borrower for any Series of Bonds
called for redemption constitutes full and complete payment of the Bonds of such
Series.
 
 
ARTICLE IV
 
 


 
 
TENDER AND PURCHASE OF BONDS;
 
 
REMARKETING; REMARKETING AGENT
 
SECTION 4.01.                                           PURCHASE OF BONDS AT
OPTION OF OWNERS.
 
(a)           Daily Rate Period.  On any Business Day during any Daily Rate
Period for any Series of Bonds, any such Bond other than a Bank Bond, a
Liquidity Provider Bond or a Borrower Bond (or portion thereof in an Authorized
Denomination provided that the principal amount to be retained by the Owner
shall be in an Authorized Denomination) shall be purchased from its Owner by the
Trustee, acting as Tender Agent, at a purchase price equal to 100% of the
principal amount thereof plus accrued interest, if any, thereon to the date of
purchase, upon, subject to Section 4.10 hereof, (i) delivery by the Owner of
such Bond to the Trustee, acting as Tender Agent, at its Principal Office by no
later than 10:30 a.m., New York time, on such Business Day, of an irrevocable
written notice or an irrevocable telephonic notice, promptly confirmed by
telecopy or other writing, which states the principal amount or portion thereof
to be purchased and number of such Bond (if such Bond is in certificated form)
and the date on which such Bond shall be purchased pursuant to this subsection
(a), and (ii) delivery of such Bond (if such Bond is in certificated form) to
the Trustee, acting as Tender Agent, at its Principal Office accompanied by an
instrument of transfer thereof, in form satisfactory to the Trustee, executed in
blank by the Owner thereof with the signature of such Owner guaranteed by a
bank, trust company or member firm of the New York Stock Exchange, at or prior
to 1:00 p.m., New York time, on such Business Day.
 
(b)           Weekly Rate Period.  On any Business Day during any Weekly Rate
Period for any Series of Bonds, any such Bond other than a Bank Bond, a
Liquidity Provider Bond or a Borrower Bond (or portion thereof in an Authorized
Denomination provided that the principal amount to be retained by the Owner
shall be in an Authorized Denomination) shall be purchased from its Owner by the
Trustee, acting as Tender Agent, at a purchase price equal to 100% of the
principal amount thereof plus accrued interest, if any, thereon to the date of
purchase, upon,
 

 
 40

--------------------------------------------------------------------------------

 

subject to Section 4.10 hereof, (i) delivery by the Owner of such Bond to the
Trustee, acting as Tender Agent, at its Principal Office of an irrevocable
written notice or an irrevocable telephonic notice promptly confirmed by
telecopy or other writing, which states the principal amount or portion thereof
to be purchased and number of such Bond (if such Bond is in certificated form)
and the date on which the same shall be purchased, which date shall be a
Business Day not prior to the seventh day succeeding the date of the delivery of
such notice to the Trustee, and (ii) delivery of such Bond (if such Bond is in
certificated form) to the Trustee, acting as Tender Agent, at its Principal
Office, accompanied by an instrument of transfer thereof, in form satisfactory
to the Trustee, executed in blank by the Owner thereof with the signature of
such Owner guaranteed by a bank, trust company or member firm of the New York
Stock Exchange, at or prior to 10:00 a.m., New York time, on the date specified
in such notice.
 
SECTION 4.02.                                           MANDATORY PURCHASE OF
BONDS.
 
(a)           Any Bonds shall be subject to mandatory purchase at a purchase
price equal to 100% of the principal amount thereof plus accrued interest
thereon, on the dates stated below; provided that if any such date is an
Interest Payment Date, the purchase price shall be equal only to the principal
amount of such Bond, together with any premium payable under subsection (ii)
below:
 
(i)           As to each such Bond in a Flexible Rate Period, on the day
succeeding the last day of each Flexible Segment thereof applicable to such
Bond;
 
(ii)           As to each Term Bond, on the effective date of change from a Term
Rate to a new Rate Period, including a change from one Term Rate Period to
another Term Rate Period of the same duration; provided that Bonds in a Term
Rate Period which are then redeemable pursuant to Section 3.01(A) hereof shall
be purchased at a purchase price equal to 100% of the principal amount thereof
plus a premium equal to the redemption premium, if any, that would have been
payable if such Bonds were to be redeemed on the date such Bonds are to be
purchased pursuant to the terms hereof, together with accrued interest, if any,
thereon to the date of purchase;
 
(iii)           As to each Bond in a Daily Rate Period or Weekly Rate Period, on
the effective date of change to a Rate Period other than a Daily Rate Period or
a Weekly Rate Period;
 
(iv)           As to each Auction Bond, on the effective date of change to a
Rate Period other than an Auction Rate Period; and
 
(v)           On the Business Day prior to the Expiration Date of the Letter of
Credit or Liquidity Facility; provided that in the event of a replacement of a
Letter of Credit as provided in Section 5.12, such mandatory purchase shall
occur on the date on which such Letter of Credit is replaced; and
 
Notwithstanding the foregoing, the Bonds will not be subject to mandatory
purchase pursuant to Section 4.02(a)(v) if at least 25 days before the
Expiration Date the Trustee has received written notice from the Liquidity
Provider or the Bank, as applicable, that the Liquidity Facility or the Letter
of Credit then in effect has been extended.
 

 
 41

--------------------------------------------------------------------------------

 

(b)           Subject to Section 4.10 hereof, an Owner must deliver each such
Bond subject to mandatory purchase as provided in Section 4.02(a) hereof to the
Trustee, acting as Tender Agent, at its Principal Office accompanied by an
instrument of transfer thereof, in form satisfactory to the Trustee, executed in
blank by the Owner thereof, with the signature of such Owner guaranteed by a
bank, trust company or member firm of the New York Stock Exchange at or prior to
10:00 a.m., New York time, on the purchase date in order to receive payment of
the purchase price on such date.
 
(c)           Notice of each mandatory purchase pursuant to the provisions of
Section 4.02(a) hereof is hereby required by the provisions of Sections
2.03(a)(iii), 2.03(b)(iii), 2.03(c)(iii), 2.03(d)(iii), 2.03(e)(iii) or 5.12(c),
as the case may be, to be included in the notice given pursuant to such
Section.  No notice of any mandatory purchase pursuant to the provisions of
Section 4.02(a)(i) hereof shall be given to the Owners of the Bonds.
 
SECTION 4.03.                                           OBLIGATION TO SURRENDER
BONDS.
 
The giving of notice as provided in Section 4.01 hereof shall constitute the
irrevocable tender for purchase of each such Bond or portion thereof with
respect to which such notice shall have been given, irrespective of whether such
Bond shall be delivered as provided in Section 4.01.  The occurrence of any
event specified in Section 4.02(a) hereof shall constitute the mandatory tender
for purchase of each such Bond or portion thereof, irrespective of whether such
Bond shall be delivered as provided in Section 4.02(b).  Upon the purchase of
each such Bond or portion thereof so deemed to be tendered, such Bond or portion
thereof shall cease to bear interest payable to the former Owner thereof, who
thereafter shall have no rights with respect thereto, other than the right to
receive the purchase price thereof upon surrender of such Bond to the Trustee,
acting as Tender Agent, and such Bond or portion thereof shall be no longer
outstanding.  If such Bonds are no longer Book-Entry Bonds, the Trustee shall
authenticate, register and deliver new Bonds in replacement of such Bonds or
portions thereof deemed so tendered and not surrendered on the date of purchase.
 
SECTION 4.04.                                           REMARKETING OF BONDS.
 
(a)           By 11:00 a.m., New York time, on the date the Trustee receives
notice from any Bondholder in accordance with Section 4.01(a) hereof, and
promptly, but in no event later than 11:30 a.m., New York time, on the Business
Day following the day on which the Trustee receives notice from any Bondholder
of its demand to have the Trustee purchase Bonds pursuant to Section 4.01(b)
hereof, the Trustee shall give facsimile or telephonic notice, confirmed in
writing thereafter, to the Remarketing Agent specifying the principal amount of
Bonds which such Bondholder has demanded to have purchased and the date on which
such Bonds are demanded to be purchased, with a copy of such notice to the
Liquidity Provider or Bank, as applicable, if a Liquidity Facility or Letter of
Credit is in effect with respect to such Series of Bonds.
 
(b)           Upon the giving of notice to the Trustee by any Bondholder in
accordance with Section 4.01(a) or (b) hereof and the giving of notice by the
Trustee to the Remarketing Agent as provided in Section 4.04(a) hereof with
respect to such notices, and on each date on which Bonds are to be purchased in
accordance with Section 4.02 hereof, the Remarketing Agent
 

 
 42

--------------------------------------------------------------------------------

 

shall offer for sale and use its reasonable best efforts to sell such Bonds on
the date such Bonds are to be purchased at a purchase price equal to 100% of the
principal amount thereof plus accrued interest, if any, to the purchase date;
provided that Bonds in a Term Rate Period which are then redeemable pursuant to
Section 3.01(A) hereof shall be purchased at a purchase price equal to 100% of
the principal amount thereof plus a premium equal to the redemption premium, if
any, that would be payable if such Bonds were to be redeemed on the date they
are to be purchased, together with accrued interest, if any, thereon to the date
of purchase.  The Remarketing Agent shall not sell any Bonds to the Issuer or
the Borrower.
 
(c)           Not later than 1:00 p.m., New York time, on the Business Day
preceding the date on which Bonds are to be purchased pursuant to Section 4.01
or Section 4.02 hereof, or not later than 10:45 a.m., New York time, on the
Business Day on which Bonds are to be purchased pursuant to Section 4.01(a), as
applicable, the Remarketing Agent shall give (i) facsimile or telephonic notice
to the Trustee, acting as Tender Agent, specifying the names, addresses and
taxpayer identification numbers of the purchasers of, and the principal amount
and denominations of, and, with respect to such Bonds which are being purchased
pursuant to Section 4.02(a)(i) hereof, the Flexible Segments and the Flexible
Rates for such Bonds remarketed by it pursuant to subsection (b) hereof and
shall transfer all remarketing proceeds it has received to that time to the
Trustee, acting as Tender Agent, and shall specify the amount of remaining
remarketing proceeds it will provide to the Trustee on the date on which Bonds
are to be purchased, as set forth in Section 4.04(d) hereof and (ii) telephonic
notice to the Borrower and the Trustee, acting as Tender Agent, of the principal
amount of and accrued interest on any such Bonds not remarketed by such time.
 
(d)           Upon the giving of the notice specified in Section 4.04(c)(i)
hereof, the Remarketing Agent shall be obligated to deliver to the Trustee,
acting as Tender Agent, the remaining amount of remarketing proceeds specified
in such notice to be received, as follows:
 
(i)           in the case of Bonds which are being purchased pursuant to Section
4.01 or 4.02(a)(ii), (iii), (iv) or (v) hereof, by 1:00 p.m., New York time, on
the purchase date; and
 
(ii)           in the case of Bonds which are being purchased pursuant to
Section 4.02(a)(i) hereof, by 3:00 p.m., New York time, on the purchase date,
subject only to timely delivery of Bonds by the Trustee, acting as Tender Agent,
as set forth in Section 4.04(e) hereof and verification by the Remarketing Agent
that such Bonds conform to the instructions contained in the notice given by the
Remarketing Agent to the Trustee pursuant to Section 4.04(c) hereof.
 
Any remarketing proceeds received by the Remarketing Agent in excess of such
amounts so transferred shall be delivered as provided in Section 4.06 as soon as
practicable after the receipt thereof.
 
(e)           Subject to Section 4.10 hereof, upon receipt by the Trustee,
acting as Tender Agent, of notice from the Remarketing Agent pursuant to Section
4.04(c) hereof, the Trustee shall authenticate and deliver new Bonds to the
Remarketing Agent, as follows:
 

 
 43

--------------------------------------------------------------------------------

 

(i)           in the case of Bonds which are being purchased pursuant to Section
4.01 or Section 4.02(a)(ii), (iii), (iv) or (v) hereof, and provided that moneys
derived from the sources specified in Section 4.05(a) hereof in an amount equal
to the purchase price therefor shall have been received by the Trustee, acting
as Tender Agent, by 1:00 p.m., New York time, such new Bonds shall be delivered
by 2:00 p.m., New York time; and
 
(ii)           in the case of Bonds which are being purchased pursuant to
Section 4.02(a)(i) hereof, such new Bonds shall be delivered by 4:00  p.m., New
York time.
 
Notwithstanding any other provision of this Indenture, except in connection with
a mandatory tender under Section 4.02, Bank Bonds shall be remarketed only if
and to the extent that the payment of such Bonds (immediately after the
remarketing thereof), whether upon tender, maturity, interest payment date,
redemption, acceleration or otherwise, will be secured by the Letter of Credit
issued by the Bank, unless a Letter of Credit is no longer required to support
such Bonds.
 
SECTION 4.05.                                           PURCHASE OF BONDS
TENDERED TO TRUSTEE.
 
(a)           By the close of business on the date Bonds or portions thereof are
to be purchased pursuant to Section 4.01 or 4.02 hereof by the Trustee, acting
as Tender Agent, such Trustee, acting as Tender Agent, shall purchase, but only
from the funds listed below, such Bonds or portions thereof (in Authorized
Denominations) from the Owners thereof at a purchase price equal to the
principal amount thereof plus accrued interest, if any, to the date of purchase;
provided that Bonds in a Term Rate Period which are then redeemable pursuant to
Section 3.01(A) hereof shall be purchased at a purchase price equal to 100% of
the principal amount thereof plus a premium equal to the redemption premium, if
any, that would be payable if such Bonds were to be redeemed on the date they
are to be purchased, together with accrued interest, if any, thereon to the date
of purchase.  Funds for the payment of such purchase price of Bonds of any
Series shall be derived from the following sources in the order of priority
indicated:
 
(i)           proceeds of the remarketing of such Bonds pursuant to Section 4.04
hereof to any purchaser except the Issuer or the Borrower;
 
(ii)           proceeds of a draw on any Letter of Credit or Liquidity Facility
for such Series of Bonds ;
 
(iii)           moneys furnished for such Series of Bonds by the Borrower to the
Trustee, acting as Tender Agent, pursuant to Section 4.2(b) of the Agreement or
Section 4.5 of the Agreement.
 
Notwithstanding anything in this Section 4.05(a) to the contrary, during an
Auction Rate Period, Bonds shall be purchased in accordance with the Auction
Procedures.
 
(b)           The Trustee, acting as Tender Agent, shall:
 
(i)           hold all Bonds delivered to it pursuant to Section 4.01 or 4.02
hereof in trust for the benefit of the respective Bondholders which shall have
so delivered such
 

 
 44

--------------------------------------------------------------------------------

 

Bonds until moneys representing the purchase price of such Bonds shall have been
delivered to or for the account of or to the order of such Bondholders; and
 
(ii)           hold all moneys delivered to it hereunder for the purchase of
such Bonds in trust for the benefit of the person or entity which shall have so
delivered such moneys in a separate and segregated fund (a “segregated fund”),
and not commingle such funds with any other funds or invest such funds, until
such Bonds purchased with such moneys shall have been delivered or deemed
delivered to or for the account of such person or entity; provided, that funds
delivered pursuant to Sections 4.05(a)(i) and (ii) shall be kept in a separate
subaccount within the segregated fund from any funds received from the Borrower
under Section 4.05(a)(iii); provided, further, that any moneys so deposited with
and held by the Trustee not so applied to the purchase of Bonds within one (1)
year after the date of purchase shall be paid by the Trustee to the Borrower
upon the written direction of the Authorized Borrower Representative and
thereafter the former Bondholders shall be entitled to look only to the Borrower
for payment of such purchase price, and then only to the extent of the amount so
repaid, and the Borrower shall not be liable for any interest thereon and shall
not be regarded as a trustee of such moneys, and the Trustee shall have no
further responsibility with respect to such moneys.  To the extent any moneys
are held by the Trustee for the payment of the purchase price of such Bonds
which have not been presented for payment, such moneys shall not be invested.
 
Bonds subject to purchase under this Section 4.05 shall be deemed purchased for
all purposes of this Indenture, irrespective of whether or not such Bonds shall
have been presented to the Tender Agent, and the former Owner or Owners of such
Bonds shall have no claim thereon, under this Indenture or otherwise for any
amount other than the purchase price thereof and such Bonds shall no longer be
deemed to be Outstanding for purposes of this Indenture.
 
SECTION 4.06.                                           DELIVERY OF PURCHASED
BONDS.
 
(a)           Bonds sold by the Remarketing Agent pursuant to Section 4.04
hereof shall be delivered to the Remarketing Agent, as specified in Section
4.04(e) hereof.
 
(b)           Bonds purchased by the Trustee, acting as Tender Agent, hereunder:
 
(i)           with moneys described in clause (ii) of Section 4.05(a) hereof
(“Liquidity Provider Bonds” or “Bank Bonds,” as applicable), shall be held by
the Trustee, as Tender Agent, and registered to the Bank or the Liquidity
Provider or its designee, as applicable (except as otherwise instructed by the
Bank or the Liquidity Provider, as applicable).  The Remarketing Agent shall
seek to remarket any Liquidity Provider Bonds or Bank Bonds, as applicable,
prior to remarketing any other Bonds tendered for purchase.  Upon notice by the
Liquidity Provider or Bank that such Liquidity Provider or Bank has been
reimbursed by the Borrower for the payment of all amounts drawn under the
Liquidity Facility or Letter of Credit, as applicable, the Trustee shall hold
the Liquidity Provider Bonds or Bank Bonds, as the case may be, in trust for the
Borrower and such Bonds shall thereafter cease to be Liquidity Provider Bonds or
Banks Bonds and shall be thereafter treated as Borrower Bonds, until remarketed
as provided herein.  The Remarketing Agent
 

 
 45

--------------------------------------------------------------------------------

 

shall seek to remarket Borrower Bonds only after remarketing all other Bonds
tendered for purchase.  The proceeds of any remarketing of Liquidity Provider
Bonds or Bank Bonds shall be transferred by the Trustee to the Liquidity
Provider or the Bank, as applicable.  Upon receipt by the Trustee of funds
representing the proceeds of the remarketing of Liquidity Provider Bonds or Bank
Bonds, Bonds in place of such Liquidity Provider Bonds or Bank Bonds, as
applicable, so purchased shall be made available for pick-up by the Remarketing
Agent for subsequent delivery to the purchasers thereof, or the ownership
interest shall be transferred to the new direct participants on the books of
DTC.  Prior to or simultaneously with such delivery, the proceeds of such
remarketing shall have been or shall be transferred to the Liquidity Provider or
the Bank and the Liquidity Facility or the Letter of Credit, as applicable,
shall either have been reinstated or the amount available for the drawing
thereunder shall have been automatically increased to cover the remarketed Bonds
as provided in the Liquidity Facility or Letter of Credit and confirmed in
writing by the Liquidity Provider or the Bank; and
 
(ii)           with moneys described in clause (iii) of Section 4.05(a) hereof
shall, at the direction of the Borrower, be (A) held by the Trustee, acting as
Tender Agent, for the account of the Borrower, (B) canceled or (C) delivered to
the Borrower.
 
SECTION 4.07.                                           NO SALES AFTER
DEFAULT.  Anything in this Indenture to the contrary notwithstanding, there
shall be no remarketing of Bonds pursuant to this Article IV if there shall have
occurred and be continuing an event of default under Section 9.01 hereof;
provided, that nothing in this Section 4.07 shall be construed as prohibiting
purchases of Bonds pursuant to Section 4.01 or 4.02 hereof.
 
SECTION 4.08.                                           REMARKETING AGENT.  The
initial Remarketing Agent shall be, with respect to the Series 2003A Bonds and
the Series 2003B Bonds, Banc One Capital Markets, Inc.  At any time at which the
Bonds of any Series are then bearing interest at a Daily Rate, a Weekly Rate or
a Flexible Rate, there shall be a Remarketing Agent in place with respect to
such Bonds, appointed in accordance with the terms of this Section 4.08.  Not
less than 60 days before the end of any Term Rate Period (including the initial
Term Rate Period with respect to the Series 2003C Bonds, the Series 2003D Bonds
and the Series 2003E Bonds) or 60 days before the end of any Auction Rate Period
with respect to the Bonds of any Series, the Borrower shall appoint a
Remarketing Agent with the consent of the Issuer.  The Borrower shall appoint
the Remarketing Agent, with the consent of the Issuer and the Liquidity Provider
or the Bank, as applicable.  The Borrower, with the consent of the Issuer, the
Liquidity Provider or the Bank, as applicable, may remove the Remarketing Agent
at any time upon at least five (5) Business Days’ notice in writing.  The
Remarketing Agent may at any time resign and be discharged of its duties and
obligations created by this Indenture by giving at least thirty (30) Business
Days’ notice to the Issuer, the Borrower and the Trustee or such shorter period
as the Issuer, the Borrower, the Trustee and the Remarketing Agent agree.  Upon
removal or resignation of the Remarketing Agent with respect to any Series of
Bonds then bearing interest at a Daily Rate, a Weekly Rate or a Flexible Rate,
the Borrower shall, with the consent of the Issuer and the Liquidity Provider or
the Bank, as applicable, appoint a successor Remarketing Agent for such Series
of Bonds.  
 

 
 46

--------------------------------------------------------------------------------

 

Any Remarketing Agent appointed under this Section 4.08 shall signify its
acceptance of the duties and obligations imposed upon it hereunder by a written
instrument of acceptance delivered to the Issuer, the Trustee and the Borrower
which shall set forth such procedural and other matters relating to the
remarketing of the Bonds of any Series as shall be satisfactory to the Issuer,
the Trustee and the Borrower.  No removal of or resignation by the Remarketing
Agent (whether at the direction of the Issuer or the Borrower, by the
Remarketing Agent as may be provided in the Remarketing Agreement) shall become
effective until a successor Remarketing Agent has delivered a written acceptance
of appointment to the Trustee and the Borrower has provided the notice required
by Section 5.8 of the Agreement, unless at the time of such removal or
resignation there is no requirement that there be a Remarketing Agent.
 
SECTION 4.09.                                           QUALIFICATIONS OF
REMARKETING AGENT.  The Remarketing Agent shall be a member of the National
Association of Securities Dealers, Inc. and authorized by law to perform all the
duties imposed upon it by this Indenture.  
 
SECTION 4.10.                                           TENDER AND PURCHASE OF
BOOK-ENTRY BONDS.  Notwithstanding any provisions of this Indenture to the
contrary, at any time while any Series of Bonds that are subject to tender are
Book-Entry Bonds, the provisions of this Article IV are modified as follows:
 
(a)           Any notice pursuant to Section 4.01(a)(i) or 4.01(b)(i) hereof may
be given by any direct participant in the Securities Depository acting on behalf
of either any owner of a beneficial interest in such Bonds or any indirect
participant in the Securities Depository acting on behalf of such an owner,
provided that any such notice shall not be required to contain the bond number
of Bonds to be tendered for purchase and the Trustee may conclusively rely on
any written certification or representation by a person, firm, corporation or
other entity that it is acting as a direct participant in the Securities
Depository for such Bonds for the purposes of giving any such notice.
 
(b)           Delivery of such Bonds to the Trustee, as provided in Sections
4.01(a)(ii) or 4.01(b)(ii) and 4.02(b) hereof, shall be effected by book-entry
credit to the account of the Trustee on the records of the Securities
Depository, at or prior to 1:00 p.m., New York time, on the date such Bonds or
portions thereof are required to be tendered to the Trustee for purchase, of a
beneficial interest in such Bonds to be purchased on such date.
 
(c)           The Remarketing Agent shall give the information required by
Section 4.04(c) hereof to the Securities Depository instead of to the Trustee,
but shall at the same time give facsimile or telephonic notice to the Trustee
specifying the principal amount of such Bonds which it has been unable to
remarket (if such be the case).
 
(d)           The Remarketing Agent shall deliver remarketing proceeds in
accordance with the provisions of Section 4.04(d) hereof to the Securities
Depository instead of to the Trustee, acting as Tender Agent.
 
(e)           Section 4.04(e) hereof shall be inapplicable.
 
(f)           The provisions of Sections 4.05 and 4.06 hereof shall apply only
if Bonds are purchased with moneys described in clauses (i) and (iii) of Section
4.05(a) hereof; the beneficial
 

 
 47

--------------------------------------------------------------------------------

 

interests in Bonds purchased with moneys described in clause (ii) of Section
4.05(a) shall be transferred in accordance with the procedures of the Securities
Depository.
 
SECTION 4.11.                                           DRAWS ON THE LIQUIDITY
FACILITY OR LETTER OF CREDIT FOR PURCHASE OF BONDS.  The Trustee or Tender
Agent, as applicable, shall draw funds under any Liquidity Facility or Letter of
Credit supporting a Series of Bonds in an amount necessary and in sufficient
time (as set forth by the terms of such Liquidity Facility or Letter of Credit)
so as to provide to the Trustee the balance of the funds needed to purchase
tendered Bonds of such Series, taking into account any remarketing proceeds
received by the Trustee or Tender Agent, as applicable, not later than 1:00
p.m., New York City time, on the Business Day prior to the date on which Bonds
are to be purchased, or not later than 10:45 a.m., New York City time, on the
date on which Bonds in a Daily Rate Period are to be purchased.  If the
Remarketing Agent remarkets Bonds after 1:00 p.m., New York City time, on the
Business Day prior to the date on which Bonds are to be purchased (or 10:45
a.m., New York City time, on the date on which Bonds in a Daily Rate Period are
to be purchased), the Trustee shall still draw on the Liquidity Facility or
Letter of Credit for such Bonds in an amount necessary and in sufficient time
(as set forth by the terms of such Liquidity Facility or Letter of Credit) so as
to provide the balance of the funds needed to purchase tendered Bonds, without
taking into account any remarketing proceeds other than those specified in the
Remarketing Agent’s notice pursuant to Section 4.04(c) hereof.  The Trustee
shall transfer to the Liquidity Provider or the Bank any excess moneys received
from a draw on the Liquidity Facility or Letter of Credit for such Bonds that
are not needed to pay the purchase price of such series of Bonds on the date on
which Bonds are to be purchased.
 
ARTICLE V
 


 
PAYMENT; FURTHER ASSURANCES
 
SECTION 5.01.                                           PAYMENT OF PRINCIPAL OR
REDEMPTION PRICE OF AND INTEREST ON BONDS.  The Issuer shall promptly pay or
cause to be paid the principal of and premium, if any, and interest on, every
Bond issued hereunder according to the terms thereof, but shall be required to
make such payment or cause such payment to be made only out of Revenues or the
proceeds of Bond Insurance.  The Issuer hereby appoints the Trustee to act as
the Paying Agent for the Bonds, and designates the Principal Office of the
Trustee as the place of payment for the Bonds, such appointment and designation
to remain in effect until notice of change is filed with the Trustee.
 
SECTION 5.02.                                           EXTENSION OR FUNDING OF
CLAIMS FOR INTEREST.  In order to prevent any accumulation of claims for
interest after maturity, the Issuer shall not, directly or indirectly, extend or
assent to the extension of the time for the payment of any claim for interest on
any of the Bonds, and shall not, directly or indirectly, be a party to or
approve any such arrangement by purchasing or funding such claims or in any
other manner.  In case any such claim for interest shall be extended or funded,
whether or not with the consent of the Issuer, such claim for interest so
extended or funded shall not be entitled, in case of default hereunder, to the
benefits of this Indenture, except subject to the prior payment in full of the
principal of all of the Bonds then outstanding and of all claims for interest
which shall not have been so extended or funded.
 

 
 48

--------------------------------------------------------------------------------

 

SECTION 5.03.                                           PRESERVATION OF
REVENUES.  The Issuer shall not take any action to interfere with or impair the
pledge and assignment hereunder of Revenues and the assignment to the Trustee of
rights under the Agreement, or the Trustee’s enforcement of any rights
thereunder, without the prior written consent of the Trustee.  The Trustee may
give such written consent only in accordance with the provisions of Article IX
hereof.
 
SECTION 5.04.                                           OTHER LIENS.  So long as
any Bonds are outstanding, the Issuer shall not create or suffer to be created
any pledge, lien or charge of any type whatsoever upon all or any part of the
Revenues, other than the lien of this Indenture.
 
SECTION 5.05.                                           COMPLIANCE WITH THE
INDENTURE.  The Issuer shall not issue, or permit to be issued, any Bonds
secured or payable in any manner out of Revenues in any manner other than in
accordance with the provisions of this Indenture, and shall not suffer or permit
any default to occur under this Indenture, but shall faithfully observe and
perform all the covenants, conditions and requirements hereof.
 
SECTION 5.06.                                           PERFORMANCE OF
COVENANTS.  The Issuer covenants that it will faithfully perform at all times
any and all covenants, undertakings, stipulations and provisions contained in
this Indenture, in any and every Bond executed, authenticated and delivered
hereunder and in all of its proceedings pertaining thereto; provided, however,
that except for the matters set forth in Section 5.01 hereof the Issuer shall
not be obligated to take any action or execute any instrument pursuant to any
provision hereof until it shall have been requested to do so by the Borrower, or
shall have received the instrument to be executed and at the Issuer’s option
shall have received from the Borrower assurance satisfactory to the Issuer that
the Issuer shall be reimbursed for its reasonable expenses incurred or to be
incurred in connection with taking such action or executing such
instrument.  The Bonds and interest and premium, if any, thereon, and any
obligation of the Issuer under the Agreement or this Indenture, shall never
constitute a debt or indebtedness of the Issuer within the meaning of any
constitutional or statutory provision or limitation and shall not constitute nor
give rise to a pecuniary liability of the Issuer or a charge against its general
credit or taxing powers.
 
SECTION 5.07.                                           RIGHT TO PAYMENTS UNDER
AGREEMENT; INSTRUMENTS OF FURTHER ASSURANCE.  The Issuer covenants that it will
defend its right to the payment of amounts due from the Borrower under the
Agreement to the Trustee, for the benefit of the Owners of the Bonds against the
claims and demands of all persons whomsoever.  The Issuer covenants that it will
do, execute, acknowledge and deliver or cause to be done, executed, acknowledged
and delivered, such indentures supplemental hereto and such further acts,
instruments and transfers as the Trustee may reasonably require for the better
assuring, transferring, conveying, pledging, assigning and confirming unto the
Trustee all and singular the rights assigned hereby and the amounts pledged
hereto, to the payment of the principal of and premium, if any, and interest on
the Bonds.  The Issuer covenants and agrees that, except as provided herein and
in the Agreement, it will not sell, convey, mortgage, encumber or otherwise
dispose of any part of the Revenues or its rights under the Agreement.
 


 

 
 49

--------------------------------------------------------------------------------

 

SECTION 5.08.                                           TAX COVENANTS.  
 
(a)           Pursuant to the Agreement and the Tax Certificate, the Borrower
covenants to maintain the Tax-Exempt status of the Bonds pursuant to Section
103(a) of the Code, or Section 103 of the 1986 Code, as applicable, and will
take, or require to be taken, such acts as may be reasonably within its ability
and as may from time to time be required under applicable law and regulation to
continue the Tax-Exempt status of the Bonds; and in furtherance of such
covenants, the Issuer agrees to comply with the Tax Certificate.
 
(b)           Pursuant to the Agreement and the Tax Certificate, the Borrower
covenants that it will not take any action or fail to take any action with
respect to the Bonds which would cause such Bonds to be “arbitrage bonds” within
the meaning of such term as used in Section 148 of the 1986 Code.
 
(c)           Pursuant to the Agreement and the Tax Certificate, the Borrower
shall make any and all payments required to be made to the United States
Department of the Treasury in connection with the Bonds pursuant to Section
148(f) of the 1986 Code from amounts on deposit in the funds and accounts
established under this Indenture and available therefor.
 
(d)           Pursuant to the Agreement and the Tax Certificate, the Borrower
covenants that it will not use or permit the use of any property financed with
the proceeds of the Bonds by any person (other than a state or local
governmental unit) in such manner or to such extent as would result in a loss of
the Tax-Exempt status of the Bonds.
 
(e)           Notwithstanding any other provisions of this Indenture to the
contrary, so long as necessary in order to maintain the Tax-Exempt status of the
Bonds under Section 103(a) of the Code, or Section 103 of the 1986 Code, as
applicable, the covenants in this Section 5.08 shall survive the payment of the
Bonds and the interest thereon, including any payment or defeasance thereof
pursuant to Section 8.01 hereof.
 
SECTION 5.09.                                           INSPECTION OF PROJECT
BOOKS.  The Issuer and the Trustee covenant and agree that all books and
documents in their possession relating to the Project and the Revenues shall at
all times be open to inspection by such accountants or other agencies as the
other party may from time to time designate.
 
SECTION 5.10.                                           RIGHTS UNDER
AGREEMENT.  The Agreement, a duly executed counterpart of which has been filed
with the Trustee, sets forth the covenants and obligations of the Issuer and the
Borrower, and reference is hereby made to the same for a detailed statement of
said covenants and obligations of the Borrower thereunder, and the Issuer agrees
that the Trustee in its name or in the name of the Issuer may enforce all rights
of the Issuer and all obligations of the Borrower under and pursuant to the
Agreement for and on behalf of the Bondholders, whether or not the Issuer is in
default hereunder.  Nothing herein contained shall be construed to prevent the
Issuer from enforcing directly any and all of its rights under Sections 4.2(d),
4.2(e), 4.2(h) and 6.4 of the Agreement.
 
SECTION 5.11.                                           CONTINUING
DISCLOSURE.  Pursuant to Section 5.12 of the Agreement, the Borrower shall
undertake to satisfy the continuing disclosure requirements promulgated under
S.E.C. Rule 15c2-12, as it may from time to time hereafter be amended or
 

 
 50

--------------------------------------------------------------------------------

 

supplemented, if applicable.  The Issuer shall have no liability to the holders
of the Bonds or any other person with respect to such disclosure
matters.  Notwithstanding any other provision of this Indenture, failure of the
Borrower to comply with the requirements of S.E.C. Rule 15c2-12, as it may from
time to time hereafter be amended or supplemented, shall not be considered an
Event of Default; however, the Trustee, subject to Article X, may (and, at the
request of the Remarketing Agent or the holders of at least 25% aggregate
principal amount of Outstanding Bonds, shall), or any Bondholder or beneficial
owner of any Bonds may, take such actions as may be necessary and appropriate,
including seeking mandate or specific performance by court order, to cause the
Borrower to comply with its obligations under Section 5.12 of the Agreement.
 
SECTION 5.12.                                           DELIVERY OF BOND
INSURANCE, LIQUIDITY FACILITY OR LETTER OF CREDIT; TERMINATION OF LETTER OF
CREDIT.  
 
(a)           Following the initial delivery of the Bonds, whenever the Borrower
has delivered to the Trustee a commitment for the delivery of a Liquidity
Facility, a Letter of Credit or Bond Insurance for a Series of Bonds pursuant to
Section 5.13, 5.14 or 5.16 of the Agreement, as applicable, the Trustee shall
mail by first class mail a notice to all Bondholders (and any Bond Insurer, any
Liquidity Provider and any Bank which shall continue to provide Bond Insurance,
a Liquidity Facility or a Letter of Credit with respect to such Series of Bonds
following delivery of such new Bond Insurance, Liquidity Facility or Letter of
Credit) stating: (i) the name of the Bond Insurer, Liquidity Provider or Bank,
as applicable; (ii) the date on which such new Bond Insurance, Liquidity
Facility or Letter of Credit will become effective; and (iii) the rating
expected to apply to such Series of Bonds after such new Bond Insurance,
Liquidity Facility or Letter of Credit is delivered.  Such notice shall be
mailed at least ten (10) days prior to the effective date of such new Bond
Insurance, Liquidity Facility or Letter of Credit.  In no event shall there be
more than one Letter of Credit or Liquidity Facility in effect with respect to
any one Series of Bonds at the same time.
 
(b)           Upon receipt of any Bond Insurance, Liquidity Facility or Letter
of Credit (other than the Initial Letters of Credit), the Trustee shall provide
notice thereof to the Issuer, each Rating Agency then rating the Bonds and the
Borrower.
 
(c)           Not later than ten (10) days before the Expiration Date of any
Letter of Credit (including expiration upon replacement), the Trustee shall mail
notice of such expiration and notice that all such Bonds are subject to
mandatory purchase on the Business Day before such Expiration Date (or, in the
case of replacement with Bond Insurance, a Liquidity Facility or a Letter of
Credit, on the effective date of such Bond Insurance, Liquidity Facility or
Letter of Credit, in which case any draw to pay the purchase price of such Bonds
shall be made on the expiring Letter of Credit).  Such notice may be included in
the notice given pursuant to paragraph (a) of this Section, if applicable.
 

 
 51

--------------------------------------------------------------------------------

 

ARTICLE VI
 


 
REVENUES AND FUNDS
 
SECTION 6.01.                                           SOURCE OF PAYMENT OF
BONDS; LIABILITY OF ISSUER LIMITED TO REVENUES.  The Bonds and all payments
required of the Issuer hereunder are not general obligations of the Issuer but
are limited obligations of the Issuer.  The Trust Estate is pledged and assigned
to the payment of the principal of and interest and premium, if any, on the
Bonds.  The payments provided in subsection (a) of Section 4.2 of the Agreement
are to be remitted directly to the Trustee for the account of the Issuer and
deposited in the Bond Fund.  Such payments, sufficient in amount to insure the
prompt payment of the principal of and premium, if any, and interest on the
Bonds, are pledged to such payment.
 
All Revenues shall be held in trust for the benefit of the holders from time to
time of the Bonds, but shall nevertheless be disbursed, allocated and applied
solely for the uses and purposes hereinafter set forth in this Article
VI.  Notwithstanding the foregoing provisions of this Section 6.01, that portion
of the Revenues permitted to be returned to the Borrower under Section 6.15
hereof shall not be subject to the pledge and lien of this Indenture.
 
The Bonds shall not constitute a debt or liability or a pledge of the faith and
credit of the Issuer or the State, but shall be payable solely from the funds
herein provided therefor.  The issuance of the Bonds shall not directly or
indirectly or contingently obligate the Issuer, the State or any political
subdivision thereof to levy or to pledge any form of taxation whatever therefor
or to make any appropriation for their payment.
 
Notwithstanding any provisions of the Agreement or this Indenture to the
contrary, the Issuer shall not be required to advance any moneys derived from
any source other than Revenues and other assets pledged under this Indenture for
any purposes mentioned in this Indenture, whether for the payment of the
principal or purchase price of, or redemption premium, if any, or interest on
the Bonds or otherwise; provided, however, the Issuer may, but shall not be
required to, advance funds of the Issuer which may be available to it for such
purposes.
 
SECTION 6.02.                                           CREATION OF THE BOND
FUND.  There is hereby created by the Issuer and ordered established with the
Trustee a trust fund to be designated “Clark County, Nevada Industrial
Development Revenue Bonds (Southwest Gas Corporation Project) Series 2003 - Bond
Fund” (the “Bond Fund”), which shall be used to pay the principal of and
premium, if any, and the interest on the Bonds and accounts within the Bond Fund
which shall be designated the “Series 2003A Account,” the “Series 2003B
Account,” the “Series 2003C Account,” the “Series 2003D Account” and the “Series
2003E Account” of the Bond Fund.  
 
If a Letter of Credit is applicable to any Series of Bonds, the Trustee shall
create within the Bond Fund an account called the “Letter of Credit Account,”
and shall create within such Letter of Credit Account one or more subaccounts
relating to each Series of Bonds secured by a Letter of Credit, into which all
moneys drawn under any Letter of Credit to pay principal, interest, or
redemption price (including premium, if any) of the Bonds shall be deposited and
disbursed, in all cases according to the Series designation of the Bonds secured
by such Letter of Credit.  Neither the Borrower nor the Issuer shall have any
rights to or interest in the Letter of
 

 
 52

--------------------------------------------------------------------------------

 

Credit Account.  Each such subaccount within the Letter of Credit Account shall
be established and maintained by the Trustee and held in trust apart from all
other moneys and securities held under this Indenture or otherwise, and the
Trustee shall have the exclusive and sole right of withdrawal of funds from each
subaccount within the Letter of Credit Account for the exclusive benefit of the
Holders of the Bonds of the Series with respect to which such a drawing on a
related Letter of Credit was made.  No moneys from the Letter of Credit Account
may in any circumstance be used to pay principal or redemption price (including
premium, if any) of or interest on any Bank Bonds or Borrower Bonds, nor may the
moneys from any subaccount within the Letter of Credit Account be used for any
payment with respect to Bonds of any Series other than the Series to which such
subaccount relates.
 
SECTION 6.03.                                           PAYMENTS INTO THE BOND
FUND.  There shall be deposited into the corresponding Account of the Bond Fund
from time to time the following with respect to any Series of Bonds:
 
(a)           all accrued interest, if any, paid by the applicable Initial
Purchaser of such Series of Bonds;
 
(b)           any amounts transferred from the Construction Fund pursuant to the
provisions of Sections 6.07, 6.09, 6.10 and 6.11 of this Indenture with respect
to such Series of Bonds;
 
(c)           all payments specified in Section 4.2(a) of the Agreement with
respect to such Series of Bonds; and
 
(d)           all other moneys received by the Trustee under and pursuant to the
provisions of Section 2.11 of this Indenture or the Bond Insurance or by any of
the provisions of the Agreement, when accompanied by directions from the person
depositing such moneys that such moneys are to be paid into the Bond Fund.
 
The Issuer hereby covenants and agrees that so long as any of the Bonds issued
hereunder are outstanding it will cause to be deposited in the Bond Fund
sufficient amounts from Revenues promptly to meet and pay the principal of and
premium, if any, and interest on the Bonds as the same become due and payable.
Nothing herein shall be construed as requiring the Issuer to use any funds or
revenues from any source other than the Trust Estate.
 
SECTION 6.04.                                           DRAWS ON THE LETTER OF
CREDIT.  
 
(a)           The Trustee shall draw moneys under any Letter of Credit in
accordance with the terms thereof in an amount necessary to make timely payments
of principal of, premium, if any, and interest on the Series of Bonds secured by
such Letter of Credit, other than Bonds owned by or for the account of the
Borrower or the Bank, when due whether at maturity, interest payment date,
redemption, acceleration or otherwise.  In addition, the Trustee shall draw
moneys under any such Letter of Credit in accordance with the terms thereof to
the extent necessary to make timely payments required to be made pursuant to,
and in accordance with Section 4.01, 4.02 and 4.11 hereof.
 

 
 53

--------------------------------------------------------------------------------

 

(b)           Immediately after making a drawing under any Letter of Credit
which has been honored, the Trustee shall reimburse the Bank, in accordance with
the terms of the Reimbursement Agreement and Section 6.04(c) hereof, for the
amount of the drawing using moneys, if any, contained in:
 
(i)           the Bond Fund, if the drawing was to pay principal or interest on
the Bonds enhanced by such Letter of Credit; and
 
(ii)           the Redemption Account, if the drawing was to redeem Bonds
enhanced by such Letter of Credit
 
(c)           Each payment to the Bank described in the immediately preceding
subsection shall be made by the Trustee by wire transfer to the Bank (to such
account as the Bank may from time to time indicate) of the applicable amount
immediately following, and on the same Business Day as, the Bank’s initiation of
payment of the corresponding drawing under the Letter of Credit.
 
(d)           If the Trustee has made a proper drawing on the Letter of Credit
and the Bank wrongfully fails to make a payment for debt service due on the
Bonds by 1:00 p.m. (New York City time) or the Letter of Credit has been
repudiated, the Trustee, upon a Responsible Officer becoming aware of such
event, shall immediately notify the Borrower and request payment of the debt
service due in immediately available funds by 4:00 p.m. (New York City time).
 
(e)           The Trustee shall comply with the procedures set forth in any
Letter of Credit relating to the termination, surrender and cancellation
thereof.
 
(f)           If a Letter of Credit is enhancing the Bonds of any Series, the
Trustee shall hold and maintain each Letter of Credit for the benefit of the
Bondholders of such Series, until such Letter of Credit expires in accordance
with its terms.  Subject to the provisions of this Indenture, the Trustee shall
enforce all terms, covenants and conditions of each Letter of Credit, including
payment when due of any draws on such Letter of Credit, and the provisions
relating to the payment of draws on, and reinstatement of amounts that may be
drawn under, such Letter of Credit, and will not consent to, agree to or permit
any amendment or modification of such Letter of Credit which would materially
adversely affect the rights or security of the Holders of the Bonds enhanced by
such Letter of Credit.  If at any time during the term of any Letter of Credit
any successor Trustee shall be appointed and qualified under this Indenture, the
resigning or removed Trustee shall request that the Bank transfer such Letter of
Credit to the successor Trustee.  If the resigning or removed Trustee fails to
make this request, the successor Trustee shall do so before accepting
appointment.
 
SECTION 6.05.                                           USE OF MONEYS IN THE
BOND FUND AND CERTAIN OTHER MONEYS.  Except as provided in Sections 4.11, 6.12,
6.15 and 10.03 hereof and subject to the provisions of the Tax Certificate,
moneys in the Bond Fund shall be used solely for (i) the payment of the
principal of and premium, if any, and interest on the respective Series of Bonds
as the same shall become due and payable at maturity, upon redemption or
otherwise, or (ii) to reimburse the Bank for draws on the Letter of Credit used
to make the payments described in (i).  Funds for such payments of the principal
of and premium, if any, and interest on the Bonds of any Series held by Owners
other than the Bank, the Liquidity Provider,
 

 
 54

--------------------------------------------------------------------------------

 

the Bond Insurer or the Borrower, shall be derived from the following sources in
the order of priority indicated:
 
(a)           moneys paid into the Letter of Credit Account of the Bond Fund for
the Bonds from a draw by the Trustee under any Letter of Credit enhancing the
Bonds;
 
(b)           from moneys paid into the Bond Fund pursuant to Section 6.03(a)
hereof which shall be applied to the payment of interest on the Bonds;
 
(c)           from moneys held by the Trustee pursuant to Article VIII hereof,
such moneys to be applied only to the payment of the principal of and premium,
if any, and interest on Bonds which are deemed to be paid in accordance with
Article VIII hereof;
 
(d)           from proceeds of refunding bonds pursuant to the provisions of
Section 2.11 of this Indenture and from income from the investment of such
proceeds;
 
(e)           from moneys retained in the Construction Fund following the
Completion Date pursuant to Section 6.07 of the Indenture and amounts withdrawn
from the Construction Fund and deposited into the Bond Fund pursuant to the
provisions of Sections 6.07, 6.09, 6.10 or 6.11 of this Indenture; and
 
(f)           from all other amounts on deposit in the Bond Fund, including
amounts paid by the Borrower pursuant to the provisions of Section 4.2(a) or
Article VII of the Agreement, and proceeds from the investment thereof.
 
SECTION 6.06.                                           CUSTODY OF THE BOND
FUND.  The Bond Fund shall be in the custody of the Trustee but in the name of
the Issuer and the Issuer hereby authorizes and directs the Trustee to withdraw
in accordance with the provisions of Section 6.05 of this Indenture sufficient
funds from the Bond Fund to pay the principal of, premium, if any, and interest
on the Bonds as the same become due and payable, which authorization and
direction the Trustee hereby accepts.
 
SECTION 6.07.                                           CREATION OF THE
CONSTRUCTION FUND; DISBURSEMENTS.  There is hereby created and established with
the Trustee a trust fund in the name of the Issuer but for the account of the
Borrower, such fund to be designated “Clark County, Nevada, Industrial
Development Revenue Bonds (Southwest Gas Corporation Project) Series 2003 -
Construction Fund” (the “Construction Fund”) and an account within such fund to
be designated the “Series 2003D/E Construction Account.”  Proceeds from the sale
of the Series 2003D Bonds and the Series 2003E Bonds shall be deposited in the
Series 2003D/E Construction Account in the amount specified in a written request
of the Issuer acknowledged by the Borrower delivered to the Trustee in
connection with the issuance of the Series 2003D Bonds and the Series 2003E
Bonds.
 
Moneys in the Construction Fund shall be disbursed to the Borrower, or such
other Person as may be designated, on requisitions signed by the Authorized
Borrower Representative and delivered to the Trustee, stating with respect to
each payment to be made:
 

 
 55

--------------------------------------------------------------------------------

 

(1)           The amount of such disbursement and from which account it is to be
paid; and
 
(2)           That each obligation mentioned therein (i) has been properly
incurred, (ii) is a proper charge against the indicated account of the
Construction Fund in accordance with the provisions of the Agreement (including
Section 3.3 thereof) and this Indenture, and (iii) has not been the basis of any
previous requisition.
 
A copy of each such requisition shall be furnished to the Authorized Issuer
Representative by the Borrower.  The Trustee is hereby authorized and directed
to make each disbursement required by the provisions of the Agreement and to
issue its check therefor or to transfer funds (by wire or otherwise) in
accordance with directions contained in such requisition (or a supplement
thereto).  The Trustee shall have no duty or obligation to verify the content of
any requisition provided to it hereunder.  Moneys in the Construction Fund on
the Completion Date shall be transferred to the appropriate account of the Bond
Fund and the Construction Fund shall be closed.
 
SECTION 6.08.                                           COSTS OF ISSUANCE FUND;
DISBURSEMENTS.  The Trustee shall establish the Southwest Gas Corporation
Project Costs of Issuance Fund (the “Southwest Gas Corporation Project Costs of
Issuance Fund”) and an account within such fund to be designated the “Series
2003D/E Costs of Issuance Account.”  The moneys in each account of the Series
2003D/E Costs of Issuance Account shall be held by the Trustee in trust and
applied to the payment of Costs of Issuance for the Series 2003D Bonds and the
Series 2003E Bonds upon a requisition filed with the Trustee, in the form
attached hereto as Exhibit C, signed by an Authorized Borrower
Representative.  All payments from the Costs of Issuance Fund shall be reflected
in the Trustee’s regular accounting statements.  Any amounts remaining in any
account within the Costs of Issuance Fund six months following the date of
issuance of the Series 2003D Bonds and the Series 2003E Bonds shall be
transferred to the Construction Fund.
 
SECTION 6.09.                                           USE OF MONEYS IN
CONSTRUCTION FUND UPON DEFAULT.  Upon an Event of Default pursuant to Article IX
of this Indenture and an acceleration of the Series 2003D Bonds and the Series
2003E Bonds pursuant to Section 9.02 hereof, any balance remaining in the
Construction Fund shall without further authorization be transferred to the Bond
Fund with advice to the Issuer and the Borrower of such action.
 
SECTION 6.10.                                           USE OF MONEYS IN
CONSTRUCTION FUND UPON REDEMPTION.  In the event the Borrower shall be required
under Section 7.2 of the Agreement, or in the event the Borrower elects under
Section 7.1 of the Agreement, to prepay all the amounts due under the Agreement,
the Trustee shall deposit in the Bond Fund, on the date on which such prepayment
is due, all amounts remaining in the Construction Fund, except as otherwise
provided in Section 6.11 of this Indenture.  Upon the making of any deposit
pursuant to the provisions of this Section, the Trustee shall advise the Issuer
and the Borrower of such action.
 
SECTION 6.11.                                           USE OF MONEYS IN
CONSTRUCTION FUND UPON PAYMENT OF BONDS.  Any balance remaining in the
Construction Fund after the payment in full of all Bonds issued under the
provisions of this Indenture shall be deposited into the Bond
 

 
 56

--------------------------------------------------------------------------------

 

Fund, except that if the Issuer has issued a series of refunding bonds for the
purpose of refunding all of the Bonds at or prior to their stated maturity, any
moneys remaining in the Construction Fund at the time of such refunding may be
deposited by the Issuer and the Trustee into a special fund created in the
proceedings authorizing the issuance of the refunding bonds and used to pay
costs of the Project not paid out of the Construction Fund prior to such
refunding.
 
SECTION 6.12.                                           NON-PRESENTMENT OF
BONDS.  In the event any Bond shall not be presented for payment when the
principal thereof becomes due, either at maturity or otherwise, or at the date
fixed for redemption thereof or in the event any interest payment thereon is
unclaimed, if moneys sufficient to pay such Bond or interest shall have been
deposited in the Bond Fund, all liability of the Issuer to the Owner thereof for
the payment of such Bond or interest shall forthwith cease, determine and be
completely discharged, and thereupon it shall be the duty of the Trustee to hold
such moneys, without liability for interest thereon, for the benefit of the
Owner of such Bond who shall thereafter be restricted exclusively to such
moneys, for any claim of whatever nature on his part under this Indenture or on,
or with respect to, said Bond.  Any moneys so deposited with and held by the
Trustee not so applied to the payment of Bonds or such interest, if any, within
one (1) year after the date on which the same shall have become due shall be
paid by the Trustee to the Borrower upon the written direction of an Authorized
Borrower Representative and thereafter Bondholders shall be entitled to look
only to the Borrower for payment, and then only to the extent of the amount so
repaid, and the Borrower shall not be liable for any interest thereon and shall
not be regarded as a trustee of such moneys and the Trustee shall have no
further responsibility with respect to such moneys.
 
SECTION 6.13.                                           TRUSTEE FEES, CHARGES
AND EXPENSES.  The Trustee agrees that the Issuer shall have no liability for
any fees, charges and expenses of the Trustee, and the Trustee agrees to look
only to the Borrower for the payment of all fees, charges and expenses of the
Trustee as provided in the Agreement and in this Indenture.
 
SECTION 6.14.                                           MONEYS TO BE HELD IN
TRUST.  All moneys required to be deposited with or paid to the Trustee for
deposit into the Bond Fund or into the Construction Fund or Costs of Issuance
Fund under any provision hereof, all moneys withdrawn from the Bond Fund and
held by the Trustee and any moneys withdrawn from the Construction Fund or Costs
of Issuance Fund and held by the Trustee shall be held by the Trustee in trust,
and such moneys (other than moneys held pursuant to Section 6.12 hereof) shall,
while so held, constitute part of the Trust Estate and be subject to the lien
hereof.  Moneys held for the payment of the purchase price of Bonds pursuant to
Article IV hereof shall not constitute part of the Trust Estate and shall be
held in a special purpose trust account which will be established and maintained
by the Trustee and held for the exclusive benefit of the holders of Bonds with
respect to which such purchase was made.
 
SECTION 6.15.                                           REPAYMENT TO THE
BORROWER FROM THE BOND FUND.  Any amounts remaining in the Bond Fund after
payment in full of the principal of and premium, if any, and interest on the
Outstanding Bonds (or provision for payment thereof as provided in this
Indenture), the fees, charges and expenses of the Issuer, the Trustee, the
Liquidity Provider, the Bank, the Remarketing Agent and the Auction Agent, and
all other amounts required to be paid under the Agreement, the Bond Insurance,
the Liquidity Facility, the
 

 
 57

--------------------------------------------------------------------------------

 

Letter of Credit, and this Indenture shall be paid to the Borrower as provided
in Section 9.5 of the Agreement.
 
SECTION 6.16.                                           REVENUES TO BE PAID OVER
TO TRUSTEE.  The Issuer will cause the Revenues to be paid to the Trustee for
deposit in the Bond Fund in accordance with the terms of this Indenture to
effect payment of the principal of and premium, if any, and interest on the
Bonds as the same become due.
 
SECTION 6.17.                                           PAYMENTS OF PRINCIPAL
AND INTEREST.  The Trustee shall pay from Revenues received by the Trustee, in
the order of priority indicated in Section 6.05 hereof, the principal of and
premium, if any, and interest on, the Bonds as the same become due and
payable.  If, prior to the maturity of any Bond, the Borrower surrenders such
Bond to the Trustee for cancellation, the Trustee shall cancel such Bond.
 
SECTION 6.18.                                           REVENUES TO BE HELD FOR
ALL BONDHOLDERS; CERTAIN EXCEPTIONS.  Revenues and investments thereof shall,
until applied as provided in this Indenture, be held by the Trustee for the
benefit of the Owners of all Outstanding Bonds, except as provided by Sections
2.11, 6.12 and 6.15 hereof and except that any portion of the Revenues
representing principal of and premium, if any, and interest on, any Bonds
previously called for redemption in accordance with Article III of this
Indenture or previously matured or representing unclaimed interest on the Bonds
shall be held for the benefit of the Owners of such Bonds only and shall not be
deposited or invested pursuant to Article VII hereof, notwithstanding any
provision of Article VII.
 
SECTION 6.19.                                           REBATE FUND.  There is
hereby created by the Issuer and ordered established with the Trustee a
custodial fund to be designated the “Clark County, Nevada Industrial Development
Revenue Bonds (Southwest Gas Corporation Project) Series 2003 - Rebate Fund”
(the “Rebate Fund”).  The Trustee shall establish within the Rebate Fund a
separate account designated “Tax-Exempt”.  The Trustee covenants and agrees to
deposit to the Rebate Fund amounts paid to the Trustee by the Borrower pursuant
to Section 4.2(g) of the Agreement and, at the written direction of an
Authorized Borrower Representative, to withdraw from such Rebate Fund such
amounts at such times in order to pay the Rebate Requirement (as defined in the
Tax Certificate) in accordance with the Tax Certificate.  Funds on deposit in
the Rebate Fund are not part of the Trust Estate.
 
SECTION 6.20.                                           BOND INSURANCE
PAYMENTS.  As long as any Bond Insurance shall be in full force and effect with
respect to a Series of Bonds hereunder, the Issuer, the Trustee and any Paying
Agent for such Series of Bonds agree to comply with the following provisions:
 
(a)           at least one (1) day prior to all Interest Payment Dates the
Trustee or Paying Agent will determine whether there will be sufficient funds in
the Bond Fund to pay the principal of or interest on the Bonds of such Series on
such Interest Payment Date.  If the Trustee or Paying Agent determines that
there will be insufficient funds in such Bond Fund, the Trustee or Paying Agent
shall so notify the Bond Insurer.  Such notice shall specify the amount of the
anticipated deficiency, the Series of Bonds to which such deficiency is
applicable and whether such Bonds will be deficient as to principal or interest,
or both.  If the Trustee or Paying Agent
 

 
 58

--------------------------------------------------------------------------------

 

has not so notified the Bond Insurer at least one (1) day prior to an Interest
Payment Date, the Bond Insurer will make payments of principal or interest due
on the Bonds on or before the first (1st) day following the date on which the
Bond Insurer shall have received notice of nonpayment from the Trustee or Paying
Agent.
 
(b)           the Trustee or Paying Agent shall, after giving notice to the Bond
Insurer as provided in (a) above, make available to the Bond Insurer and, at the
Bond Insurer’s direction, to an insurance trustee for the Bond Insurer or any
successor insurance trustee (the “Insurance Trustee”), the registration books of
the Issuer maintained by the Trustee or Paying Agent, and all records relating
to the funds maintained under the Indenture.
 
(c)           the Trustee or Paying Agent shall provide the Bond Insurer and the
Insurance Trustee with a list of registered owners of Bonds entitled to receive
principal or interest payments from the Bond Insurer under the terms of the Bond
Insurance, and shall make arrangements with the Insurance Trustee (i) to mail
checks or drafts to the registered owners of such Bonds entitled to receive full
or partial interest payments from the Bond Insurer and (ii) to pay principal
upon such Bonds surrendered to the Insurance Trustee by the registered owners of
Bonds entitled to receive full or partial principal payments from the Bond
Insurer.
 
(d)           the Trustee or Paying Agent shall, at the time it provides notice
to the Bond Insurer pursuant to (a) above, notify registered owners of Bonds
entitled to receive the payment of principal or interest thereon from the Bond
Insurer (i) as to the fact of such entitlement, (ii) that the Bond Insurer will
remit to them all or a part of the interest payments next coming due upon proof
of Bondholder entitlement to interest payments and delivery to the Insurance
Trustee, in form satisfactory to the Insurance Trustee, of an appropriate
assignment of the registered owner’s right to payment, (iii) that should they be
entitled to receive full payment of principal from the Bond Insurer, they must
surrender their Bonds (along with an appropriate instrument of assignment in
form satisfactory to the Insurance Trustee to permit ownership of such Bonds to
be registered in the name of the Bond Insurer) for payment to the Insurance
Trustee, and not the Trustee or Paying Agent, and (iv) that should they be
entitled to receive partial payment of principal from the Bond Insurer, they
must surrender their Bonds for payment thereon first to the Trustee or Paying
Agent, who shall note on such Bonds the portion of the principal paid by the
Trustee or Paying Agent, and then, along with an appropriate instrument of
assignment in form satisfactory to the Insurance Trustee, to the Insurance
Trustee, which will then pay the unpaid portion of principal.
 
(e)           in the event that the Trustee or Paying Agent has notice that any
payment of principal of or interest on a Bond which has become due for payment
and which is made to a Bondholder by or on behalf of the Issuer has been deemed
a preferential transfer and theretofore recovered from its registered owner
pursuant to the United States Bankruptcy Code by a trustee in bankruptcy in
accordance with the final, nonappealable order of a court having competent
jurisdiction, the Trustee or Paying Agent shall, at the time the Bond Insurer is
notified pursuant to (a) above, notify all registered owners that in the event
that any registered owner’s payment is so recovered, such registered owner will
be entitled to payment from the Bond Insurer to the extent of such recovery if
sufficient funds are not otherwise available, and the Trustee or Paying Agent
shall furnish to the Bond Insurer its records evidencing the payments of
principal of and
 

 
 59

--------------------------------------------------------------------------------

 

interest on the Bonds which have been made by the Trustee or Paying Agent and
subsequently recovered from registered owners and the dates on which such
payments were made.
 
(f)           in addition to those rights granted the Bond Insurer hereunder,
the Bond Insurer shall, to the extent it makes payment of principal of or
interest on Bonds, become subrogated to the rights of the recipients of such
payments in accordance with the terms of the Bond Insurance, and to evidence
such subrogation (i) in the case of subrogation as to claims for past due
interest, the Trustee or Paying Agent shall note the Bond Insurer’s rights as
subrogee on the registration books of the Issuer maintained by the Trustee or
Paying Agent upon receipt from the Bond Insurer of proof of the payment of
interest thereon to the registered owners of the Bonds, and (ii) in the case of
subrogation as to claims for past due principal, the Trustee or Paying Agent
shall note the Bond Insurer’s rights as subrogee on the registration books of
the Issuer maintained by the Trustee or Paying Agent upon surrender of the Bonds
by the registered owners thereof together with proof of the payment of principal
thereof.
 
ARTICLE VII
 


 
INVESTMENT OF MONEYS
 
SECTION 7.01.                                           INVESTMENT OF
MONEYS.  The Trustee shall invest and reinvest any moneys held as part of the
Bond Fund, the Costs of Issuance Fund, and the Construction Fund upon the
written direction of an Authorized Borrower Representative in Investment
Securities.  Any such investments shall be held by or under the control of the
Trustee and shall be deemed at all times a part of the fund for which they were
made.  The interest accruing thereon, any profit realized from such investments
and any loss resulting from such investments shall be credited or charged to
such fund in accordance with Section 3.4 of the Agreement.  The Trustee shall
sell and reduce to cash a sufficient amount of such investments of the Bond
Fund, the Costs of Issuance Fund and the Construction Fund, each in accordance
with written directions or oral directions promptly confirmed by telecopy or
other writing of an Authorized Borrower Representative, whenever the cash
balance in the Bond Fund is insufficient to pay the principal of and premium, if
any, and interest on the Bonds when due and whenever the cash balance in the
Construction Fund is insufficient to pay amounts due from the Construction
Fund.  Moneys comprising proceeds of a draw on a Letter of Credit or Liquidity
Facility, and other moneys held for the payment of the purchase price of Bonds
pursuant to Article IV hereof or the payment of Bonds pursuant to Section 6.12
and 6.18 hereof, shall be held uninvested.  
 
SECTION 7.02.                                           INVESTMENTS;
ARBITRAGE.  The Trustee may make any and all investments permitted by the
provisions of Section 7.01 hereof through its own bond department.  The Trustee
may act as principal or agent in the making or disposing of any investments, and
may act as sponsor, advisor or manager in connection with any such
investments.  The provisions of this subsection shall apply to affiliates of the
Trustee.  As and when any amount invested pursuant to this Article may be needed
for disbursement, the Trustee may cause a sufficient amount of such investments
to be sold and reduced to cash to the credit of such funds.
 

 
 60

--------------------------------------------------------------------------------

 

The Borrower has covenanted in Section 5.11 of the Agreement that it will not
take any action or fail to take any action with respect to the Bonds to cause
the Bonds to be treated as “arbitrage bonds” within the meaning of Section
148(a) of the 1986 Code.
 
ARTICLE VIII
 


 
DEFEASANCE
 
SECTION 8.01.                                           DEFEASANCE.  (A) If the
Issuer shall pay or cause to be paid, or there shall be otherwise paid or
provision for payment made to or for the Owners of the Bonds the principal,
premium, if any, and interest due or to become due thereon at the times and in
the manner stipulated therein, and if the Issuer shall keep, perform and observe
all the covenants and promises in the Bonds and in this Indenture expressed as
to be kept, performed and observed by it or on its part, and shall pay or cause
to be paid to the Trustee all sums of money due or to become due according to
the provisions hereof, then this Indenture and the lien, rights and interests
created hereby shall cease, determine and become null and void (except as to any
surviving rights of payment, registration, transfer or exchange of Bonds herein
provided for), whereupon the Trustee upon written request of an Authorized
Issuer Representative shall cancel and discharge this Indenture, and execute and
deliver to the Issuer such instruments in writing as shall be requested by an
Authorized Issuer Representative and requisite to discharge this Indenture, and
release, assign and deliver unto the Issuer any and all the estate, right, title
and interest in and to any and all rights assigned or pledged to the Trustee or
otherwise subject to this Indenture, except amounts in the Bond Fund required to
be paid to the Borrower under Section 6.15 hereof and except moneys or
securities held by the Trustee for the payment of the principal of and premium,
if any, and interest on, and purchase prices of, the Bonds.  Notwithstanding the
foregoing, under no circumstances may the Issuer or the Borrower receive any
funds derived from a draw on any Letter of Credit, Liquidity Facility, Bond
Insurance or moneys held for the payment of particular Bonds.
 
(B)  Any Bond or Authorized Denomination thereof shall be deemed to be paid
within the meaning of this Indenture when (a) payment of the principal of and
premium, if any, on such Bond or Authorized Denomination thereof, plus interest
thereon to the due date thereof (whether such due date is by reason of maturity
or upon redemption as provided herein) either (i) shall have been made or caused
to be made in accordance with the terms thereof, (ii) shall have been provided
for by depositing sufficient amounts as described in clause (1) and/or (2) below
for such payment with the Trustee and the due date of such principal, interest
and premium, if any, has occurred, or (iii) in the case of a Bond which bears
interest at a Flexible Rate or a Term Rate, shall have been provided for by
irrevocably depositing with the Trustee in trust and irrevocably setting aside
exclusively for such payment on such due date (which due date shall be in the
case of a Bond bearing interest at a Flexible Rate no later than the Interest
Payment Date for the then current Flexible Segment for such Bond and in the case
of a Bond bearing interest at a Term Rate no later than the last Interest
Payment Date for the then current Term Rate Period for such Bond) (1) cash
(insured at all times by the Federal Deposit Insurance Corporation or otherwise
collateralized with obligations described in clause (2) following), or
(2) direct obligations of (including obligations issued or held in book entry
form on the books of) the Department of the Treasury of the United States of
America maturing as to principal and interest in such amount and at such time as
will insure the availability of sufficient moneys to make such
 

 
 61

--------------------------------------------------------------------------------

 

payment, and (b) all necessary and proper fees, compensation and expenses of the
Trustee pertaining to any such deposit shall have been paid or the payment
thereof provided for to the satisfaction of the Trustee; provided, however, that
no Bond shall be deemed paid pursuant to this Article VIII prior to the due date
for the payment of principal, premium if any, and interest thereon unless there
shall have been delivered an opinion of Bond Counsel to the effect that such
treatment will not adversely affect the Tax-Exempt status of any Bonds hereunder
and will not cause such Bonds to be treated as sold or otherwise disposed of for
the purposes of Section 1001 of the 1986 Code (or any successor provision).  At
such times as a Bond or Authorized Denomination thereof shall be deemed to be
paid hereunder, as aforesaid, such Bond or Authorized Denomination thereof shall
no longer be secured by or entitled to the benefits of this Indenture (other
than Sections 2.04 and 2.08 hereof in the case of a deposit under clause
(a)(iii) above), except for the purposes of any such payment from such moneys or
government obligations referred to in clause (2) above.
 
(C)  Notwithstanding the foregoing paragraph, in the case of a Bond or
Authorized Denomination thereof which by its terms may be redeemed prior to the
stated maturity thereof, no deposit under clause (a)(iii) of the immediately
preceding paragraph shall be deemed a payment of such Bond or Authorized
Denomination thereof as aforesaid until: (a) proper notice of redemption of such
Bond or Authorized Denomination thereof shall have been previously given in
accordance with Article III of this Indenture, or in the event said Bond or
Authorized Denomination thereof is not to be redeemed within the succeeding
seventy-five (75) days, until the Borrower shall have given the Trustee on
behalf of the Issuer, in form satisfactory to the Trustee, irrevocable
instructions to notify, as soon as practicable, the Owner of such Bond or
Authorized Denomination thereof in accordance with Article III hereof, that the
deposit required by (a)(iii) above has been made with the Trustee and that said
Bond or Authorized Denomination thereof is deemed to have been paid in
accordance with this Article and stating the maturity or redemption date upon
which moneys are to be available for the payment of the principal of and the
applicable premium, if any, on said Bond or Authorized Denomination thereof,
plus interest thereon to the due date thereof, or (b) the maturity of such Bond
or Authorized Denomination thereof.
 
(D)  Notwithstanding any provision of any other Article of this Indenture which
may be contrary to the provisions of this Article, all moneys or government
obligations set aside and held in trust pursuant to the provisions of this
Article for the payment of Bonds or Authorized Denominations thereof (including
interest and premium thereon, if any) shall be applied to and used solely for
the payment of the particular Bonds or Authorized Denominations thereof
(including interest and premium thereon, if any) with respect to which such
moneys and government obligations have been so set aside in trust.
 
(E)  Notwithstanding anything herein to the contrary, in the event that the
principal and/or interest due on the Bonds shall be paid by the Bond Insurer
pursuant to the Bond Insurance, the Bonds shall remain Outstanding for all
purposes, not be defeased or otherwise satisfied and not be considered paid by
the Issuer, and the assignment and pledge of the Trust Estate and all covenants,
agreements and other obligations of the Issuer to the registered owners shall
continue to exist and shall run to the benefit of the Bond Insurer, and the Bond
Insurer shall be subrogated to the rights of such registered owners.
 

 
 62

--------------------------------------------------------------------------------

 

(F)  Anything in Article XI hereof to the contrary notwithstanding, if moneys or
government obligations have been deposited or set aside with the Trustee
pursuant to this Article for the payment of Bonds or Authorized Denominations
thereof and the interest and premium, if any, thereon and such Bonds or
Authorized Denominations thereof and the interest and premium, if any, thereon
shall not have in fact been actually paid in full, no amendment to the
provisions of this Article shall be made without the consent of the Owner of
each of the Bonds affected thereby.
 
ARTICLE IX
 


 
DEFAULT PROVISIONS AND REMEDIES OF TRUSTEE AND BONDHOLDERS
 
SECTION 9.01.                                           DEFAULTS; EVENTS OF
DEFAULT.  If any of the following events occurs with respect to a Bond or Bonds
of any Series, it is hereby defined as and declared to be and to constitute a
default or an Event of Default with respect to such Series of Bonds:
 
(a)           Failure to make payment of any installment of interest upon any
Bond of any Series after such payment has become due and payable;
 
(b)           Failure to make payment of the principal of and premium, if any,
on any Bond  of any Series at the stated maturity thereof or upon the
unconditional redemption thereof;
 
(c)           A failure to pay an amount due pursuant to Article IV hereof when
the same shall have become due and payable with respect to any Bond of any
Series;
 
(d)           The occurrence of an “Event of Default” under the Agreement
affecting any Series of Bonds;
 
(e)           Failure on the part of the Issuer to perform or observe any of its
covenants, agreements or conditions in this Indenture or in the Bonds applicable
to the Bonds of any Series or to the Bonds generally and failure to remedy the
same after notice thereof pursuant to Section 9.10 hereof;
 
(f)           While the Bonds of any Series are supported by a Letter of Credit,
the Trustee shall have received written notice from the Bank of the occurrence
of an Event of Default with respect to such Series of Bonds, as such term is
defined under the Reimbursement Agreement, and requesting that the Trustee
declare an acceleration of such Bonds pursuant to Section 9.02 hereof; and
 
(g)           While the Bonds of any Series are supported by a Letter of Credit,
the Trustee shall receive written notice from the Bank within ten (10) calendar
days after an interest drawing under the Letter of Credit, or as otherwise
provided in the Reimbursement Agreement, that the Bank has not reinstated the
amount so drawn with respect to such Series of Bonds.
 
SECTION 9.02.                                           ACCELERATION.  Upon the
occurrence and continuance of an Event of Default with respect to any Series of
Bonds under Section 9.01 hereof, the Trustee may, and upon the written request
of the Owners of not less than a majority in aggregate
 

 
 63

--------------------------------------------------------------------------------

 

principal amount of Bonds of such Series then Outstanding, shall (in all cases
only with the consent of the Bank or the Bond Insurer with respect to such
Series of Bonds, except in the case of a Bank Default or Insurer Default,
respectively, with respect to such Series of Bonds), by notice in writing
delivered to the Borrower, with copies to the Issuer, the Bond Insurer, the
Liquidity Provider, the Bank, the Remarketing Agent and the Auction Agent,
declare the principal of all Bonds of such Series and the interest accrued
thereon to the date of such declaration immediately due and payable, and such
principal and interest shall thereupon become and be immediately due and
payable; provided that interest shall continue to accrue until all such amounts
are paid.  On the date of any such declaration, the Trustee shall promptly draw
upon any then existing Letter of Credit relating to such Series of Bonds in
accordance with the terms thereof and apply the amount so drawn to pay the
principal of and interest on the Bonds of such Series secured by such Letter of
Credit so declared to be due and payable.  Upon any such declaration, the
Trustee shall declare all indebtedness related to such Series of Bonds and
payable under Section 4.2(a) of the Agreement to be immediately due and payable
in accordance with Section 6.2 of the Agreement and may exercise and enforce
such rights as exist under the Agreement and this Indenture.  The above
provisions are subject to waiver, rescission and annulment as provided in
Section 9.09 hereof.  Upon receipt of notice pursuant to Section 9.01(f) or
Section 9.01(g) from the Bank, the Trustee shall promptly draw upon the related
Letter of Credit in accordance with the terms thereof and apply the amount so
drawn to pay the principal of and interest on the Bonds of such Series secured
by such Letter of Credit to be due and payable.
 
Each Rating Agency shall receive immediate notice from the Trustee of any
acceleration of the Bonds pursuant to Section 9.01(g).
 
SECTION 9.03.                                           REMEDIES; RIGHTS OF
BONDHOLDERS AND BOND INSURER.  Upon the occurrence and continuation of an Event
of Default with respect to any Series of Bonds under Section 9.01 hereof, the
Trustee may pursue any available remedy at law or in equity by suit, action,
mandamus or other proceeding to enforce the payment of the principal of and
premium, if any, and interest on such Series of Bonds then outstanding and to
enforce and compel the performance of the duties and obligations of the Issuer
as herein set forth.  In addition, the Trustee may, without notice to the Issuer
or the Borrower, exercise any and all remedies afforded the Issuer under Article
VI of the Agreement in its name or the name of the Issuer without the necessity
of joining the Issuer.
 
Subject to the limitations set forth in the last two paragraphs of this Section
9.03, if an Event of Default with respect to any Series of Bonds under Section
9.01 hereof shall have occurred and be continuing, and if requested so to do by
the Owners of not less than a majority in aggregate principal amount of such
Series of Bonds then outstanding and indemnified as provided in Section 10.01(i)
hereof, the Trustee shall be obliged to exercise such one or more of the rights
and powers conferred by this Section 9.03 and Section 9.02 hereof with respect
to such Series of Bonds, in all cases as the Trustee (being advised by Counsel)
shall deem most expedient in the interests of the Owners of the Bonds of such
Series.
 
No remedy by the terms of this Indenture conferred upon or reserved to the
Trustee (or to the Bondholders) is intended to be exclusive of any other remedy,
but each and every such remedy shall be cumulative and shall be in addition to
any other remedy given to the
 

 
 64

--------------------------------------------------------------------------------

 

Trustee or to the Bondholders hereunder or now or hereafter existing at law or
in equity or by statute.
 
No delay or omission to exercise any right, power or remedy accruing upon any
Event of Default shall impair any such right, power or remedy or shall be
construed to be a waiver of any such Event of Default or acquiescence therein;
and every such right, power or remedy may be exercised from time to time and as
often as may be deemed expedient.
 
No waiver of any Event of Default hereunder, whether by the Trustee or by the
Bondholders, shall extend to or shall affect any subsequent Event of Default or
shall impair any rights or remedies consequent thereon.
 
Anything in this Indenture to the contrary notwithstanding, upon the occurrence
and continuance of an Event of Default with respect to any Series of Bonds,
except in the event of an Insurer Default applicable to a particular Bond
Insurer, the Bond Insurer providing Bond Insurance in respect of such Series of
Bonds shall be entitled to control and direct the enforcement of all rights and
remedies granted to the Bondholders or the Trustee in respect of such Series of
Bonds for the benefit of the Bondholders hereunder covered by such Bond
Insurance, including, without limitation:  (i) the right to accelerate the
principal of the Bonds of such Series as described herein and (ii) the right to
annul any declaration of acceleration, and the Bond Insurer, except in the event
of an Insurer Default applicable to such Bond Insurer, shall also be entitled to
approve all waivers of Events of Default hereunder in respect of such Series of
Bonds.
 
Anything in this Indenture to the contrary notwithstanding, upon the occurrence
and continuance of an Event of Default with respect to any Series of Bonds,
except in the event of a Bank Default applicable to a particular Bank, the Bank
providing a Letter of Credit in respect of such Series of Bonds shall be
entitled to control and direct the enforcement of all rights and remedies
granted to the Bondholders or the Trustee in respect of such Series of Bonds for
the benefit of the Bondholders hereunder covered by such Letter of Credit,
including, without limitation:  (i) the right to accelerate the principal of the
Bonds of such Series as described herein and (ii) the right to annul any
declaration of acceleration, and the Bank, except in the event of a Bank Default
applicable to such Bank, shall also be entitled to approve all waivers of Events
of Default hereunder in respect of such Series of Bonds; provided that in no
event shall any direction of the Bank alter the obligations of the Trustee to
draw upon a Letter of Credit securing any Series of Bonds following an Event of
Default under Section 9.01(g) with respect to such Series of Bonds.
 
SECTION 9.04.                                           RIGHT OF BONDHOLDERS TO
DIRECT PROCEEDINGS.  Other than as provided in Section 9.03, the Owners of not
less than a majority in aggregate principal amount of Bonds of any Series then
Outstanding shall have the right, at any time, by an instrument or instruments
in writing executed and delivered to the Trustee, to direct the time, method and
place of conducting all proceedings to be taken in connection with the
enforcement of the terms and conditions of this Indenture with respect to such
Series of Bonds, or for the appointment of a receiver or any other proceedings
hereunder with respect to such Series of Bonds; provided, that such direction
shall not be otherwise than in accordance
 

 
 65

--------------------------------------------------------------------------------

 

with the provisions of law and of this Indenture and could not involve the
Trustee in personal liability.
 
SECTION 9.05.                                           APPLICATION OF
MONEYS.  All moneys received by the Trustee with respect to any Series of Bonds
pursuant to any right given or action taken under the provisions of this Article
or pursuant to Section 6.09 hereof shall, after payment of the costs and
expenses of the proceedings resulting in the collection of such moneys and of
the expenses, liabilities and advances incurred or made by the Trustee and its
Counsel, be deposited in the account (created under Section 6.02 hereof) within
the Bond Fund relating to such Series of Bonds and all such moneys in such
account within the Bond Fund shall be applied as follows:
 
(a)           Unless the principal of all the Bonds of a Series shall have
become or shall have been declared due and payable, all such moneys shall be
applied:
 
FIRST - To the payment to the persons entitled thereto of all interest then due
on such Series of Bonds (other than interest due on such Series of Bonds for the
payment of which moneys are held pursuant to the provisions of this Indenture),
and, if the amount available shall not be sufficient to pay said amount in full,
then to the payment ratably, according to the amounts due, to the persons
entitled thereto, without any discrimination or privilege;
 
SECOND - To the payment to the persons entitled thereto of the unpaid principal
of and premium, if any, on any Bonds of such Series which shall have become due
(other than with respect to Bonds of such Series matured or called for
redemption for the payment of which moneys are held pursuant to the provisions
of this Indenture), and, if the amount available shall not be sufficient to pay
in full such unpaid principal and premium, then to the payment ratably to the
persons entitled thereto without any discrimination or privilege; and
 
THIRD - To the payment to the persons entitled thereto of interest on overdue
principal of and premium, if any, on any Bonds of such Series without preference
or priority as between principal or premium or interest one over the others, or
any installment of interest over any other installment of interest, or of any
Bond of such Series over any other Bond of such Series, and if the amount
available shall not be sufficient to pay such amounts in full, then ratably,
without any discrimination or privilege.
 
(b)           If the principal of all the Bonds of any Series shall have become
due or shall have been declared due and payable, all such moneys shall be
applied to the payment of the principal and premium, if any, and interest then
due and unpaid upon the Bonds of such Series (other than Bonds of such Series
matured or called for redemption or interest due on Bonds of such Series for the
payment of which moneys are held pursuant to the provisions of this Indenture),
without preference or priority of principal, premium or interest one over the
others, or of any installment of interest over any other installment of
interest, or of any Bond of such Series over any other Bond of such Series,
ratably, according to the amounts due respectively for principal and interest,
to the persons entitled thereto without any discrimination or privilege.
 

 
 66

--------------------------------------------------------------------------------

 

(c)           If the principal of all the Bonds of any Series shall have been
declared due and payable, and if such declaration shall thereafter have been
rescinded and annulled under the provisions of this Article, then, subject to
the provisions of Section 9.05(b) hereof in the event that the principal of all
the Bonds of such Series shall later become due or be declared due and payable,
the moneys shall be applied in accordance with the provisions of Section 9.05(a)
hereof.
 
Whenever moneys are to be applied pursuant to the provisions of this Section,
such moneys shall be applied at such times, and from time to time, as the
Trustee shall determine. Whenever the Trustee shall apply such moneys, it shall
fix the date upon which such application is to be made and upon such date
interest on the amounts of principal to be paid on such date shall cease to
accrue.  The Trustee shall give such notice as it may deem appropriate of the
deposit with it of any such moneys and of the fixing of any such date.
 
Whenever all principal of and premium, if any, and interest on all Bonds of any
Series have been paid under the provisions of this Section 9.05 and all expenses
and charges of the Trustee have been paid, any balance remaining in the account
relating to such Series within the Bond Fund shall be paid to the Borrower as
provided in Section 6.15 hereof.
 
SECTION 9.06.                                           REMEDIES VESTED IN
TRUSTEE.  All rights of action (including the right to file proofs of claims)
under this Indenture or under any of the Bonds of a Series may be enforced by
the Trustee without the possession of any of the Bonds of such Series or the
production thereof in any trial or other proceedings relating thereto and any
such suit or proceeding instituted by the Trustee shall be brought in its name
as Trustee without the necessity of joining as plaintiffs or defendants any
Owners of the Bonds of such Series, and any recovery of judgment shall be for
the equal and ratable benefit of the Owners of the Outstanding Bonds of such
Series.
 
SECTION 9.07.                                           RIGHTS AND REMEDIES OF
BONDHOLDERS.  No Owner of any Bond of any Series shall have any right to
institute any suit, action or proceeding in equity or at law for the enforcement
of this Indenture or for the execution of any trust thereof or for the
appointment of a receiver or any other remedy hereunder, unless (i) a default
has occurred of which a Responsible Officer of the Trustee has actual knowledge
or has been notified as provided in subsection (g) of Section 10.01 hereof, (ii)
such default shall have become an Event of Default hereunder and be continuing
and shall not be subject to control by the Bank or the Bond Insurer under
Section 9.03, (iii) the Owners of more than a majority in aggregate principal
amount of Bonds of such Series then Outstanding shall have made written request
to the Trustee, either to proceed to exercise the powers herein granted or to
institute such action, suit or proceeding in its own name, and shall have
offered to the Trustee indemnity as provided in Section 10.01(i), and (iv) the
Trustee shall for sixty (60) days after such notice, request and offer of
indemnity fail or refuse to exercise the powers herein granted, or to institute
such action, suit or proceeding in its own name; and such notification, request
and offer of indemnity are hereby declared in every case at the option of the
Trustee to be conditions precedent to the execution of the powers and trusts of
this Indenture, and to any action or cause of action for the enforcement of this
Indenture, or for the appointment of a receiver or for any other remedy
hereunder.  No one or more Owners of the Bonds of any Series shall have any
right in any manner whatsoever to enforce any right hereunder except in the
manner herein provided, and all proceedings at law or in equity shall be
instituted, had and maintained in the manner
 

 
 67

--------------------------------------------------------------------------------

 

herein provided and for the equal and ratable benefit of the Owners of all Bonds
of such Series then outstanding.  Nothing in this Indenture shall, however,
affect or impair the right of any Bondholder to enforce the payment of the
principal of and premium, if any, and interest on any Bond at and after the
maturity thereof.
 
SECTION 9.08.                                           TERMINATION OF
PROCEEDINGS.  In case the Trustee shall have proceeded to enforce any right
under this Indenture by the appointment of a receiver or otherwise, and such
proceedings shall have been discontinued or abandoned for any reason, or shall
have been determined adversely, then and in every such case the Issuer, the
Trustee and the Bondholders shall be restored to their former positions and
rights hereunder, respectively, and all rights, remedies and powers of the
Trustee shall continue as if no such proceedings had been taken.
 
SECTION 9.09.                                           WAIVERS OF EVENTS OF
DEFAULT.  Subject to the next paragraph and to the last two paragraphs of
Section 9.03, which shall apply at all times with respect to any Series of Bonds
then secured by a Letter of Credit or Bond Insurance, the Trustee may in its
discretion waive any Event of Default with respect to a Series of Bonds
hereunder and rescind its consequences and shall do so upon the written request
of the Owners of not less than a majority in aggregate principal amount of all
Bonds of such Series then Outstanding; provided, however, that there shall not
be waived any Event of Default in the payment of the principal of, or premium
on, any Outstanding Bonds when due (whether at maturity or by redemption), or
any Event of Default in the payment when due of the interest on any such Bonds,
unless prior to such waiver and rescission, all arrears of principal of and
interest upon such Bonds, and interest on overdue principal at the rate borne by
the Bonds on the date on which such principal became due and payable, and all
arrears of premium, if any, when due, together with the reasonable expenses of
the Trustee and of the Owners of such Bonds, including reasonable attorneys’
fees paid or incurred, shall have been paid or provided for; provided further,
there shall not be waived any Event of Default in the payment when due of any
purchase prices of any Bonds pursuant to Article IV hereof, unless prior to such
waiver and rescission all arrears of such purchase prices, together with
reasonable expenses of the Trustee and of the Owners of such Bonds, including
reasonable attorneys’ fees paid or incurred, shall have been paid or provision
therefor made.  In the case of any such waiver and rescission, or in case any
proceeding taken by the Trustee on account of any such default shall have been
discontinued or abandoned or determined adversely, then and in every such case
the Issuer, the Trustee and the Bondholders shall be restored to their former
positions and rights hereunder, respectively, but no such waiver and rescission
shall extend to any subsequent or other default, or impair any right consequent
thereon.  All waivers under this Indenture shall be in writing and a copy
thereof shall be delivered to the Issuer, the Borrower, the Remarketing Agent
and the Auction Agent.
 
The provisions of Sections 9.01 and 9.02 hereof are subject to the conditions
that if, after the principal of all Bonds of any Series then Outstanding shall
have been declared to be due and payable, all arrears of principal of and
interest upon such Bonds, and the premium, if any, on all Bonds of such Series
then Outstanding which shall have become due and payable otherwise than by
acceleration, and all other sums payable under this Indenture, except the
principal of, and interest on, the Bonds of such Series which by such
declaration shall have become due and payable, shall have been paid by or on
behalf of the Issuer, together with the reasonable expenses of the Trustee and
of the Owners of such Bonds of such Series, including
 

 
68 

--------------------------------------------------------------------------------

 

reasonable attorneys’ fees paid or incurred, and if no other defaults shall have
occurred and be continuing, and, to the extent that a Letter of Credit is then
in effect with respect to any Series of Bonds, the amount available for interest
draws under such Letter of Credit shall have been reinstated by the Bank in
writing, then and in every such case, the Trustee shall, with the consent of the
Bank or the Bond Insurer, as applicable (except in the event of a Bank Default
or an Insurer Default with respect to the applicable Series of Bonds), annul
such declaration of maturity and its consequences, which waiver and annulment
shall be binding upon all Holders of Bonds of such Series; but no such waiver,
rescission and annulment shall extend to or affect any subsequent default or
impair any right or remedy consequent thereon.  In the case of any such
annulment, the Borrower, the Issuer, the Trustee and the Holders of the Bonds of
such Series shall be restored to their former positions and rights under this
Indenture.  All waivers and annulments under this Indenture shall be in writing
and a copy thereof shall be delivered to the Issuer, the Bond Insurer, the Bank,
the Borrower, the Remarketing Agent and the Auction Agent, as applicable.
 
SECTION 9.10.                                           NOTICE OF EVENT OF
DEFAULT UNDER SECTION 9.01(e) HEREOF; OPPORTUNITY OF BORROWER TO CURE
DEFAULTS.  Anything herein to the contrary notwithstanding, no default described
in Section 9.01(e) hereof shall constitute an Event of Default until actual
notice of such default, requiring that it be remedied and stating that such
notice is a “Notice of Default” hereunder, by registered or certified mail shall
be given to the Issuer and the Borrower by the Trustee or to the Issuer and the
Borrower and the Trustee by the Owners of a majority in aggregate principal
amount of all Bonds Outstanding, and the Issuer or the Borrower on behalf of the
Issuer shall have had ninety days after receipt of such notice to correct said
default or cause said default to be corrected, and shall not have corrected said
default or caused said default to be corrected within the applicable period;
provided, however, if said default be such that it cannot be corrected within
the applicable period, it shall not constitute an event of default if corrective
action is instituted within the applicable period and diligently pursued until
the default is corrected and the fact of such non-correction, corrective action
and diligent pursuit is evidenced to the Trustee by a certificate of an
Authorized Borrower Representative or an Authorized Issuer Representative.
 
Whenever, so long as the Borrower is not in default under the Agreement, after a
reasonable request by the Borrower, the Issuer shall fail, refuse or neglect to
give any direction to the Trustee or to require the Trustee to take any other
action which the Issuer is required to have the Trustee take pursuant to the
provisions of the Agreement or this Indenture, the Borrower instead of the
Issuer may give any such direction to the Trustee or require the Trustee to take
any such action.  Upon receipt by the Trustee of a written notice signed by the
Authorized Borrower Representative stating that the Borrower has made reasonable
request of the Issuer, and that the Issuer has failed, refused or neglected to
give any direction to the Trustee or to require the Trustee to take any such
action, the Trustee is hereby irrevocably empowered and directed to accept such
direction from the Borrower as sufficient for all purposes of this
Indenture.  The Borrower shall have the direct right to cause the Trustee to
comply with any of the Trustee’s obligations under this Indenture to the same
extent that the Issuer is empowered so to do.
 
Certain actions or failures to act by the Issuer under this Indenture may create
or result in an event of default under this Indenture and the Issuer hereby
grants the Borrower full authority, to the extent permitted by law, for account
of the Issuer to perform or observe any
 

 
 69

--------------------------------------------------------------------------------

 

covenant or obligation of the Issuer alleged in a written notice to the Issuer
and the Borrower from the Trustee not to have been performed or observed, in the
name and stead of the Issuer with full power to do any and all things and acts
to remedy any default.
 
SECTION 9.11.                                           RIGHTS OF THE BANK.  All
consents, approvals and requests required of the Bank shall be deemed not
required if the Bank has failed to fulfill its obligations to make payments
under the Letter of Credit in accordance with the terms thereof or a Bank
Default has occurred and is continuing.  The Trustee, in its exercise of its
rights for the benefit of Owners of any Series of Bonds under this Article IX
and the rights of the Issuer assigned under this Indenture (but not including
the rights of the Trustee or the Issuer under this Indenture for its own benefit
including, but not limited to, indemnification and any fees and expenses owed to
it), in the event that all Outstanding Bonds of such Series are Bank Bonds,
shall be subject to the direction of the Bank.  In the event that less than all
Outstanding Bonds of such Series are secured by the Bank pursuant to the Letter
of Credit, the Bank shall be treated as the owner of all Bank Bonds for purposes
of giving directions, consents, waivers or other actions.  In no event shall the
Bonds of any Series secured by the Letter of Credit be accelerated without the
prior written consent of the Bank so long as the Letter of Credit is in full
force and effect and the Bank has not defaulted thereunder (i) by failing to
honor a draft submitted under the Letter of Credit in strict conformity
therewith or (ii) in any other material respect, and all interest draws under
the Letter of Credit have been reinstated.
 
ARTICLE X
 


 
THE TRUSTEE
 
SECTION 10.01.                                           ACCEPTANCE OF THE
TRUSTS BY TRUSTEE.  The Trustee hereby accepts the trusts imposed upon it by
this Indenture, represents and covenants that it is fully empowered under the
applicable laws and regulations of the State to accept said trusts, and agrees
to perform said trusts, but only upon and subject to the following express terms
and conditions, and no implied covenants or obligations shall be read into this
Indenture against the Trustee:
 
(a)           The Trustee may execute any of the trusts or powers hereof and
perform any of its duties by or through attorneys, agents, custodians, nominees,
receivers or employees and shall not be responsible for the supervision of, or
the acts of any attorneys, agents or receivers appointed by it in good faith and
without negligence, and shall be entitled to advice of Counsel concerning all
matters of trusts hereof and the duties hereunder, and may in all cases pay such
reasonable compensation to all such attorneys, agents and receivers as may
reasonably be employed in connection with the trusts hereof.  The Trustee may
act upon the opinion or advice of Counsel.  The Trustee shall not be responsible
for any loss or damage resulting from any action or non-action in good faith in
reliance upon such opinion or advice.
 
(b)           Except for its certificate of authentication on the Bonds and the
other information the Trustee is required to set forth on the Bonds pursuant to
Section 2.06 hereof, the Trustee shall not be responsible for any recital herein
or in the Bonds, or the validity, priority, recording, or rerecording, filing,
or refiling of this Indenture or any financing statement, amendments to this
Indenture, or continuation statements, or for reviewing any annual reports,
 

 
 70

--------------------------------------------------------------------------------

 

financial statements or audits, or for insuring the Project or collecting any
insurance moneys, other than the Bond Insurance, or for the validity of the
execution by the Issuer of this Indenture or for any supplements hereto or
instruments of further assurance, or for the sufficiency of the security for the
Bonds issued hereunder or intended to be secured hereby, for the value or title
of the Project or as to the maintenance of the security hereof.  The Trustee
shall not be bound to ascertain or inquire as to the performance or observance
of any covenants, conditions or agreements on the part of the Issuer or on the
part of the Borrower under the Agreement, except as hereinafter set forth, but
the Trustee may require of the Issuer or the Borrower full information and
advice as to the performance of the covenants, conditions and agreements
aforesaid.  Except as otherwise provided in Sections 9.02 and 9.03 hereof, the
Trustee shall have no obligation to perform any of the rights or obligations of
the Issuer under the Agreement.  The Trustee shall not be liable for
participating in any act directed by the Issuer or the Borrower which might
cause the Bonds of any Series to be “arbitrage bonds” within the meaning of
Section 148(a) of the 1986 Code.  The Trustee shall not be responsible or liable
for the selection of any investment or for any loss suffered in connection with
any investment of funds made by it in accordance with Article VII hereof
including, without limitation, any loss suffered in connection with the sale of
any investment pursuant to Article VII hereof.
 
(c)           The Trustee shall not be accountable for the use of any Bonds
authenticated or delivered hereunder.  The Trustee may become the Owner of Bonds
and otherwise transact banking and trustee business with the Borrower with the
same rights which it would have if it were not Trustee.
 
(d)           The Trustee shall be fully protected in acting in good faith upon
any notice, request, resolution, consent, certificate, affidavit, letter,
telegram or other paper or document, or direction (whether in original,
electronic or facsimile form), believed to be genuine and correct and to have
been signed or sent or given by the proper person or persons.  Any action taken
by the Trustee pursuant to this Indenture upon the request or authority or
consent of any person who at the time of making such request or giving such
authority or consent is the Owner of any Bond shall be conclusive and binding
upon all future owners of the same Bond and upon Bonds issued in exchange
therefor or upon transfer or in place thereof.
 
(e)           As to the existence or non-existence of any fact or as to the
sufficiency or validity of any instrument, paper or proceeding, the Trustee
shall be entitled to conclusively rely upon a certificate signed on behalf of
the Issuer by an Authorized Issuer Representative as sufficient evidence of the
facts therein contained, and prior to the occurrence of a default of which the
Trustee has been notified as provided in subsection (g) of this Section, or
subsequent to the waiver, rescission or annulment of a default as provided in
Article IX hereof, shall also be at liberty to accept a similar certificate to
the effect that any particular dealing, transaction or action is necessary or
expedient, but may at its discretion secure such further evidence deemed
necessary or advisable, but shall in no case be bound to secure the same. The
Trustee may accept a certificate signed on behalf of the Issuer by an Authorized
Issuer Representative to the effect that a resolution or ordinance in the form
therein set forth has been adopted by the Issuer as conclusive evidence that
such resolution or ordinance has been duly adopted, and is in full force and
effect.
 

 
 71

--------------------------------------------------------------------------------

 

(f)           The permissive right of the Trustee to do things enumerated in
this Indenture shall not be construed as a duty and the Trustee shall not be
liable in the performance of its obligations hereunder except for its own
negligence or willful misconduct.
 
(g)           The Trustee shall not be required to take notice or be deemed to
have notice of any default or Event of Default hereunder, except failure by the
Issuer to cause to be made any of the payments to the Trustee required to be
made by Article IV hereof and all defaults under Section 9.01(a), (b) or (c)
hereof, unless a Responsible Officer shall be specifically notified in writing
of such default by the Issuer, the Bond Insurer, the Bank, the Liquidity
Provider, the Auction Agent, the Remarketing Agent or the Owners of at least a
majority in aggregate principal amount of all Bonds then outstanding.
 
(h)           The Trustee shall not be required to give any bonds or surety in
respect of the execution of its trusts and powers hereunder.
 
(i)           Before taking any action under Article IX hereof with respect to
any Series of Bonds at the request or direction of the Owners of such Series of
Bonds, the Bank or the Bond Insurer, the Trustee may require that an indemnity
bond satisfactory to it be furnished by the Owners of such Series of Bonds (the
Trustee acknowledging that, (1) with respect to such Series of Bonds, the Bank’s
unsecured agreement to indemnify the Trustee will be sufficient for this
purpose, and (2) that the Trustee may not seek indemnity as a condition to
drawing on a Letter of Credit in connection with an acceleration of such Series
of Bonds under Section 9.02), for the reimbursement of all expenses to which it
may be put and to protect it against all liability, except liability which is
adjudicated to have resulted from its own negligence or willful misconduct in
connection with any action so taken.
 
(j)           All moneys received by the Trustee shall, until used or applied or
invested as herein provided, be held in trust for the purposes for which they
were received and shall not be commingled with the general funds of the Trustee
but need not be segregated from other funds except to the extent required or
permitted by law.  Neither the Trustee nor any Paying Agent shall be under any
liability for interest on any moneys received hereunder except such as may be
agreed upon.
 
(k)           The Trustee, prior to the occurrence of an Event of Default
specified in Section 9.01 of this Indenture and after the curing or waiving of
all Events of Default which may have occurred, undertakes to perform such duties
and only such duties as are specifically set forth in this Indenture and, in the
absence of bad faith on its part, the Trustee may conclusively rely, as to the
truth of the statements and correctness of the opinions expressed therein, upon
certificates or opinions furnished to the Trustee and conforming to the
requirements of this Indenture; but in the case of any such certificates or
opinions which by any provision hereof are specifically required to be furnished
to the Trustee, the Trustee shall be under a duty to examine the same to
determine whether or not they conform to the requirements of this Indenture.  In
case an event of default has occurred (which has not been cured or waived) the
Trustee shall exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in their exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
his own affairs.
 

 
 72

--------------------------------------------------------------------------------

 

(l)           No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:
 
(i)           This subsection shall not be construed to limit the effect of
subsection (k) of this Section;
 
(ii)           The Trustee shall not be liable for any error of judgment made in
good faith by an officer of the Trustee, unless it shall be proved that the
Trustee was negligent in ascertaining the pertinent facts;
 
(iii)           The Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the direction of
the Owners of a majority in aggregate principal amount of the Bonds outstanding
relating to the time, method and place of conducting any proceeding or any
remedy available to the Trustee, or exercising any trust or power conferred upon
the Trustee, under this Indenture; and
 
(iv)           No provision of this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.
 
(m)           Notwithstanding anything elsewhere in this Indenture contained,
the Trustee shall have the right, but shall not be required, to demand, in
respect of the authentication of any Bonds, the withdrawal of any cash, the
release of any property, or any action whatsoever within the purview of this
Indenture, any showings, certificates, opinions, appraisals or other
information, or corporate action or evidence thereof, in addition to that by the
terms hereof required as a condition of such action by the Trustee, deemed
desirable for the purpose of establishing the right of the Issuer to the
authentication of any Bonds, the withdrawal of any cash, or as a condition to
the taking of any action by the Trustee.
 
(n)           In the event the Trustee incurs expenses or renders services in
connection with an event of bankruptcy, reorganization or insolvency, such
expenses (including the fees and expenses of its counsel) and the compensation
for such services are intended to constitute expenses of administration under
any bankruptcy, reorganization or insolvency.
 
(o)           To the extent that the Trustee is also acting as Paying Agent,
Registrar or Tender Agent hereunder, the rights and protections afforded to the
Trustee pursuant to this Article X shall also be afforded to such Paying Agent,
Registrar and Tender Agent.
 
Notwithstanding any other provision of this Indenture, in determining whether
the rights of the Bondholders will be adversely affected by any action taken
pursuant to the terms and provisions hereof, the Trustee (or Paying Agent) shall
consider the effect on the Bondholders as if there were no Bond Insurance or
Letter of Credit, as applicable, and shall have the right to be provided with
and may rely upon an Opinion of Counsel in making such determination.
 

 
 73

--------------------------------------------------------------------------------

 

SECTION 10.02.                                           CORPORATE TRUSTEE
REQUIRED; ELIGIBILITY.  There shall at all times be a Trustee hereunder which
shall be a corporation organized and doing business as a commercial bank or
trust company in good standing under the laws of the United States of America or
any state or territory thereof, duly authorized under such laws to exercise
corporate trust powers, be authorized to accept and exercise the trusts herein
provided, have a combined reported capital and surplus of at least $75,000,000,
be subject to examination by Federal or state authority and have such offices
and agencies in such locations as are required under the Act and as are required
to enable it to perform the functions herein contemplated and acceptable to the
Bond Insurer.  If such corporation publishes reports of condition at least
annually, pursuant to law or to the requirements of the aforesaid supervising or
examining authority, then for the purposes of this Section 10.02, the combined
capital and surplus of such corporation shall be deemed to be its combined
capital and surplus as set forth in its most recent report of condition so
published.
 
SECTION 10.03.                                           FEES, CHARGES AND
EXPENSES OF TRUSTEE.  The Trustee shall be entitled to payment and/or
reimbursement from the Borrower for reasonable fees for its services rendered
hereunder and all advances, fees of counsel and other expenses reasonably made
or incurred by the Trustee in connection with such services hereunder; provided,
that if such expenses are determined to have been caused by the negligence or
willful misconduct of the Trustee it shall not be entitled to compensation or
reimbursement therefor.  The Trustee shall have a first lien with right of
payment prior to payment on account of principal of or premium, if any, or
interest on any Bond upon all moneys in its possession under any provisions
hereof for the foregoing advances, fees, costs and expenses incurred; provided,
however, that the Trustee shall not have a first lien with right of payment
prior to payment on account of principal of or premium, if any, or interest on
any Bond with respect to moneys in the Bond Fund held for the payment of the
principal of and premium, if any, and interest on particular Bonds or moneys
held for the payment of the purchase price of particular Bonds.  The Trustee’s
rights under this Section 10.03 shall survive the termination or expiration of
this Indenture and the resignation or removal of the Trustee.
 
SECTION 10.04.                                           NOTICE TO BONDHOLDERS
IF DEFAULT OCCURS.  If a default occurs of which the Trustee is by subsection
(g) of Section 10.01 hereof required to take notice or if notice of default be
given as in said subsection (g) provided, the Trustee shall within fifteen (15)
days thereafter (unless such default is cured or waived), give notice of such
default to each Owner of Bonds then Outstanding, provided that, except in the
case of a default in the payment of the principal of or premium, if any, or
interest on any Bond, the Trustee may withhold such notice to the Bondholders if
and so long as a trust committee of Responsible Officers of the Trustee in good
faith determine that the withholding of such notice is in the interests of the
Bondholders and provided further that nothing in this Section 10.04 shall be
deemed to limit the notice required by the second to last paragraph of Section
9.05 hereof.
 
SECTION 10.05.                                           INTERVENTION BY
TRUSTEE.  In any judicial proceeding to which the Issuer or the Borrower is a
party and which in the opinion of the Trustee and its Counsel has a substantial
bearing on the interests of Owners of the Bonds, the Trustee may intervene on
behalf of Bondholders and, subject to the provisions of Section 10.01(i), shall
do so if requested in writing by the Owners of a majority in aggregate principal
amount of all Bonds then outstanding.
 

 
 74

--------------------------------------------------------------------------------

 

SECTION 10.06.                                           SUCCESSOR TRUSTEE.  Any
corporation or association into which the Trustee may be merged or converted, or
with which it may be consolidated, or to which it may sell, lease or transfer
its corporate trust business and assets as a whole or substantially as a whole,
shall be and become successor Trustee hereunder and shall be vested with all the
trusts, powers, rights, obligations, duties, remedies, immunities and privileges
hereunder as was its predecessor, without the execution or filing of any
instrument on the part of any of the parties hereto.
 
SECTION 10.07.                                           RESIGNATION BY THE
TRUSTEE.  The Trustee may at any time resign from the trusts hereby created by
giving sixty (60) days written notice by registered or certified mail to the
Issuer, the Borrower, the Liquidity Provider, the Bank, the Bond Insurer, the
Owner of each Bond, the Auction Agent and the Remarketing Agent, and such
resignation shall not take effect until the appointment of a successor Trustee
pursuant to the provisions of Section 10.09 hereof and acceptance by the
successor Trustee of the trusts created hereby.  If no successor Trustee shall
have been so appointed and have accepted appointment within forty-five (45) days
of the giving of written notice by the resigning Trustee as aforesaid, the
resigning Trustee may petition any court of competent jurisdiction for the
appointment of a successor Trustee or any Bondholder who has been a bona fide
holder of a Bond for at least six months may, on behalf of itself and others
similarly situated, petition any such court for the appointment of a successor
trustee.  Such court may thereupon, after such notice, if any, as it may deem
proper and may prescribe, appoint a successor trustee meeting the qualifications
set forth in Section 10.02.
 
SECTION 10.08.                                           REMOVAL OF THE
TRUSTEE.  vii)  In case at any time either of the following shall occur:
 
(1)           the Trustee shall cease to be eligible in accordance with the
provisions of Section 10.02 hereof and shall fail to resign after written
request therefor by the Issuer or by any Bondholder who has been a bona fide
holder of a Bond for at least six months, or
 
(2)           the Trustee shall become incapable of acting, or shall be adjudged
a bankrupt or insolvent, or a receiver of the Trustee or of its property shall
be appointed, or any public officer shall take charge or control of the Trustee
or of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,
 
then, in any such case, the Issuer may remove the Trustee and appoint a
successor Trustee (with the advice of the Borrower and the consent of the Bond
Insurer) by an instrument in writing, or any such Bondholder may, on behalf of
itself and all others similarly situated, petition any court of competent
jurisdiction for the removal of the Trustee and the appointment of a successor
Trustee, in each case, meeting the eligibility standards set forth in
Section 10.02.  Such court may thereupon, after such notice if any, as it may
deem proper and may prescribe, remove the Trustee and appoint a successor
Trustee.
 
(b)           The Issuer, in its sole discretion or upon the written request of
an Authorized Borrower Representative, or the Owners of a majority in aggregate
principal amount of the Bonds at the time outstanding or the Bond Insurer or the
Bank, for any failure by the Trustee to
 

 
75 

--------------------------------------------------------------------------------

 

fulfill its obligations hereunder may at any time, with or without cause, remove
the Trustee and appoint a successor Trustee by an instrument or concurrent
instruments in writing signed by the Issuer (with the advice of the Borrower and
the consent of the Bond Insurer and the Bank) or such Bondholders, as the case
may be.
 
(c)           Any resignation or removal of the Trustee and appointment of a
successor trustee, pursuant to any of the provisions of this Section shall not
become effective until the acceptance of appointment by the successor Trustee as
provided in Section 10.09 and acceptance by the successor Trustee of the trusts
created hereby.
 
SECTION 10.09.                                           APPOINTMENT OF
SUCCESSOR TRUSTEE.  In case the Trustee hereunder shall:
 
(a)           resign pursuant to Section 10.07 hereof;
 
(b)           be removed pursuant to Section 10.08 hereof; or
 
(c)           be dissolved, taken under the control of any public officer or
officers or of a receiver appointed by a court, or otherwise become incapable of
acting hereunder,
 
a successor shall be appointed by the Issuer at the direction of the Borrower
and with the written consent of the Bond Insurer and the Bank, which consent
shall not be unreasonably withheld; provided, that if a successor Trustee is not
so appointed within ten (10) days after notice of resignation is mailed or
instrument of removal is delivered as provided under Sections 10.07 and 10.08
hereof, respectively, or within ten (10) days of the Issuer’s knowledge of any
of the events specified in (c) hereinabove, then the Owners of a majority in
aggregate principal amount of Bonds then outstanding, by filing with the Issuer,
the Borrower, the Auction Agent and the Remarketing Agent, an instrument or
concurrent instruments in writing signed by or on behalf of such Owners, may
designate a successor Trustee meeting the eligibility standards set forth in
Section 10.02.
 
SECTION 10.10.                                           CONCERNING ANY
SUCCESSOR TRUSTEES.  Every successor Trustee appointed hereunder shall execute,
acknowledge and deliver to its predecessor and also to the Issuer and the
Borrower, an instrument in writing accepting such appointment hereunder, and
thereupon such successor shall become fully vested with all the trusts, powers,
rights, obligations, duties, remedies, immunities and privileges of its
predecessor; but, nevertheless, and upon payment of its charges (1) such
predecessor shall, on the written request of the Issuer, execute and deliver an
instrument transferring to such successor Trustee all the trusts, powers,
rights, obligations, duties, remedies, immunities and privileges of such
predecessor hereunder and (2) such predecessor shall deliver, upon payment of
its charges hereunder, all securities and moneys held by it as Trustee hereunder
to its successor and transfer any Liquidity Facility or Letter of Credit to such
successor.  Should any instrument in writing from the Issuer be required by any
successor Trustee for more fully and certainly vesting in such successor the
trusts, powers, rights, obligations, duties, remedies, immunities and privileges
hereby vested in the predecessor any and all such instruments in writing shall,
on request, be executed, acknowledged and delivered by the Issuer at the expense
of the Borrower. The resignation of any Trustee and the instrument or
instruments removing any Trustee and
 

 
 76

--------------------------------------------------------------------------------

 

appointing a successor hereunder, together with all other instruments provided
for in this Article, shall be filed or recorded by the successor Trustee in each
recording office, if any, where the Indenture or a financing statement relating
thereto shall have been filed or recorded.  No Trustee hereunder shall be liable
for the acts or omissions of any successor Trustee.
 
SECTION 10.11.                                           TRUSTEE PROTECTED IN
RELYING UPON RESOLUTION.  The resolutions, ordinances, opinions, certificates
and other instruments (whether in original, electronic or facsimile form)
provided for in this Indenture may be accepted by the Trustee as conclusive
evidence of the facts and conclusions stated therein and shall be full warrant,
protection and authority to the Trustee for the release of property and the
withdrawal of cash hereunder.
 
SECTION 10.12.                                           SUCCESSOR TRUSTEE AS
THE TRUSTEE, PAYING AGENT, TENDER AGENT AND REGISTRAR.  In the event of a change
in the office of the Trustee, the predecessor Trustee which has resigned or been
removed shall cease to be Trustee, Tender Agent, Registrar and Paying Agent, and
the successor Trustee shall become such Trustee, Tender Agent, Registrar and
Paying Agent.
 
SECTION 10.13.                                           NOTICES TO BE GIVEN BY
TRUSTEE.  The Trustee shall provide the Issuer, the Borrower, the Liquidity
Provider, and the Bank with the following:
 
(A)           On or before December 15 of each year during which any of the
Bonds are outstanding, commencing December 15, 2003, or upon any significant
change that occurs which would adversely impact the Trustee’s ability to perform
its duties under the Indenture, a written disclosure of any such change, or if
applicable, of any conflicts that the Trustee may have as a result of other
business dealings between the Trustee and the Borrower.  If there are no such
instances of a significant change, or of a conflict existing, then a statement
to that effect shall be provided on such date.
 
(B)           If there is a failure to pay any amount of principal of, premium,
if any, or interest on the Bonds when due; or if there is a failure of the
Borrower to provide any notice, certification or report specified in Section 5.3
of the Agreement; or if there is an occurrence of an Event of Default hereunder,
of which the Trustee has knowledge, the Trustee shall provide prompt written
notice to the Issuer of such occurrence.
 
SECTION 10.14.                                           NOTICES TO RATING
AGENCY, LIQUIDITY PROVIDER AND BANK; NOTICES TO BOND INSURER.  viii)  The
Trustee shall provide the Issuer, any Rating Agency then rating the Bonds and
the Bond Insurer, the Bank, and the Liquidity Provider with written notice upon
the occurrence of: (i) the expiration, termination, extension of or substitution
for any Liquidity Facility or Letter of Credit; (ii) the discharge of liability
on any Series of the Bonds pursuant to the terms hereof; (iii) the resignation
or removal of the Trustee, Tender Agent, the Remarketing Agent or the Auction
Agent; (iv) acceptance of appointment as successor Trustee, the Tender Agent,
the Remarketing Agent or the Auction Agent hereunder; (v) the redemption of all
Bonds; (vi) a material change in the Indenture, the Agreement, the Bond
Insurance, the Liquidity Facility or the Letter of Credit; (vii) any mandatory
tender of a Series of Bonds hereunder, (viii) any addition of a Letter of
Credit, Liquidity Facility or Bond Insurance and (ix) when a Series of Bonds is
no longer Outstanding.
 

 
 77

--------------------------------------------------------------------------------

 

The Trustee shall also notify any Rating Agency then rating the Bonds of any
changes to any of the documents to which the Trustee is a party, upon its
receipt of notification of any such changes.
 
(b)           While Bond Insurance is in effect with respect to a Series of
Bonds, the Trustee shall furnish to the Bond Insurer (to the attention of its
surveillance department, unless otherwise indicated):
 
(i)           as soon as practicable after the filing thereof, a copy of any
financial statement of the Issuer and a copy of any audit and annual report of
the Issuer;
 
(ii)           a copy of any notice to be given to the registered owners of such
Series of Bonds, including, without limitation, notice of any redemption of or
defeasance of such Series of Bonds, a copy of any notice provided to the
Liquidity Provider with respect to such Series of Bonds, and any certificate
rendered pursuant to this Indenture relating to the security for the Bonds; and
 
(iii)           such additional information it may reasonably request.
 
(c)           The Trustee shall, to the extent feasible, notify the Bond Insurer
of any failure of the Issuer to provide relevant notices or certificates
required to be provided by the Issuer hereunder.
 
(d)           Notwithstanding any other provision hereof, the Trustee shall
promptly notify the Bond Insurer if at any time there are insufficient moneys to
make any payments of principal and/or interest as required with respect to Bonds
insured by the Bond Insurer and immediately upon the occurrence of any Event of
Default hereunder.
 
(e)           The Issuer will permit the Bond Insurer to discuss the finances
and accounts of the Issuer or any information the Bond Insurer may reasonably
request regarding the security for the Bonds with appropriate officers of the
Issuer.  The Trustee will, upon reasonable prior written notice, permit the Bond
Insurer to have access to and to make copies of all books and records relating
to the Bonds insured by the Bond Insurer at any reasonable time.
 
(f)           The Bond Insurer shall have the right to direct an accounting at
the Issuer’s expense, and the Issuer’s failure to comply with such direction
within thirty (30) days after receipt of written notice to the Issuer and the
Borrower of the direction from the Bond Insurer shall be deemed a default
hereunder; provided, however, that if compliance cannot occur within such
period, then such period will be extended so long as compliance is begun within
such period and diligently pursued, but only if such extension would not
materially adversely affect the interests of any registered owner of the Bonds
insured by the Bond Insurer.
 
ARTICLE XI
 


 
SUPPLEMENTAL INDENTURES
 
SECTION 11.01.                                           SUPPLEMENTAL INDENTURES
NOT REQUIRING CONSENT OF BONDHOLDERS (BUT REQUIRING CONSENT OF THE BORROWER).
 

 
 78

--------------------------------------------------------------------------------

 

The Issuer and the Trustee may without the consent of, or notice to, any of the
Bondholders, but with the consent of the Borrower, the Bond Insurer, the Bank,
and the Liquidity Provider pursuant to Section 11.03 hereof, enter into an
indenture or indentures supplemental to this Indenture for any one or more of
the following purposes:
 
(i)           to add to the covenants and agreements of, and limitations and
restrictions upon, the Issuer in this Indenture, other covenants, agreements,
limitations and restrictions to be observed by the Issuer which are not contrary
to or inconsistent with this Indenture as theretofore in effect;
 
(ii)           to grant to or confer or impose upon the Trustee for the benefit
of the Bondholders any additional rights, remedies, powers, authority, security,
liabilities or duties which may lawfully be granted, conferred or imposed and
which are not contrary to or inconsistent with this Indenture as heretofore in
effect;
 
(iii)           to cure any ambiguity or omission or to cure, correct or
supplement any defective provision of this Indenture in each case in such manner
as shall not adversely affect the Bondholders;
 
(iv)           to evidence the appointment of a separate trustee or a co-trustee
or to evidence the succession of a new trustee or a new co-trustee hereunder;
 
(v)           to comply with the requirements of the Trust Indenture Act of
1939, as from time to time amended, to the extent applicable;
 
(vi)           to subject to this Indenture additional revenues, properties or
collateral;
 
(vii)           to provide for the issuance of coupon bonds (provided, however,
that the Issuer and the Trustee have received an opinion of Bond Counsel to the
effect that the issuance of such coupon bonds complies with all applicable laws
and will not adversely affect the Tax-Exempt status of the Bonds);
 
(viii)                      to provide for the use of an uncertificated book
entry system (provided, however, that the Issuer and the Trustee have received
an opinion of Bond Counsel to the effect that the use of an uncertificated book
entry system complies with all applicable laws and will not adversely affect the
Tax-Exempt status of the Bonds);
 
(ix)           to modify, alter, amend or supplement the Indenture in any other
respect, if the effective date of such supplement or amendment is a date on
which all the Bonds affected thereby are subject to mandatory purchase or if
notice by mail of the proposed amendment or supplement is given to the Owners of
the affected Bonds at least 30 days before the effective date thereof, and, on
or before such effective date, such Owners have the right to require purchase of
their Bonds (provided, however, that the Issuer and the Trustee have received an
opinion of Bond Counsel to the effect that any such amendment complies with all
applicable laws and will not adversely affect the Tax-Exempt status of the
Bonds);
 

 
 79

--------------------------------------------------------------------------------

 

(x)           to authorize different Authorized Denominations of the Bonds and
to make correlative amendments and modifications to this Indenture regarding
exchangeability of Bonds of different Authorized Denominations, redemptions of
portions of Bonds of particular Authorized Denominations and similar amendments
and modifications of a technical nature;
 
(xi)           to modify, delete or supplement any provision, term or
requirement relating to Bonds that may bear interest at Flexible Rates to the
extent deemed necessary or desirable further to protect or assure the Tax-Exempt
status of the Bonds; provided, however, that the effective date of any such
modification, deletion or supplementation with respect to any Bond shall be no
earlier than the day succeeding the last day of any then current Flexible
Segment with respect to such Bond;
 
(xii)           to preserve the Tax-Exempt status of the Bonds; or
 
(xiii)                      to modify, alter, amend or supplement this Indenture
in any other respect which is not adverse to the Bondholders and which does not
involve a change described in clause (a), (b), (c), (d) or (e) of Section 11.02
hereof.
 
SECTION 11.02.                                           SUPPLEMENTAL INDENTURES
REQUIRING CONSENT OF BONDHOLDERS AND THE BORROWER.  Exclusive of supplemental
indentures covered by Section 11.01 hereof and subject to the terms and
provisions contained in this Section, and not otherwise, the holders of not less
than a majority in aggregate principal amount of the Bonds of any Series then
Outstanding (and with the consent of the Borrower pursuant to Section 11.03
hereof) shall have the right, from time to time, anything contained in this
Indenture to the contrary notwithstanding, to consent to and approve the
execution by the Issuer and the Trustee of such other indenture or indentures
supplemental hereto for the purpose of modifying, amending, adding to or
rescinding, in any particular manner, any of the terms or provisions contained
in this Indenture affecting such Series of Bonds; provided, however, that
nothing in this Section contained shall permit or be construed as permitting
amendments of this Indenture, without the consent of the holders of 100% of the
Bonds of such Series then Outstanding affected by such amendment, to effect (a)
an extension of the maturity date of the principal of or the interest on any
Bond of such Series issued hereunder, or (b) a reduction in the principal amount
of, premium, if any, on any Bond of such Series or the rate of interest thereon,
or (c) an adverse change in the rights of the Owners of the Bonds of such Series
to require the purchase thereof pursuant to Article IV hereof, or (d) a
privilege or priority of any Bond or Bonds of such Series over any other Bond or
Bonds, or (e) a reduction in the aggregate principal amount of the Bonds of such
Series the Owners of which are required to consent to such supplemental
indenture.
 
If at any time the Issuer shall request the Trustee to enter into any such
supplemental indenture for any of the purposes allowed by this Section, the
Trustee shall, at the request of the Issuer and upon being satisfactorily
indemnified with respect to expenses and upon receiving from the Borrower forms
of notices and any other related solicitation materials, cause notice of the
proposed execution of such supplemental indenture to be mailed to the holders of
the Bonds of any Series affected by such supplemental indenture in substantially
the manner provided in Section 3.02 hereof with respect to redemption of
Bonds.  Such notice shall briefly
 

 
 80

--------------------------------------------------------------------------------

 

set forth the nature of the proposed supplemental indenture and shall state that
copies thereof are on file at the Principal Office of the Trustee for inspection
by all Bondholders entitled to so consent.  If, within sixty (60) days or such
longer period of time as shall be prescribed by the Issuer following the mailing
of such notice, the Owners of a majority or 100%, as the case may be, in
aggregate principal amount of the Bonds of such Series Outstanding at the time
of the execution of any such supplemental indenture entitled to so consent shall
have consented to and approved the execution thereof as herein provided, no
Owner of any Bond of such Series shall have any right to object to any of the
terms and provisions contained therein, or the operation thereof, or in any
manner to question the propriety of the execution thereof, or to enjoin or
restrain the Trustee or the Issuer from executing the same or from taking any
action pursuant to the provisions thereof. The Issuer shall have the right to
extend, with the prior written consent of the Borrower, from time to time the
period within which such consent and approval may be obtained from
Bondholders.  Upon the execution of any such supplemental indenture as in this
Section permitted and provided, this Indenture shall be and be deemed to be
modified and amended in accordance therewith.
 
SECTION 11.03.                                           CONSENT OF BORROWER AND
BOND INSURER.  Anything herein to the contrary notwithstanding, a supplemental
indenture under this Article XI shall not become effective unless and until the
Borrower, the Bank and Bond Insurer shall have consented to the execution and
delivery of such supplemental indenture.
 
SECTION 11.04.                                           CONSENT OF REMARKETING
AGENT, AUCTION AGENT, LIQUIDITY PROVIDER AND BANK.  Anything herein to the
contrary notwithstanding, a supplemental indenture under this Article XI which
affects any rights, duties or obligations of the Remarketing Agent or the
Auction Agent, or which affects any Liquidity Facility or Letter of Credit,
shall not become effective unless and until the Remarketing Agent, the Auction
Agent, the Liquidity Provider or the Bank, as applicable, shall have consented
to the execution and delivery of such supplemental indenture.
 
SECTION 11.05.                                           CONSENT OF
TRUSTEE.  The Trustee may, but shall not be obligated to, enter into any
supplemental indenture which adversely affects the Trustee’s own rights,
liabilities, duties or immunities under this Indenture or otherwise.
 
SECTION 11.06.                                           REQUIRED AND PERMITTED
OPINIONS OF COUNSEL.  The Issuer and the Trustee shall be provided with and may
rely on an opinion of Counsel to the effect that any supplemental indenture
entered into by the Issuer and the Trustee complies with the provisions of this
Article XI and an opinion of Bond Counsel that any such supplemental indenture
does not adversely affect the Tax-Exempt status of the Bonds.  No supplemental
indenture or amendment or modification to the Agreement or the Bonds shall be
effective until the Issuer and the Trustee shall have received an opinion of
Bond Counsel to the effect that such supplemental indenture or such amendment or
modification is permitted by the Act and will not adversely affect the
Tax-Exempt status of the Bonds.
 
SECTION 11.07.                                           NOTATION OF
MODIFICATION ON BONDS; PREPARATION OF MODIFIED BONDS.  Bonds authenticated and
delivered after the execution of any supplemental indenture pursuant to the
provisions of this Article XI may bear a notation, in form approved by the
Trustee, as to any matter provided for in such supplemental
 

 
 81

--------------------------------------------------------------------------------

 

indenture, and if such supplemental indenture shall so provide, new Bonds, so
modified as to conform, in the opinion of the Trustee and the Issuer, to any
modification of this Indenture contained in any such supplemental indenture, may
be prepared by the Issuer, authenticated by the Trustee and delivered without
cost to the holders of the Bonds then outstanding, upon surrender for
cancellation of such Bonds in equal aggregate principal amounts.
 
ARTICLE XII
 


 
AMENDMENT OF AGREEMENT
 
SECTION 12.01.                                           AMENDMENTS TO AGREEMENT
NOT REQUIRING CONSENT OF BONDHOLDERS.  The Issuer and the Borrower may, with the
written consent of the Trustee, the Bond Insurer, the Liquidity Provider, and
the Bank, but without the consent of or notice to any of the Bondholders, enter
into any amendment, change or modification of the Agreement (a) as may be
required by the provisions of the Agreement or this Indenture or the Bond
Insurance, Liquidity Facility or Letter of Credit, (b) for the purpose of curing
any ambiguity or formal defect or omission, (c) so as to add additional rights
acquired in accordance with the provisions of the Agreement, (d) to preserve the
Tax-Exempt status of the Bonds, or any of them, (e) to make any modification or
amendment in any other respect if the effective date of such amendment is a date
on which all the affected Bonds are subject to mandatory purchase pursuant to
Section 4.02(a) hereof or if notice by mail of the proposed amendment or
supplement is given to the Owners of the affected Bonds at least 30 days before
the effective date, and prior to such effective date such Owners have the right
to require purchase of their Bonds pursuant to Section 4.01 hereof, or (f) in
connection with any other change therein which is not materially adverse to the
Bondholders and which does not involve a change described in clauses (a) or (b)
of Section 12.02 hereof and which in the reasonable judgment of the Trustee is
not to the prejudice of the Trustee; provided that any amendment or supplement
to Exhibit A-1 and Exhibit A-2 to the Agreement contemplated in Section 3.1 of
the Agreement shall not be deemed to be an amendment of the Agreement for any
purpose of this Article XII.
 
SECTION 12.02.                                           AMENDMENTS TO AGREEMENT
REQUIRING CONSENT OF BONDHOLDERS.  Unless otherwise specifically provided in
this Section, the consent of the Bond Insurer, the Bank or the Liquidity
Provider shall be required in addition to required Bondholder consent, when
required, for the execution and delivery of any amendment, supplement or change
to or modification of the Agreement.  Except for the amendments, changes or
modifications as provided in Section 12.01 hereof, neither the Issuer nor the
Borrower shall enter into any other amendment, change or modification of the
Agreement affecting any Series of Bonds without mailing of notice and the
written approval or consent of the Owners of not less than a majority in
aggregate principal amount of the Bonds of such Series at the time Outstanding
given and procured as provided in this Section; provided, however, that nothing
in this Section or Section 12.01 (other than Section 12.01(e)) hereof shall
permit or be construed as permitting, without the consent of the holders of 100%
of the Bonds of a Series then Outstanding, (a) an extension of the time of the
payment of any amounts payable under Section 4.2(a) or Section 4.2(b) of the
Agreement with respect to the Bonds of such Series, or (b) a reduction in the
amount of any payment or in the total amount due under Section 4.2(a) or Section
4.2(b) of the Agreement with respect to the Bonds of such Series.  If at any
time the Issuer and the Borrower shall request the consent of the Trustee to any
such proposed
 

 
 82

--------------------------------------------------------------------------------

 

amendment, change or modification of the Agreement affecting any Series of
Bonds, the Trustee shall, at the request of the Issuer and upon being
satisfactorily indemnified with respect to expenses and upon receiving from the
Borrower forms of notices and any other related solicitation materials, cause
notice of such proposed amendment, change or modification to be mailed to the
Owners of Bonds of such Series in substantially the manner as provided by
Section 3.02 hereof with respect to redemption of Bonds.  Such notice shall
briefly set forth the nature of such proposed amendment, change or modification
and shall state that copies of the instrument embodying the same are on file
with the Trustee for inspection by all Bondholders.  If, within sixty (60) days,
or such longer period as shall be prescribed by the Issuer, following the
mailing of such notice, the Owners of a majority or 100%, as the case may be, in
aggregate principal amount of the Bonds of such Series Outstanding at the time
of the execution of any such amendment, change or modification, as the case may
be, entitled to so consent shall have consented to and approved the execution
thereof as herein provided, no Owner of any Bond of such Series shall have any
right to object to any of the terms and provisions contained therein, or the
operation thereof, or in any manner to question the propriety of the execution
thereof, or to enjoin or restrain the Borrower or the Issuer from executing the
same or from taking any action pursuant to the provisions thereof, or the
Trustee from consenting thereto.  The Issuer shall have the right to extend from
time to time the period within which such consent and approval may be obtained
from Bondholders.  Upon the execution of any such amendment, change or
modification as in this Section permitted and provided, the Agreement shall be
and be deemed to be modified, changed and amended in accordance therewith.
 
SECTION 12.03.                                           CONSENT OF
TRUSTEE.  The Trustee may, but shall not be obligated to, consent to any
amendment, change or modification of the Agreement which affects the Trustee’s
own rights, duties or immunities under this Indenture or otherwise.
 
SECTION 12.04.                                           RELIANCE ON OPINIONS OF
COUNSEL.  The Issuer and the Trustee shall be provided with and may rely upon an
Opinion of Counsel to the effect that any such proposed amendment, change or
modification will comply with the provisions of this Article XII and an opinion
of Bond Counsel that any such amendment, change or modification does not
adversely affect the Tax-Exempt status of the Bonds.
 
ARTICLE XIII
 


 
MISCELLANEOUS
 
SECTION 13.01.                                           SUCCESSORS OF THE
ISSUER.  All the covenants, stipulations, promises and agreements in this
Indenture contained, by or on behalf of the Issuer, shall bind and inure to the
benefit of its successors and assigns, whether so expressed or not.  If any of
the powers or duties of the Issuer shall hereafter be transferred by any law of
the State, and if such transfer shall relate to any matter or thing permitted or
required to be done under this Indenture by the Issuer, then the body or
official of the Issuer who shall succeed to such powers or duties shall act and
be obligated in the place and stead of the Issuer as in this Indenture provided.
 
SECTION 13.02.                                           CONSENTS OF
BONDHOLDERS.  Any consent, approval, direction or other instrument required by
this Indenture to be signed and executed by
 

 
 83

--------------------------------------------------------------------------------

 

the Bondholders may be in any number of concurrent writings of similar tenor and
may be signed or executed by such Bondholders in person or by agent appointed in
writing.  Proof of the execution of any such consent, approval, direction or
other instrument or of the writing appointing any such agent, if made in the
following manner, shall be sufficient for any of the purposes of this Indenture,
and shall be conclusive in favor of the Trustee with regard to any action taken
under such request or other instrument, namely:
 
(a)           The fact and date of the execution by any Person of any such
instrument or writing may be proved by the certificate of any officer in any
jurisdiction who by law has power to take acknowledgments within such
jurisdiction that the Person signing such instrument or writing acknowledged
before him the execution thereof, or by affidavit of any witness to such
execution or in any other manner satisfactory to the Trustee; or
 
(b)           The fact of ownership of Bonds and the amount or amounts, numbers
and other identification of such Bonds, and the date of acquiring the same shall
be proved by the registration books of the Issuer maintained by the Trustee
pursuant to Section 2.04 hereof.
 
Any request, demand, authorization, direction, notice, consent, waiver or other
action by any Bondholder shall bind every future holder of the same Bond in
respect of anything done or suffered to be done by the Trustee or the Issuer in
reliance thereon, whether or not notation of such action is made upon such Bond.
 
SECTION 13.03.                                           LIMITATION OF
RIGHTS.  With the exception of rights herein expressly conferred, nothing
expressed or mentioned in or to be implied from this Indenture or the Bonds is
intended or shall be construed to give to any person other than the parties
hereto, the Borrower, the Liquidity Provider, the Bank, the Bond Insurer, the
Remarketing Agent, the Auction Agent and the Owners of the Bonds any legal or
equitable right, remedy or claim under or in respect to this Indenture.  This
Indenture and all of the covenants, conditions and provisions hereof are
intended to be and being for the sole and exclusive benefit of the parties
hereto, the Owners of the Bonds, the Remarketing Agent, the Auction Agent, and
the Borrower as herein provided.  To the extent that this Indenture confers upon
or gives or grants to the Bond Insurer any right, remedy or claim under or by
reason of this Indenture, the Bond Insurer is hereby explicitly recognized as
being a third-party beneficiary hereunder and may enforce any such right, remedy
or claim conferred, given or granted hereunder.
 
SECTION 13.04.                                           WAIVER OF
NOTICE.  Whenever in this Indenture the giving of notice by mail or otherwise is
required, the giving of such notice may be waived in writing by the person
entitled to receive such notice and in any such case the giving or receipt of
such notice shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver.
 
SECTION 13.05.                                           SEVERABILITY.  If any
provision of this Indenture shall be invalid, inoperative or unenforceable as
applied in any particular case in any jurisdiction or jurisdictions or in all
jurisdictions, or in all cases because it conflicts with any other provision or
provisions hereof or any constitution or statute or rule of public policy, or
for any other reason, such circumstances shall not have the effect of rendering
the provision in question inoperative or
 

 
 84

--------------------------------------------------------------------------------

 

unenforceable in any other case or circumstance, or of rendering any other
provision or provisions herein contained invalid, inoperative, or unenforceable
to any extent whatever.
 
The invalidity of any one or more phrases, sentences, clauses or Sections in
this Indenture contained, shall not affect the remaining portions of this
Indenture, or any part thereof.
 
SECTION 13.06.                                           NOTICES.  Except as
otherwise provided herein, all notices, certificates or other communications
hereunder shall be sufficiently given if in writing and shall be deemed given
when mailed by registered, certified or first class mail, postage prepaid, or by
qualified overnight courier service, courier charges prepaid, addressed as
follows, or to such other addresses as may be given at any time pursuant to
Section 9.1 of the Agreement:
 
If to the Issuer:
Clark County Government Center
County Manager’s Office
500 South Grand Central Parkway, 6th Floor
Las Vegas, NV 89155-1111
Phone:  (702) 455-3234
Telecopy:  (702) 455-6298
If to the Borrower:
Southwest Gas Corporation
5241 Spring Mountain Road
Las Vegas, NV 89150-0002
Telecopy:  (702) 364-8597
If to the Trustee, the Paying Agent or the Tender Agent:
BNY Midwest Trust Company
2 North LaSalle Street, Suite 1020
Chicago, IL 60602
Telecopy:  (312) 827-8542
If to the Initial Bank in respect of Series 2003A Bonds and the Series 2003B
Bonds:
Fleet National Bank
Global Energy Group
Mail Stop MA DE 10009H
100 Federal Street
Boston, MA 02110
Attention:  Stephen J. Hoffman
Phone:  (617) 434-6520
Telecopy:  (617) 434-3652
If to the Initial Remarketing Agent:
Banc One Capital Markets, Inc.
1 Bank One Plaza
Mail Code:  IL1-0826
Chicago, IL  60670
Attention:  Large Corporate Tax-Exempt Origination
Phone:  (312) 336-3665
Telecopy:  (312) 732-4107

 


 

 
 85

--------------------------------------------------------------------------------

 

 
nless specifically otherwise required by the terms of this Indenture, any notice
required to be given pursuant to any provision of this Indenture may be given by
any form of electronic transmission that is capable of producing a written
record, including, without limitation, telecopy transmissions, provided that the
deliverer of any such notice given by electronic transmission shall verify
receipt of such notice promptly upon the transmission thereof and such notice
shall not be deemed duly given unless full and legible receipt thereof has been
verified by the recipient of such notice.  The Issuer, the Borrower, the
Trustee, any Bond Insurer, any Liquidity Provider, any Bank, any Remarketing
Agent and any Auction Agent by notice pursuant to this Section 13.06, may
designate any different addresses to which subsequent notices, certificates or
other communications shall be sent.  A duplicate copy of each notice, approval,
consent, request, complaint, demand or other communication given hereunder by
the Issuer, the Borrower or the Trustee to any one of the others shall also be
given to each one of the others.
 
SECTION 13.07.                                           WAIVER OF PERSONAL
LIABILITY OF ISSUER MEMBERS, ETC.  No member, officer, agent or employee of the
Issuer, and no officer, official, agent or employee of the State or any
department, board or agency of the Issuer or the State shall be individually or
personally liable for the payment of the principal of or premium or interest on
the Bonds or be subject to any personal liability or accountability by reason of
the issuance thereof; but nothing herein contained shall relieve any such
member, officer, agent or employee from the performance of any official duty
provided by law or by this Indenture.
 
SECTION 13.08.                                           HOLIDAYS.  If the date
for making any payment or the last date for performance of any act or the
exercising of any right, as provided in this Indenture, is not a Business Day,
such payment may be made or act performed or right exercised on the succeeding
Business Day with the same force and effect as if done on the nominal date
provided in this Indenture and no interest shall accrue on the payment so
deferred during the intervening period.
 
SECTION 13.09.                                           OPINIONS OF BOND
COUNSEL.  For so long as Orrick, Herrington & Sutcliffe LLP is nationally
recognized bond counsel, whenever in this Indenture it is required that prior to
the taking of any action an opinion of Bond Counsel is required to be delivered
to the effect that such action will not adversely affect the Tax-Exempt status
of the Bonds, and such opinion is not given by Orrick, Herrington & Sutcliffe
LLP, the opinion of Bond Counsel shall instead affirmatively state, in a manner
acceptable to the Issuer and the Trustee, that interest on the Bonds is
Tax-Exempt and will remain so after the action in question.  This Section shall
apply in the same fashion with respect to the affirmative opinion of any such
successor Bond Counsel.
 
SECTION 13.10.                                           COUNTERPARTS.  This
Indenture may be simultaneously executed in several counterparts, each of which
shall be an original and all of which shall constitute but one and the same
instrument.  
 
SECTION 13.11.                                           APPLICABLE LAW.  This
Indenture shall be governed exclusively by and construed in accordance with the
applicable laws of the State; provided, however, that the rights, duties and
benefits of the Trustee shall be governed by the laws of the State of New York.
 

 
 86

--------------------------------------------------------------------------------

 

SECTION 13.12.                                           CAPTIONS.  The captions
or headings in this Indenture are for convenience only and in no way define,
limit, or describe the scope or intent of any provisions or sections of this
Indenture.
 
SECTION 13.13.                                           DEALING IN BONDS.  The
Trustee, or the Remarketing Agent, in its individual capacity, may in good faith
buy, sell, own, hold and deal in any of the Bonds, and may join in any action
which any Bondholder may be entitled to take with like effect as if it did not
act in any capacity hereunder.  The Trustee or the Remarketing Agent, in its
individual capacity, either as principal or agent, may also engage in or be
interested in any financial or other transaction with the Issuer or the
Borrower, and may act as depositary, trustee or agent for any committee or body
of Bondholders secured hereby or other obligations of the Issuer as freely as if
it did not act in any capacity hereunder.
 
SECTION 13.14.                                           IMMUNITY OF
INCORPORATORS.  No recourse under or upon any obligations, covenants or
agreements contained in the Agreement, this Indenture or the Bonds, or for any
claim based thereon or otherwise in respect thereof, shall be had against any
incorporator, shareholder, director, officer or employee, as such, whether past,
present, or future, of the Borrower or the Issuer or of any successor Person,
either directly or through the Borrower or the Issuer, whether by virtue of any
constitution, statute or rule of law, or by the enforcement of any assessment or
penalty or otherwise; it being expressly understood that any such liability and
any and all such claims are hereby expressly waived and released as a condition
of, and as a consideration for, the execution of the Agreement.
 
SECTION 13.15.                                           BORROWER MAY ACT
THROUGH AGENTS.  In connection with any and all actions permitted or required to
be taken by the Borrower in connection with the provisions hereof, including
without limitation those set forth in Section 2.03 hereof, the Borrower may by
written instrument filed with the Trustee appoint one or more agents (which may
be the Remarketing Agent) to take such actions on its behalf, which appointment
may be revoked at any time by the Borrower by written instrument filed with the
Trustee.
 
SECTION 13.16.                                           RECORD DATE FOR
DETERMINATION OF OWNERS ENTITLED TO VOTE.  The Borrower may set a record date
for the purpose of determining the Owners entitled to give or take any request,
demand, authorization, direction, notice, consent, waiver or other action, or to
vote on any action, authorized or permitted to be given or taken by Owners.  If
not set by the Borrower prior to their first solicitation of an Owner made by
any Person in respect of any such action, or, in the case of any such vote,
prior to such vote, the record date for any such action or vote shall be the
thirtieth (30th) day prior to such first solicitation or vote, as the case may
be.  With regard to any record date, only the Owners on such date (or their duly
appointed proxies) shall be entitled to give or take, or vote on the relevant
action.
 
SECTION 13.17.                                           CONSENTS AND
NOTICES.  Notwithstanding anything herein to the contrary, no consent shall be
required from or any notice given to any Bond Insurer, Liquidity Provider or
Bank with respect to any amendment, supplemental indenture or other matter that
does not affect the Bond Insurance, Liquidity Facility or Letter of Credit, as
 

 
 87

--------------------------------------------------------------------------------

 

applicable, or the Series of Bonds secured by such Bond Insurance, Liquidity
Facility or Letter of Credit.
 




[REST OF PAGE INTENTIONALLY LEFT BLANK]
 



 
 88

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Issuer and the Trustee have caused this Indenture of
Trust to be signed by authorized officers, all as of the date first above
written.
 
CLARK COUNTY, NEVADA
 

 
By  /s/ Mary Kincaid-Chauncey

--------------------------------------------------------------------------------

       Chair, Board of County Commissioners
(SEAL)




Attest:


 
/s/ Shirley B. Parraguirre


--------------------------------------------------------------------------------

                         County Clerk
THE BANK OF NEW YORK MELLON
TRUST COMPANY N.A., as Trustee




By  /s/ Dan Donovan

--------------------------------------------------------------------------------

                            Authorized Officer



 

 
 

--------------------------------------------------------------------------------

 

[FORM OF SERIES 2003_ BOND]
 
No.
_-__                                                                                                                         CUSIP:
________
 
AS PROVIDED IN THE INDENTURE REFERRED TO HEREIN, UNTIL THE TERMINATION OF THE
SYSTEM OF BOOK-ENTRY-ONLY TRANSFERS THROUGH THE DEPOSITORY TRUST COMPANY, A NEW
YORK CORPORATION (TOGETHER WITH ANY SUCCESSOR SECURITIES DEPOSITORY APPOINTED
PURSUANT TO THE INDENTURE, “DTC”), AND NOTWITHSTANDING ANY OTHER PROVISION OF
THE INDENTURE TO THE CONTRARY, (A) THIS BOND MAY BE TRANSFERRED, IN WHOLE BUT
NOT IN PART, ONLY TO A NOMINEE OF DTC, OR BY A NOMINEE OF DTC TO DTC OR A
NOMINEE OF DTC, OR BY DTC OR A NOMINEE OF DTC TO ANY SUCCESSOR SECURITIES
DEPOSITORY OR ANY NOMINEE THEREOF AND (B) A PORTION OF THE PRINCIPAL AMOUNT OF
THIS BOND MAY BE PAID OR REDEEMED WITHOUT SURRENDER HEREOF TO THE PAYING
AGENT.  DTC OR A NOMINEE, TRANSFEREE OR ASSIGNEE OF DTC AS OWNER OF THIS BOND
MAY NOT RELY UPON THE PRINCIPAL AMOUNT INDICATED HEREON AS THE PRINCIPAL AMOUNT
HEREOF OUTSTANDING AND UNPAID.  THE PRINCIPAL AMOUNT HEREOF OUTSTANDING AND
UNPAID SHALL FOR ALL PURPOSES BE THE AMOUNT DETERMINED IN THE MANNER PROVIDED IN
THE INDENTURE.
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, TO
ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
UNITED STATES OF AMERICA
 
STATE OF NEVADA
 
CLARK COUNTY, NEVADA
INDUSTRIAL DEVELOPMENT REVENUE BOND
(SOUTHWEST GAS CORPORATION PROJECT) SERIES 2003_
 
 THE BONDS SHALL BE LIMITED OBLIGATIONS OF THE ISSUER PAYABLE SOLELY FROM THE
REVENUES OF THE ISSUER PLEDGED THEREFOR UNDER THE INDENTURE.  THE BONDS SHALL
NOT CONSTITUTE  A DEBT OR INDEBTEDNESS OF THE ISSUER OR THE STATE OF NEVADA (OR
ANY POLITICAL SUBDIVISION THEREOF) WITHIN THE MEANING OF ANY PROVISION OR
LIMITATION OF THE CONSTITUTION OR STATUTES OF THE STATE OF NEVADA, AND SHALL NOT
CONSTITUTE OR GIVE RISE TO A PECUNIARY LIABILITY OF THE ISSUER OR A CHARGE
AGAINST ITS GENERAL CREDIT OR TAXING POWERS.  NEITHER THE FAITH AND CREDIT NOR
THE TAXING POWER OF THE STATE OF NEVADA OR CLARK COUNTY, NEVADA OR ANY POLITICAL
SUBDIVISION THEREOF IS PLEDGED TO THE PAYMENT OF THE PRINCIPAL OF, PREMIUM, IF
ANY, OR ANY INTEREST ON THIS BOND.
 
Maturity Date:
 
Registered Owner:                   Cede & Co.
 
Initial Principal Amount:         DOLLARS
 
Dated Date:
 
Initial Interest Rate:
 

A-1
 
 

--------------------------------------------------------------------------------

 



 
CLARK COUNTY, NEVADA (the “Issuer”), a public instrumentality and political
subdivision of the State of Nevada, for value received, hereby promises to pay
(but only out of the source hereinafter provided) to the Registered Owner
identified above, or registered assigns as hereinafter provided, on the Maturity
Date identified above, the Principal Amount identified above, and to pay (but
only out of the source hereinafter provided) interest on the balance of said
Principal Amount from time to time remaining unpaid until payment of said
Principal Amount has been made or duly provided for, at the rates and on the
dates determined as described in the Indenture as hereinafter defined, and to
pay (but only out of the source hereinafter provided) interest on overdue
principal at the rate borne by this Bond on the date on which such principal
became due and payable, except as the provisions set forth in the Indenture with
respect to redemption or acceleration prior to maturity may become applicable
hereto, the principal of and premium, if any, and interest on this Bond being
payable in lawful money of the United States of America at the Principal Office
of BNY Midwest Trust Company, an Illinois trust company, as Paying Agent (the
“Paying Agent”); provided, however, payment of interest on any Interest Payment
Date shall be made to the registered owner hereof as of the close of business on
the Record Date with respect to such Interest Payment Date and shall be (i) paid
by check or draft of the Paying Agent mailed to such registered owner hereof at
his address as it appears on the registration books of the Issuer maintained by
BNY Midwest Trust Company, an Illinois trust company, as Trustee (the “Trustee”)
or at such other address as is furnished in writing by such registered owner to
the Trustee not later than the close of business on the Record Date or
(ii) transmitted by wire transfer to the account with a member of the Federal
Reserve System located within the continental United States of America of any
registered owner which owns at least $1,000,000 in aggregate principal amount of
the Bonds and which shall have provided wire transfer instructions to the
Trustee prior to the close of business on such Record Date.  Notwithstanding the
foregoing provisions, for so long as this Bond is restricted to being registered
on the registration books of the Issuer kept by the Trustee in the name of a
Securities Depository, the provisions of the Indenture governing Book-Entry
Bonds shall govern the manner of the payment of the principal and purchase price
(if applicable) of and premium, if any, and interest on this Bond.
 
This Bond is one of a duly authorized issue of bonds of the Issuer designated as
the “Clark County Nevada Industrial Development Revenue Bonds (Southwest Gas
Corporation Project) Series 2003_” (the “Bonds”) limited in aggregate principal
amount as provided in, and issued under and secured by, an Indenture of Trust
(the “Indenture”), dated as of March 1, 2003, between the Issuer and the
Trustee.  Reference is hereby made to the Indenture and all indentures
supplemental thereto for a description of the rights thereunder of the
registered owners of the Bonds, of the nature and extent of the security, of the
rights, duties and immunities of the Trustee and of the rights and obligations
of the Issuer thereunder, to all of the provisions of which Indenture the holder
of this Bond, by acceptance hereof, assents and agrees.
 
The Bonds are authorized to be issued pursuant to the provisions of the County
Economic Development Revenue Bond Law, Sections 244A.669 to 244A.763, inclusive,
of the Nevada Revised Statutes, as amended and supplemented to the date hereof
(the “Act”).  The Bonds are limited obligations of the Issuer and, as and to the
extent set forth in the Indenture, are payable solely from, and secured by a
pledge of and lien on, the Revenues (as that term is
 

A-2
 
 

--------------------------------------------------------------------------------

 

defined in the Indenture), consisting primarily of loan repayments made by
Southwest Gas Corporation (the “Borrower”) under the terms of a Financing
Agreement, dated as of March 1, 2003 (the “Agreement”), between the Issuer and
the Borrower.  The Bonds, together with certain other bonds of the Issuer, are
all issued under and equally and ratably secured by and entitled to the benefits
of the Indenture, including the security of a pledge and assignment of certain
revenues and receipts derived by the Issuer pursuant to the Agreement and any
Letter of Credit, as described therein, and all receipts of the Trustee credited
under the provisions of the Indenture against such payments and from any other
moneys held by the Trustee under the Indenture for such purpose, and there shall
be no other recourse against the Issuer or any property now or hereafter owned
by it.
 
The Borrower may, at its option, cause a Letter of Credit, a Liquidity Facility
or Bond Insurance to be delivered from time to time to support the Issuer’s
payment obligations hereunder.
 
Interest on this Bond shall be payable at the times and in the amounts
determined in accordance with the provisions of the Indenture.  In no event
shall the interest rate on this Bond be greater than 12% per annum.  At the
times and subject to the conditions set forth in the Indenture, the Borrower may
elect that this Bond shall bear interest at an interest rate, and for a period,
different from those then applicable.  The Trustee shall give notice of any such
adjustment to the owners of this Bond in accordance with the terms of the
Indenture.  REFERENCE IS MADE TO THE FURTHER PROVISIONS RELATING TO THE
DETERMINATION OF THE RATE AND AMOUNT OF INTEREST ON THIS BOND SET FORTH IN THE
INDENTURE, WHICH SHALL FOR ALL PURPOSES HAVE THE SAME EFFECT AS THOUGH FULLY SET
FORTH HEREIN.
 
This Bond shall be deliverable in the form of registered Bonds without coupons
in Authorized Denominations, as defined in the Indenture.
 
This Bond is subject to acceleration, redemption and mandatory or optional
tender for purchase prior to maturity upon the circumstances, at the times, in
the amounts, upon payment of the amounts, with the notice, upon the other terms
and provisions and with the effect set forth in the Indenture.
 
BY ACCEPTANCE OF THIS BOND, THE REGISTERED OWNER HEREBY AGREES THAT IF THIS BOND
IS TO BE PURCHASED AND IF MONEYS SUFFICIENT TO PAY THE PURCHASE PRICE SHALL BE
HELD BY THE TENDER AGENT ON THE DATE THIS BOND IS TO BE PURCHASED, THIS BOND
SHALL BE DEEMED TO HAVE BEEN PURCHASED AND SHALL BE PURCHASED ACCORDING TO THE
TERMS OF THE INDENTURE, FOR ALL PURPOSES OF THE INDENTURE, WHETHER OR NOT THIS
BOND SHALL HAVE BEEN DELIVERED TO THE TENDER AGENT, AND THE REGISTERED OWNER OF
THIS BOND SHALL HAVE NO CLAIM HEREON, UNDER THE INDENTURE OR OTHERWISE, FOR ANY
AMOUNT OTHER THAN THE PURCHASE PRICE HEREOF.
 
Neither the Board of County Commissioners nor any person executing this Bond
shall be liable personally on this Bond or be subject to any personal liability
or accountability by
 

A-3
 
 

--------------------------------------------------------------------------------

 

reason of the issuance thereof.  No recourse shall be had for the payment of the
principal of, premium, if any, or interest on any of the Bonds or for any claim
based thereon or upon any obligation, covenant or agreement in the Indenture
contained, against any past, present or future County Commissioner, director,
officer, employee or agent of the Issuer, or through the Issuer, or any
successor to the Issuer, under any rule of law or equity, statute or
constitution or by the enforcement of any assessment or penalty or otherwise,
and all such liability of any such member, director, officer, employee or agent
as such is hereby expressly waived and released as a condition of and in
consideration for the execution of the Indenture and the issuance of any of the
Bonds.
 
The holder of this Bond shall have no right to enforce the provisions of the
Indenture or to institute action to enforce the covenants therein, or to take
any action with respect to any Event of Default (as defined in the Indenture),
or to institute, appear in or defend any suit or other proceedings with respect
thereto, except as provided in the Indenture.  If an Event of Default occurs and
is continuing, the principal of all Bonds then outstanding issued under the
Indenture may be declared due and payable upon the conditions and in the manner
and with the effect provided in the Indenture.
 
Subject to the limitations and upon payment of the charges, if any, provided in
the Indenture, Bonds may be exchanged at the Principal Office of the Trustee for
a like aggregate principal amount of Bonds of like tenor in Authorized
Denominations.
 
This Bond is transferable by the registered holder hereof, in person, or by its
attorney duly authorized in writing, at the principal office of the Trustee, but
only in the manner, subject to the limitations and upon payment of the charges
provided in the Indenture, and upon surrender and cancellation of this
Bond.  Upon such transfer a new fully registered Bond or Bonds of like tenor in
Authorized Denominations, for the same aggregate principal amount, will be
issued to the transferee in exchange herefor; provided that if moneys for the
purchase of this Bond have been deposited with the Tender Agent, this Bond is
not transferable to anyone until delivered to the Tender Agent.
 
The Issuer, the Trustee, any Paying Agent and any agent of the Issuer, the
Trustee or any Paying Agent may treat the person in whose name this Bond is
registered as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Bond be overdue, and
neither the Issuer, the Trustee, any Paying Agent nor any such agent shall be
affected by notice to the contrary.
 
The Indenture also contains provisions permitting the Issuer and the Trustee,
without the consent of any holders of the Bonds, to execute supplemental
indentures for certain purposes specified in the Indenture.
 
The Indenture prescribes the manner in which it may be discharged and after
which the Bonds shall no longer be secured by or entitled to the benefits of the
Indenture, except for the purposes of registration and exchange of Bonds and of
payment of the principal of and redemption premium, if any, and interest on the
Bonds as the same become due and payable, including a provision that under
certain circumstances the Bonds shall be deemed to be paid if Government
Obligations, as defined therein, maturing as to principal and interest in such
 

A-4
 
 

--------------------------------------------------------------------------------

 

amounts and at such times as to insure the availability of sufficient moneys to
pay the principal of, premium, if any, and interest on the Bonds and all
necessary and proper fees, compensation and expenses of the Trustee, shall have
been deposited with the Trustee.
 
The Indenture also prescribes the manner in which it may be modified, amended or
altered; modifications or alterations of the Indenture, or any supplements
thereto, and the Agreement may be made only to the extent and in the
circumstances permitted by the Indenture.
 
Capitalized terms not defined herein shall have the meanings given to such terms
in the Indenture.
 
It is hereby certified that all of the conditions, things and acts required to
exist, to have happened and to have been performed precedent to and in the
issuance of this Bond do exist, have happened and have been performed in due
time, form and manner as required by the Constitution and statutes of the State
of Nevada and that the amount of this Bond, together with all other indebtedness
of the Issuer, does not exceed any limit prescribed by the Constitution or
statutes of the State of Nevada.
 
This Bond shall not be entitled to any benefit under the Indenture, or become
valid or obligatory for any purpose, until the certificate of authentication
hereon endorsed shall have been signed by the Trustee.
 

A-5
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, CLARK COUNTY, NEVADA has caused this Bond to be executed in
its name by the manual or duly authorized facsimile signatures of its Chair of
the Board of County Commissioners and its Treasurer and attested by the manual
or duly authorized facsimile signature of its County Clerk.
 
CLARK COUNTY, NEVADA






By  _________________________________
       Chair, Board of County Commissioners






By  _________________________________
                                    Treasurer






Attest:
 
 
__________________________________
                          County Clerk



A-6
 
 

--------------------------------------------------------------------------------

 

[FORM OF TRUSTEE’S CERTIFICATE OF AUTHENTICATION]
 
This Bond is one of the Bonds referred to in the within-mentioned Indenture of
Trust.
 
BNY MIDWEST TRUST COMPANY,
not in its individual capacity, but solely as Trustee






By:   ___________________________________
                           Authorized Signatory


Date of Authentication: __________________________________





A-7
 
 

--------------------------------------------------------------------------------

 

[FORM OF ASSIGNMENT]
 
The following abbreviations, when used in the inscription on the face of this
Bond, shall be construed as though they were written out in full according to
applicable laws or regulations:
 
UNIF GIFT MIN ACT--
 
TEN COM -- as tenants in common    ________________  Custodian _________________
TEN ENT --   as tenants by the
entireties          (Cust)                                              (Minor)
JT TEN  --      as joint tenants with right         under Uniform Gifts to
Minors
                        of survivorship and not as                        Act
____________________________
                         tenants in
common                                                                      (State)
 
Additional abbreviations may also be used though
 
not in the above list.
 
FOR VALUE RECEIVED, the undersigned sells, assigns and transfers unto
 

--------------------------------------------------------------------------------


(Name and Address of Assignee)
 

--------------------------------------------------------------------------------

Social Security or Other Taxpayer Identification Number of Assignee
 
the within Bond of Clark County, Nevada and does hereby irrevocably constitute
and appoint ______________________________ to transfer the said Bond on the
books kept for registration thereof with full power of substitution in the
premises.
 
Dated: _____________________
 


Signature Guaranteed:
 


______________________________________


 


 
NOTICE:  The signature to this assignment must correspond with the name as it
appears upon the face of the within Bond in every particular, without alteration
or enlargement or any change whatever.
 
NOTICE:  Signature(s) must be guaranteed by a member firm of the New York Stock
Exchange or a commercial bank or trust company.
 
[END OF FORM OF BOND]
 

A-8
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 


 
[RESERVED]
 


 

B-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
[FORM OF COST OF ISSUANCE FUND REQUISITION]
 
REQUISITION FOR MONEY FROM THE COSTS OF ISSUANCE FUND
 
Series 2003D/E Account
 
To:           BNY Midwest Trust Company
 
Re:           Clark County, Nevada
Industrial Development Revenue Bonds
Southwest Gas Corporation Project
Series 2003D and Series 2003E
(the “2003D/E Bonds”)
 
Requisition No. ________
 
The undersigned, on behalf of Southwest Gas Corporation (the “Borrower”), hereby
requests payment, from the Account of the Costs of Issuance Fund identified
above (the “Account”), the total amount shown below to the order of the payee or
payees named below, as payment or reimbursement for costs incurred or
expenditures made in connection with the issuance of the Series 2003D/E
Bonds.  The payee(s), the purpose and the amount of the disbursement requested
are as follows:
 
 
Payee                                                                Purpose                                                      Amount
[name and address]
 
Total $
 


 
The undersigned hereby certifies as follows:
 

D-1
 
 

--------------------------------------------------------------------------------

 

Each obligation mentioned herein is described in Section 3.3 of the Financing
Agreement relating to the Project, has been properly incurred and is a proper
charge against the Account, and each item for which payment is requested is or
was necessary in connection with the issuance of the 2003 Bonds.  None of the
items for which payment is requested has been reimbursed previously from the
Account, and none of the payments herein requested will result in a breach of
the representations and agreements in Section 2.2 of the Financing Agreement
relating to the Project.
 
Dated: _________________.
 
SOUTHWEST GAS CORPORATION






By:                                                                           
        Authorized Borrower Representative



D-2
 
 

--------------------------------------------------------------------------------

 

______________________________
 


 


 


 
EXHIBIT D
 


 


 
TO
 


 
INDENTURE OF TRUST
 


 


 
______________________________
 


 


 


 


 
Auction Procedures
 



D-3
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
 
ARTICLE I
Definitions 
D-4

 
ARTICLE II
Auction Procedures 
D-8

 
 
Section 2.01.General
Procedures                                                                                                                                                                                                                                                                                       
D-8

 
 
Section 2.02.Orders by Existing Owners and Potential
Owners.                                                                           D-8

 
 
Section 2.03.Submission of Orders by Broker-Dealers to Auction
Agent.                                                                                                                                                                                                               
D-10

 
 
Section 2.04.Determination of Auction
Rate.                                                                                                                                                                                                                                                               
  D-12

 
 
Section 2.05.Allocation of
Bonds.                                                                                                                                                                                                                                                                                   
D-13

 
 
Section 2.06.Notice of Auction
Rate.                                                                                                                                                                                                                                                                              
D-15

 
 
Section 2.07.Reference
Rate.                                                                                                                                                                                                                                                                                            
D-17

 
 
Section 2.08.Miscellaneous Provisions Regarding
Auctions.                                                                                                                                                                                                                                    
D-17

 
 
Section 2.09.Changes in Auction Rate Period or Auction
Date.                                                                                                                                                                                                                                
D-18

 
 
ARTICLE IIIAuction
Agent                                                                                                                                                                                                                                                                                                             
D-19

 
 
Section 3.01.Auction
Agent.                                                                                                                                                                                                                                                                                            
D-19

 
 
Section 3.02.Qualifications of Auction Agent; Resignation;
Removal.                                                                                                                                                                                                                    
D-19

 
 
ARTICLE
IVBroker-Dealer                                                                                                                                                                                                                                                                                                               
D-21

 
 
Section
4.01.Broker-Dealers.                                                                                                                                                                                                                                                                                            
D-21

 
 
Section 4.02.Resignation;
Removal.                                                                                                                                                                                                                                                                               
D-21

 





D-4
 
 

--------------------------------------------------------------------------------

 

ARTICLE I
 


 
Definitions
 
In addition to the words and terms elsewhere defined in this Indenture, the
following words and terms as used in this Exhibit D and elsewhere is this
Indenture have the following meanings with respect to any Series of Bonds in an
Auction Rate Period unless the context or use indicates another or different
meaning or intent.
 
“Agent Member” means a member of, or participant in, the Securities Depository
who shall act on behalf of a Bidder.
 
“All Hold Rate” means, as of any Auction Date, 45% of the Reference Rate in
effect on such Auction Date.
 
“Applicable Percentage” means, as of any Auction Date, the Percentage of
Reference Rate (in effect on such Auction Date) determined as set forth below,
based on the Prevailing Rating of the Bonds in effect at the close of business
on the Business Day immediately preceding such Auction Date:
 
Prevailing Rating
 
Percentage of
Reference Rate
     
AAA/Aaa
 
                                                       175
AA/Aa
 
                                                       200
A/A
 
                                                       250
BBB/Baa
 
                                                       275
Below BBB/Baa
 
                                                       300

“Auction” means each periodic implementation of the Auction Procedures.
 
“Auction Agent” means the auctioneer appointed in accordance with Section 3.01
or 3.02 of this Exhibit D.
 
“Auction Agreement” means an agreement among the Company, the Auction Agent and
the Trustee pursuant to which the Auction Agent agrees to follow the procedures
specified in this Exhibit D with respect to the Bonds while bearing interest at
an Auction Rate, as such agreement may from time to time be amended or
supplemented.
 
“Auction Date” means, with respect to Bonds of any Series, during any period in
which the Auction Procedures are not suspended in accordance with the provisions
hereof, (i) if the Bonds are in a daily Auction Rate Period, each Business Day,
and (ii) if the Bonds are in any other Auction Rate Period, the Business Day
preceding each Interest Payment Date for such Bonds (whether or not an Auction
shall be conducted on such date); provided, however, that the last Auction Date
with respect to the Bonds in an Auction Rate Period other than a daily Auction
Rate Period shall be the earlier of (a) the Business Day preceding the Interest
Payment Date preceding the Conversion Date for the Bonds and (b) the Business
Day preceding the Interest Payment Date preceding the final maturity date for
the Bonds; and provided, further, that if the
 

D-5
 
 

--------------------------------------------------------------------------------

 

Bonds are in a daily Auction Rate Period, the last Auction Date shall be the
earlier of (x) the Business Day preceding the Conversion Date for the Bonds and
(y) the Business Day preceding the final maturity date for the Bonds.  On the
Business Day preceding the conversion from a daily Auction Rate Period to
another Auction Rate Period, there shall be two Auctions, one for the last daily
Auction Rate Period and one for the first Auction Rate Period following the
conversion.
 
“Auction Rate Period” means any period of less than 365 days during which the
Bonds bear interest at a single Auction Rate, as established pursuant to the
Indenture.
 
“Auction Procedures” means the procedures for conducting Auctions for Bonds
during an Auction Rate Period set forth in this Exhibit D.
 
“Auction Rate” means for each Series of Bonds for each Auction Rate Period, (i)
if Sufficient Clearing Bids exist, the Winning Bid Rate, provided, however, if
all of the Bonds are the subject of Submitted Hold Orders, the All Hold Rate and
(ii) if Sufficient Clearing Bids do not exist, the Maximum Auction Rate with
respect to such Series of Bonds.
 
“Authorized Denominations” means $25,000 and integral multiples of $5,000 in
excess thereof, notwithstanding anything else in this Indenture to the contrary,
so long as the Bonds bear interest at an Auction Rate.
 
“Available Bonds” means for each Series of Bonds on each Auction Date, the
aggregate principal amount of Bonds of such Series that are not the subject of
Submitted Hold Orders.
 
“Bid” has the meaning specified in subsection (a) of Section 2.02 of this
Exhibit D.
 
“Bidder” means each Existing Owner and Potential Owner who places an Order.
 
“Broker-Dealer” means any entity that is permitted by law to perform the
function required of a Broker-Dealer described in this Exhibit D, that is a
member of, or a direct participant in, the Securities Depository, that has been
selected by the Company and the Bond Insurer, and that is a party to a
Broker-Dealer Agreement with the Company and the Auction Agent.
 
“Broker-Dealer Agreement” means an agreement among the Auction Agent, the
Company and a Broker-Dealer pursuant to which such Broker-Dealer agrees to
follow the procedures described in this Exhibit D, as such agreement may from to
time be amended or supplemented.
 
“Business Day” in addition to any other definition of “Business Day” included in
this Indenture while Bonds bear interest at an Auction Rate, the term Business
Day shall not include April 14 or 15 or December 30 or 31 or days on which the
Auction Agent or any Broker-Dealer are not open for business.
 
“Conversion Date” means the date on which the Bonds begin to bear interest at a
Daily Rate, a Weekly Rate, a Flexible Rate, or a Term Rate.
 

D-6
 
 

--------------------------------------------------------------------------------

 

“Existing Owner” means a Person who is listed from time to time as the
beneficial owner of Bonds in the records of the Auction Agent.
 
“Hold Order” has the meaning specified in subsection (a) of Section 2.02 of this
Exhibit D.
 
“Interest Payment Date” with respect to Bonds bearing interest at Auction Rates,
means (a) when used with respect to any Auction Rate Period of less than 92 days
(other than a daily Auction Rate Period), the Business Day immediately following
such Auction Rate Period, (b) when used with respect to a daily Auction Rate
Period, the first Business Day of the month immediately succeeding such Auction
Rate Period, (c) when used with respect to an Auction Rate Period of 92 or more
days, each 13th Thursday after the first day of such Auction Rate Period or the
next Business Day if such Thursday is not a Business Day and on the Business Day
immediately following such Auction Rate Period, (d) each Conversion Date, and
(e) the date of final maturity of such Bonds.
 
“Maximum Auction Rate” means, as of any Auction Date, the product of the
Reference Rate multiplied by the Applicable Percentage, provided, however, the
Maximum Auction Rate shall not exceed the Maximum Interest Rate.
 
“Maximum Interest Rate” means (i) 12% on the date hereof, and (ii) to the extent
the maximum rate permitted by applicable law shall become less than 12%, then
the maximum rate permitted by applicable law.
 
“Order” means a Hold Order, Bid or Sell Order.
 
“Payment Default” means any Event of Default resulting from a failure to pay
principal, premium, purchase price or interest on any Bond when due.
 
“Potential Owner” means any Person, including any Existing Owner, who may be
interested in acquiring a beneficial interest in the Bonds in addition to the
Bonds currently owned by such Person, if any.
 
“Prevailing Rating” means (a) AAA/Aaa, if the Bonds shall have a rating of AAA
or better by S&P and a rating of Aaa or better by Moody’s, (b) if not AAA/Aaa,
AA/Aa if the Bonds shall have a rating of AA- or better by S&P and a rating of
Aa3 or better by Moody’s, (c) if not AAA/Aaa or AA/Aa, A/A if the Bonds shall
have a rating of A- or better by S&P and a rating of A3 or better by Moody’s,
(d) if not AAA/Aaa, AA/Aa or A/A, BBB/Baa, if the Bonds shall have a rating of
BBB- or better by S&P and a rating of Baa3 or better by Moody’s, and (e) if not
AAA/Aaa, AA/Aa, A/A or BBB/Baa, then below BBB/Baa, whether or not the Bonds are
rated by any Rating Agency.  For purposes of this definition, S&P’s rating
categories of “AAA,” “AA,” “A” and “BBB” and Moody’s rating categories of “Aaa,”
“Aa3,” “A3” and “Baa” shall be deemed to refer to and include the respective
rating categories correlative thereto in the event that any such Rating Agencies
shall have changed or modified their generic rating categories or if any
successor thereto appointed in accordance with the definitions thereof shall use
different rating categories.  If the Bonds are not rated by a Rating Agency, the
requirement of a rating by such Rating Agency shall be disregarded.  If the
ratings for the Bonds are split between two of
 

D-7
 
 

--------------------------------------------------------------------------------

 

the foregoing categories, the lower rating shall determine the Prevailing
Rating.  If there is no rating, then the Auction Rate shall be the Maximum
Auction Rate.
 
“Principal Office” means, with respect to the Auction Agent, the office thereof
designated in writing to the Company, the Trustee, the Bond Insurer and each
Broker-Dealer.
 
 “Reference Rate” shall have the meaning specified in Section 2.07 of this
Exhibit D.
 
 “Securities Depository” means The Depository Trust Company and its successors
and assigns or any other securities depository selected by the Company which
agrees to follow the procedures required to be followed by such securities
depository in connection with the Bonds.
 
“Sell Order” has the meaning specified in subsection (a) of Section 2.02 of
Exhibit D.
 
“Submission Deadline” means 1:00 p.m., New York City time, on each Auction Date
not in a daily Auction Rate Period and 11:00 a.m., New York City time, on each
Auction Date in a daily Auction Rate Period, or such other time on such date as
shall be specified from time to time by the Auction Agent pursuant to the
Auction Agreement as the time by which Broker-Dealers are required to submit
Orders to the Auction Agent.
 
“Submitted Bid” has the meaning specified in subsection (b) of Section 2.04 of
this Exhibit D.
 
“Submitted Hold Order” has the meaning specified in subsection (b) of Section
2.04 of this Exhibit D.
 
“Submitted Order” has the meaning specified in subsection (b) of Section 2.04 of
this Exhibit D.
 
“Submitted Sell Order” has the meaning specified in subsection (b) of Section
2.04 of this Exhibit D.
 
“Sufficient Clearing Bids” means, with respect to Bonds of a Series, an Auction
for which the aggregate principal amount of Bonds of such Series that are the
subject of Submitted Bids by Potential Owners specifying one or more rates not
higher than the Maximum Auction Rate is not less than the aggregate principal
amount of Bonds of such Series that are the subject of Submitted Sell Orders and
of Submitted Bids by Existing Owners specifying rates higher than the Maximum
Auction Rate.
 
“Winning Bid Rate” means, with respect to Bonds of a Series, the lowest rate
specified in any Submitted Bid which if selected by the Auction Agent as the
Auction Rate, subject to the All Hold Rate, would cause the aggregate principal
amount of Bonds of such Series that are the subject of Submitted Bids specifying
a rate not greater than such rate to be not less than the aggregate principal
amount of Available Bonds.
 

D-8
 
 

--------------------------------------------------------------------------------

 

ARTICLE II
 
 
 
Auction Procedures
 
Section 2.01.                                General Procedures.  While the
Bonds bear interest at the Auction Rate, Auctions shall be conducted on each
Auction Date (other than the Auction Date immediately preceding (i) each Auction
Rate Period commencing after the ownership of the Bonds is no longer maintained
in the Book-Entry System pursuant to this Indenture; (ii) each Auction Rate
Period commencing after the occurrence and during the continuance of a Payment
Default; or (iii) any Auction Rate Period commencing less than two Business Days
after the cure of a Payment Default).  If there is an Auction Agent on such
Auction Date, Auctions shall be conducted in the manner set forth in this
Exhibit D.
 
Section 2.02.                                Orders by Existing Owners and
Potential Owners.
 
(a)           Prior to the Submission Deadline on each Auction Date:
 
(i)           each Existing Owner may submit to a Broker-Dealer, in writing or
by such other method as shall be reasonably acceptable to such Broker-Dealer,
information as to:
 
(A)           the principal amount of Bonds, if any, held by such Existing Owner
which such Existing Owner irrevocably commits to continue to hold for the
succeeding Auction Rate Period without regard to the rate determined by the
Auction Procedures for such Auction Rate Period,
 
(B)           the principal amount of Bonds, if any, held by such Existing Owner
which such Existing Owner irrevocably commits to continue to hold for the
succeeding Auction Rate Period if the rate determined by the Auction Procedures
for such Auction Rate Period shall not be less than the rate per annum then
specified by such Existing Owner (and which such Existing Owner irrevocably
offers to sell on the succeeding Interest Payment Date (or the same day in the
case of a daily Auction Rate Period) if the rate determined by the Auction
Procedures for the succeeding Auction Rate Period shall be less than the rate
per annum then specified by such Existing Owner), and/or
 
(C)           the principal amount of Bonds, if any, held by such Existing Owner
which such Existing Owner irrevocably offers to sell on the succeeding Interest
Payment Date (or on the same day in the case of a daily Auction Rate Period)
without regard to the rate determined by the Auction Procedures for the
succeeding Auction Rate Period; and
 
(ii)           for the purpose of implementing the Auctions and thereby to
achieve the lowest possible interest rate on the Bonds, the Broker-Dealers shall
contact Potential Owners, including Persons that are Existing Owners, to
determine the principal amount of Bonds, if any, which each such Potential Owner
irrevocably offers to purchase if the rate determined by the Auction Procedures
for the succeeding Auction Rate Period is not less than the rate per annum then
specified by such Potential Owner.
 

D-9
 
 

--------------------------------------------------------------------------------

 

For the purposes hereof an Order containing the information referred to in
clause (i)(A) above is herein referred to as a “Hold Order”, an Order containing
the information referred to in clause (i)(B) or (ii) above is herein referred to
as a “Bid”, and an Order containing the information referred to in clause (i)(C)
above is herein referred to as a “Sell Order.”
 
(b)           (i)           Subject to the provisions of Section 2.03 of this
Exhibit D, a Bid by an Existing Owner shall constitute an irrevocable offer to
sell:
 
(A)           the principal amount of Bonds specified in such Bid if the rate
determined by the Auction Procedures on such Auction Date shall be less than the
rate specified therein; or
 
(B)           such principal amount or a lesser principal amount of Bonds to be
determined as set forth in subsection (a)(v) of Section 2.05 hereof if the rate
determined by the Auction Procedures on such Auction Date shall be equal to such
specified rate; or
 
(C)           a lesser principal amount of Bonds to be determined as set forth
in subsection (b)(iv) of Section 2.05 hereof if such specified rate shall be
higher than the Maximum Auction Rate and Sufficient Clearing Bids do not exist.
 
(ii)           Subject to the provisions of Section 2.03 of this Exhibit D, a
Sell Order by an Existing Owner shall constitute an irrevocable offer to sell:
 
(A)           the principal amount of Bonds specified in such Sell Order; or
 
(B)           such principal amount or a lesser principal amount of Bonds as set
forth in subsection (b)(iv) of Section 2.05 hereof if Sufficient Clearing Bids
do not exist.
 
(iii)           Subject to the provisions of Section 2.03 of this Exhibit D, a
Bid by a Potential Owner shall constitute an irrevocable offer to purchase:
 
(A)           the principal amount of Bonds specified in such Bid if the rate
determined by the Auction Procedures on such Auction Date shall be higher than
the rate specified therein; or
 
(B)           such principal amount or a lesser principal amount of Bonds as set
forth in subsection (a)(vi) of Section 2.05 hereof if the rate determined by the
Auction Procedures on such Auction Date shall be equal to such specified rate.
 
(c)           Anything herein to the contrary notwithstanding:
 
(i)           for purposes of any Auction, any Order which specifies Bonds to be
held, purchased or sold in a principal amount which is not $5,000 or an integral
multiple thereof shall be rounded down to the nearest $5,000, and the Auction
Agent shall conduct the Auction Procedures as if such Order had been submitted
in such lower amount;
 

D-10
 
 

--------------------------------------------------------------------------------

 

(ii)           for purposes of any Auction other than during a daily Auction
Rate Period, any portion of an Order of an Existing Owner which relates to a
Bond which has been called for redemption on or prior to the Interest Payment
Date succeeding such Auction shall be invalid with respect to such portion and
the Auction Agent shall conduct the Auction Procedures as if such portion of
such Order had not been submitted;
 
(iii)           for purposes of any Auction other than during a daily Auction
Rate Period, no portion of a Bond which has been called for redemption on or
prior to the Interest Payment Date succeeding such Auction shall be included in
the calculation of Available Bonds for such Auction; and
 
(iv)           the Auction Procedures shall be suspended during the period
commencing on the date of the Auction Agent’s receipt of notice from the Trustee
or the Issuer of the occurrence of a Payment Default but shall resume two
Business Days after the date on which the Auction Agent receives notice from the
Trustee that such Payment Default has been waived or cured, with the next
Auction to occur on the next regularly scheduled Auction Date occurring
thereafter.
 
Section 2.03.                                Submission of Orders by
Broker-Dealers to Auction Agent.
 
(a)           Each Broker-Dealer shall submit to the Auction Agent in writing or
by such other method as shall be reasonably acceptable to the Auction Agent,
prior to the Submission Deadline on each Auction Date, all Orders obtained by
such Broker-Dealer and specifying, with respect to each Order:
 
(i)           the name of the Bidder placing such Order;
 
(ii)           the aggregate principal amount of Bonds of such Series, if any,
that are the subject of such Order;
 
(iii)           to the extent that such Bidder is an Existing Owner:
 
(A)           the principal amount of Bonds of such Series, if any, subject to
any Hold Order placed by such Existing Owner;
 
(B)           the principal amount of Bonds of such Series, if any, subject to
any Bid placed by such Existing Owner and the rate specified in such Bid; and
 
(C)           the principal amount of Bonds of such Series, if any, subject to
any Sell Order placed by such Existing Owner; and
 
(iv)           to the extent such Bidder is a Potential Owner, the rate and
amount specified in such Potential Owner’s Bid.
 
(b)           If any rate specified in any Bid contains more than three figures
to the right of the decimal point, the Auction Agent shall round such rate up to
the next highest one thousandth of one percent (0.001%).
 

D-11
 
 

--------------------------------------------------------------------------------

 

(c)           If an Order or Orders covering all of the Bonds of a Series held
by an Existing Owner is not submitted to the Auction Agent prior to the
Submission Deadline, the Auction Agent shall deem a Hold Order to have been
submitted on behalf of such Existing Owner covering the principal amount of
Bonds of such Series held by such Existing Owner and not subject to Orders
submitted to the Auction Agent; provided, however, that if there is a conversion
from one Auction Rate Period to another Auction Rate Period and Orders have not
been submitted to the Auction Agent prior to the Submission Deadline covering
the aggregate principal amount of Bonds of such Series to be converted held by
such Existing Owner, the Auction Agent shall deem a Sell Order to have been
submitted on behalf of such Existing Owner covering the principal amount of
Bonds of such Series to be converted held by such Existing Owner not subject to
Orders submitted to the Auction Agent.
 
(d)           If one or more Orders covering in the aggregate more than the
principal amount of Outstanding Bonds held by any Existing Owner are submitted
to the Auction Agent, such Orders shall be considered valid as follows and in
the following order of priority:
 
(i)           all Hold Orders shall be considered valid Hold Orders, but only up
to and including in the aggregate the principal amount of Bonds of a Series held
by such Existing Owner, and if the aggregate principal amount of  Bonds subject
to such Hold Orders exceeds the aggregate principal amount of  Bonds of such
Series held by such Existing Owner, the aggregate principal amount of  Bonds of
such Series subject to each such Hold Order shall be reduced pro rata to cover
the aggregate principal amount of Outstanding  Bonds held by such Existing
Owner;
 
(ii)           (A)           any Bid of an Existing Owner shall be considered
valid as a Bid of an Existing Owner up to and including the excess of the
principal amount of Bonds of such Series held by such Existing Owner over the
aggregate principal amount of the Bonds of such Series subject to Hold Orders
referred to in paragraph (i) above;
 
(B)           subject to sub-clause (A) of this paragraph (ii), all Bids of an
Existing Owner with the same rate shall be aggregated and considered a single
Bid of an Existing Owner up to and including the excess of the principal amount
of Bonds of such Series held by such Existing Owner over the principal amount of
Bonds of such Series held by such Existing Owner subject to Hold Orders referred
to in sub-paragraph (i) of this paragraph (d);
 
(C)           subject to sub-clause (A) of this paragraph (ii), if more than one
Bid with different rates is submitted on behalf of such Existing Owner, such
Bids shall be considered valid Bids of an Existing Owner in the ascending order
of their respective rates up to the amount of the excess of the principal amount
of Bonds of such Series held by such Existing Owner over the principal amount of
Bonds of such Series held by such Existing Owner subject to Hold Orders referred
to in sub-paragraph (i) of this paragraph (d); and
 
(D)           the principal amount, if any, of such Bonds subject to Bids not
considered to be Bids of an Existing Owner under this paragraph (ii) shall be
 

D-12
 
 

--------------------------------------------------------------------------------

 

treated as the subject of a Bid by a Potential Owner at the rate specified
therein; and
 
(iii)           all Sell Orders shall be considered valid Sell Orders, but only
up to and including a principal amount of Bonds equal to the excess of the
principal amount of  Bonds of such Series held by such Existing Owner over the
sum of the principal amount of the Bonds of such Series considered to be subject
to Hold Orders pursuant to sub-paragraph (i) of this paragraph (d) and the
principal amount of Bonds considered to be subject to Bids of such Existing
Owner pursuant to sub-paragraph (ii) of this paragraph (d).
 
(e)           If more than one Bid is submitted on behalf of any Potential
Owner, each Bid submitted with the same rate shall be aggregated and considered
a single Bid and each Bid submitted with a different rate shall be considered a
separate Bid with the rate and the principal amount of Bonds specified therein.
 
(f)           Any Bid submitted by an Existing Owner or a Potential Owner
specifying a rate lower than the All Hold Rate shall be treated as a Bid
specifying the All Hold Rate, and any such Bid shall be considered as valid and
shall be selected in ascending order of the respective rates in the Submitted
Bids (as defined in Section 2.04).
 
(g)           Neither the Issuer, the Bond Insurer, the Company, the Trustee,
the Remarketing Agent nor the Auction Agent shall be responsible for the failure
of any Broker-Dealer to submit an Order to the Auction Agent on behalf of any
Existing Owner or Potential Owner.
 
Section 2.04.                                Determination of Auction Rate.
 
(a)           Not later than 9:30 a.m., New York City time, on each Auction
Date, the Auction Agent shall advise the Broker-Dealers and the Trustee by
telephone of the All Hold Rate, the Maximum Auction Rate and the Reference Rate.
 
(b)           Promptly after the Submission Deadline on each Auction Date, the
Auction Agent shall assemble all Orders submitted or deemed submitted to it by
the Broker-Dealers (each such Order as submitted or deemed submitted by a
Broker-Dealer being hereinafter referred to as a “Submitted Hold Order,” a
“Submitted Bid” or a “Submitted Sell Order,” as the case may be, and
collectively as a “Submitted Order”) and shall determine (i) the Available
Bonds, (ii) whether there are Sufficient Clearing Bids, and (iii) the Auction
Rate.
 
(c)           Promptly after the Auction Agent has made the determinations
pursuant to subsection (b) of this Section 2.04, the Auction Agent shall advise
the Trustee and the Company by telex, facsimile or other electronic transmission
of the Auction Rate for the succeeding Auction Rate Period and the Trustee shall
promptly notify DTC of such Auction Rate.
 
(d)           In the event the Auction Agent fails to calculate or, for any
reason, fails to timely provide the Auction Rate for any Auction Rate Period,
(i) if the preceding Auction Rate Period was a period of 35 days or less, the
new Auction Rate Period shall be the same as the preceding Auction Rate Period
and the Auction Rate for the New Auction Rate Period shall be the same as the
Auction Rate for the preceding Auction Rate Period, and (ii) if the preceding
Auction Rate
 

D-13
 
 

--------------------------------------------------------------------------------

 

Period was a period of greater than 35 days, the preceding Auction Rate Period
shall be extended to the seventh day following the day that would have been the
last day of such Auction Rate Period had it not been extended (or if such
seventh day is not followed by a Business Day then to the succeeding day which
is followed by a Business Day) and the Auction Rate in effect for the preceding
Auction Rate Period will continue in effect for the Auction Rate Period as so
extended.  In the event an Auction Rate Period is extended as set forth in
clause (ii) of the preceding sentence, an Auction shall be held on the last
Business Day of the Auction Rate Period as so extended to take effect for an
Auction Rate Period beginning on the Business Day immediately following the last
day of the Auction Rate Period as extended which Auction Rate Period will end on
the date it would otherwise have ended on had the prior Auction Rate Period not
been extended.
 
(e)           In the event of a failed conversion from an Auction Rate Period to
another Rate Period or in the event of a failure to change the length of the
current Auction Rate Period due to the lack of Sufficient Clearing Bids at the
Auction on the Auction Date for the first new Auction Rate Period, the Auction
Rate for the next Auction Rate Period shall be the Maximum Auction Rate and the
Auction Rate Period shall be a seven-day Auction Rate Period.
 
(f)           If the Bonds are not rated or if the  Bonds are no longer
maintained in book-entry-only form by the Securities Depository then the Auction
Rate shall be the Maximum Auction Rate.
 
Section 2.05.                                Allocation of Bonds.
 
(a)           In the event of Sufficient Clearing Bids, subject to the further
provisions of subsections (c) and (d) below, Submitted Orders shall be accepted
or rejected as follows in the following order of priority:
 
(i)           the Submitted Hold Order of each Existing Owner shall be accepted,
thus requiring each such Existing Owner to continue to hold the Bonds that are
the subject of such Submitted Hold Order;
 
(ii)           the Submitted Sell Order of each Existing Owner shall be
accepted, and the Submitted Bid of each Existing Owner specifying any rate that
is higher than the Winning Bid Rate shall be rejected, thus requiring each such
Existing Owner to sell the Bonds that are the subject of such Submitted Sell
Order or Submitted Bid;
 
(iii)           the Submitted Bid of each Existing Owner specifying any rate
that is lower than the Winning Bid Rate shall be accepted, thus requiring each
such Existing Owner to continue to hold the Bonds that are the subject of such
Submitted Bid;
 
(iv)           the Submitted Bid of each Potential Owner specifying any rate
that is lower than the Winning Bid Rate shall be accepted, thus requiring each
such Potential Owner to purchase the Bonds that are the subject of such
Submitted Bid;
 
(v)           the Submitted Bid of each Existing Owner specifying a rate that is
equal to the Winning Bid Rate shall be accepted, thus requiring each such
Existing Owner to continue to hold the Bonds that are the subject of such
Submitted Bid, but only up to and
 

D-14
 
 

--------------------------------------------------------------------------------

 

including the principal amount of Bonds obtained by multiplying (A) the
aggregate principal amount of Bonds outstanding which are not the subject of
Submitted Hold Orders described in sub-paragraph (i) of this paragraph (a) or of
Submitted Bids described in sub-paragraphs (iii) and (iv) of this paragraph (a)
by (B) a fraction the numerator of which shall be the principal amount of Bonds
outstanding held by such Existing Owner subject to such Submitted Bid and the
denominator of which shall be the aggregate principal amount of Bonds
outstanding subject to such Submitted Bids made by all such Existing Owners that
specified a rate equal to the Winning Bid Rate, and the remainder, if any, of
such Submitted Bid shall be rejected, thus requiring each such Existing Owner to
sell any excess amount of Bonds;
 
(vi)           the Submitted Bid of each Potential Owner specifying a rate that
is equal to the Winning Bid Rate shall be accepted, thus requiring each such
Potential Owner to purchase the Bonds that are the subject of such Submitted
Bid, but only in an amount equal to the principal amount of Bonds obtained by
multiplying (A) the aggregate principal amount of Bonds outstanding which are
not the subject of Submitted Hold Orders described in sub-paragraph (i) of this
paragraph (a) or of Submitted Bids described in sub-paragraphs (iii), (iv) or
(v) of this paragraph (a) by (B) a fraction the numerator of which shall be the
principal amount of Bonds outstanding subject to such Submitted Bid and the
denominator of which shall be the sum of the aggregate principal amount of Bonds
outstanding subject to such Submitted Bids made by all such Potential Owners
that specified a rate equal to the Winning Bid Rate, and the remainder of such
Submitted Bid shall be rejected; and
 
(vii)           the Submitted Bid of each Potential Owner specifying any rate
that is higher than the Winning Bid Rate shall be rejected.
 
(b)           In the event there are not Sufficient Clearing Bids, subject to
the further provisions of subsections (c) and (d) below, Submitted Orders shall
be accepted or rejected as follows in the following order of priority:
 
(i)           the Submitted Hold Order of each Existing Owner shall be accepted,
thus requiring each such Existing Owner to continue to hold the Bonds that are
the subject of such Submitted Hold Order;
 
(ii)           the Submitted Bid of each Existing Owner specifying any rate that
is not higher than the Maximum Auction Rate shall be accepted, thus requiring
each such Existing Owner to continue to hold the Bonds that are the subject of
such Submitted Bid;
 
(iii)           the Submitted Bid of each Potential Owner specifying any rate
that is not higher than the Maximum Auction Rate shall be accepted, thus
requiring each such Potential Owner to purchase the Bonds that are the subject
of such Submitted Bid;
 
(iv)           the Submitted Sell Orders of each Existing Owner shall be
accepted as Submitted Sell Orders and the Submitted Bids of each Existing Owner
specifying any rate that is higher than the Maximum Auction Rate shall be deemed
to be and shall be accepted as Submitted Sell Orders, in both cases only up to
and including the principal
 

D-15
 
 

--------------------------------------------------------------------------------

 

amount of Bonds obtained by multiplying (A) the aggregate principal amount of
Bonds subject to Submitted Bids described in paragraph (iii) of this subsection
(b) by (B) a fraction the numerator of which shall be the principal amount of
Bonds outstanding held by such Existing Owner subject to such Submitted Sell
Order or such Submitted Bid deemed to be a Submitted Sell Order and the
denominator of which shall be the principal amount of Bonds outstanding subject
to all such Submitted Sell Orders and such Submitted Bids deemed to be Submitted
Sell Orders, and the remainder of each such Submitted Sell Order or Submitted
Bid shall be deemed to be and shall be accepted as a Hold Order and each such
Existing Owner shall be required to continue to hold such excess amount of
Bonds; and
 
(v)           the Submitted Bid of each Potential Owner specifying any rate that
is higher than the Maximum Auction Rate shall be rejected.
 
(c)           If, as a result of the procedures described in subsection (a) or
(b) of this Section 2.05, any Existing Owner or Potential Owner would be
required to purchase or sell an aggregate principal amount of Bonds which is not
an Authorized Denomination on any Auction Date, the Auction Agent shall by lot,
in such manner as it shall determine in its sole discretion, round up or down
the principal amount of Bonds to be purchased or sold by any Existing Owner or
Potential Owner on such Auction Date so that the aggregate principal amount of
Bonds purchased or sold by each Existing Owner or Potential Owner on such
Auction Date shall be an Authorized Denomination, even if such allocation
results in one or more of such Existing Owners or Potential Owners not
purchasing or selling any Bonds on such Auction Date.
 
(d)           If, as a result of the procedures described in subsection (a) of
this Section 2.05, any Potential Owner would be required to purchase less than
an Authorized Denomination in principal amount of  Bonds on any Auction Date,
the Auction Agent shall by lot, in such manner as it shall determine in its sole
discretion, allocate Bonds for purchase among Potential Owners so that the
principal amount of Bonds purchased on such Auction Date by any Potential Owner
shall be an Authorized Denomination, even if such allocation results in one or
more of such Potential Owners not purchasing Bonds on such Auction Date.
 
Section 2.06.                                Notice of Auction Rate.
 
(a)           On each Auction Date, the Auction Agent shall notify by telephone
or other electronic means or in writing each Broker-Dealer that participated in
the Auction held on such Auction Date and submitted an Order on behalf of any
Existing Owner or Potential Owner of the following with respect to each Series
of Bonds for which an Auction was held on such Auction Date:
 
(i)           the Auction Rate determined on such Auction Date for the
succeeding Auction Rate Period;
 
(ii)           whether Sufficient Clearing Bids existed for the determination of
the Winning Bid Rate;
 

D-16
 
 

--------------------------------------------------------------------------------

 

(iii)           if such Broker-Dealer submitted a Bid or a Sell Order on behalf
of an Existing Owner, whether such Bid or Sell Order was accepted or rejected,
in whole or in part, and the principal amount of Bonds, if any, to be sold by
such Existing Owner;
 
(iv)           if such Broker-Dealer submitted a Bid on behalf of a Potential
Owner, whether such Bid was accepted or rejected, in whole or in part, and the
principal amount of Bonds, if any, to be purchased by such Potential Owner;
 
(v)           if the aggregate principal amount of the Bonds to be sold by all
Existing Owners on whose behalf such Broker-Dealer submitted Bids or Sell Orders
is different from the aggregate principal amount of Bonds to be purchased by all
Potential Owners on whose behalf such Broker-Dealer submitted a Bid, the name or
names of one or more Broker-Dealers (and the Agent Member, if any, of each such
other Broker-Dealer) and the principal amount of Bonds to be (A) purchased from
one or more Existing Owners on whose behalf such other Broker-Dealers submitted
Bids or Sell Orders or (B) sold to one or more Potential Owners on whose behalf
such Broker-Dealer submitted Bids; and
 
(vi)           the immediately succeeding Auction Date.
 
(b)           On each Auction Date with respect to each Series of Bonds for
which an Auction was held on such Auction Date, each Broker-Dealer that
submitted an Order on behalf of any Existing Owner or Potential Owner shall:
 
(i)           advise each Existing Owner and Potential Owner on whose behalf
such Broker-Dealer submitted an Order as to (A) the Auction Rate determined on
such Auction Date, (B) whether any Bid or Sell Order submitted on behalf of each
such Owner was accepted or rejected and (C) the immediately succeeding Auction
Date;
 
(ii)           instruct each Potential Owner on whose behalf such Broker-Dealer
submitted a Bid that was accepted, in whole or in part, to instruct such
Potential Owner’s Agent Member to pay to such Broker-Dealer (or its Agent
Member) through the Securities Depository the amount necessary to purchase the
principal amount of Bonds to be purchased pursuant to such Bid (including, with
respect to the Bonds in a daily Auction Rate Period, accrued interest if the
purchase date is not an Interest Payment Date for such Bond) against receipt of
such Bonds; and
 
(iii)           instruct each Existing Owner on whose behalf such Broker-Dealer
submitted a Sell Order that was accepted or a Bid that was rejected in whole or
in part, to instruct such Existing Owner’s Agent Member to deliver to such
Broker-Dealer (or its Agent Member) through the Securities Depository the
principal amount of Bonds to be sold pursuant to such Bid or Sell Order against
payment therefor.
 
Section 2.07.                                Reference Rate.
 
(a)           The Reference Rate on any Auction Date with respect to Bonds in
any Auction Rate Period of 35 days or less shall be the offered rate for
deposits in U.S. dollars for a one-month period which appears on the MoneyLine
Telerate Page 3750 at approximately 11:00 A.M., London time, on such date, or if
such date is not a date on which dealings in U.S. dollars
 

D-17
 
 

--------------------------------------------------------------------------------

 

are transacted in the London interbank market, then on the preceding day on
which such dealings were transacted in such market.  The Reference Rate with
respect to Bonds in any Auction Rate Period of more than 35 days shall be the
rate on the most recently auctioned Treasury securities having a maturity which
most closely approximates the length of the Auction Rate Period, as last
published in The Wall Street Journal. If either rate is unavailable, the
Reference Rate shall be an index or rate agreed to by all Broker-Dealers and
consented to by the Company.
 
(b)           If for any reason on any Auction Date the Reference Rate shall not
be determined as hereinabove provided in this Section, the Reference Rate shall
be the Reference Rate for the Auction Rate Period ending on such Auction Date.
 
(c)           The determination of the Reference Rate as provided herein shall
be conclusive and binding upon the Issuer, the Company, the Trustee, the
Remarketing Agent, the Broker-Dealers, the Auction Agent and the Owners of the
Bonds.
 
Section 2.08.                                Miscellaneous Provisions Regarding
Auctions.
 
(a)           In this Exhibit D, each reference to the purchase, sale or holding
of Bonds shall refer to beneficial interests in Bonds, unless the context
clearly requires otherwise.
 
(b)           During an Auction Rate Period, the provisions of the Indenture and
the definitions contained therein and described in this Exhibit D, including
without limitation the definitions of All Hold Rate, Interest Payment Date,
Maximum Auction Rate, Reference Rate, Applicable Percentage and Auction Rate,
may be amended pursuant to the Indenture by obtaining the consent of (i) the
Owners of all Bonds bearing interest at a Auction Rate, and (ii) the Bond
Insurer, as follows.  If, on the first Auction Date occurring at least 20 days
after the date on which the Trustee mailed notice of such proposed amendment to
the registered owners of the Bonds as required by the Indenture, (i) the Auction
Rate which is determined on such date is the Winning Bid Rate and (ii) there is
delivered to the Issuer, the Company and the Trustee an Opinion of Bond Counsel
to the effect that such amendment (1) is authorized and permitted under the Act
and the Indenture and (2) will not adversely affect the Tax-Exempt status of the
Bonds, the proposed amendment shall be deemed to have been consented to by the
owners of all affected Bonds.
 
(c)           During an Auction Rate Period, so long as the ownership of the
Bonds is maintained in book-entry form by the Securities Depository, an Existing
Owner or a beneficial owner may sell, transfer or otherwise dispose of a Bond
only pursuant to a Bid or Sell Order in accordance with the Auction Procedures
or to or through a Broker-Dealer, provided that (i) in the case of all transfers
other than pursuant to Auctions, such Existing Owner or its Broker-Dealer or its
Agent Member advises the Auction Agent of such transfer and (ii) a sale,
transfer or other disposition of Bonds from a customer of a Broker-Dealer who is
listed on the records of that Broker-Dealer as the Existing Owner of such Bonds
to that Broker-Dealer or another customer of that Broker-Dealer shall not be
deemed to be a sale, transfer or other disposition for purposes of this Section
2.08 if such Broker-Dealer remains the Existing Owner of the Bonds so sold,
transferred or disposed of immediately after such sale, transfer or disposition.
 

D-18
 
 

--------------------------------------------------------------------------------

 

Section 2.09.                                Changes in Auction Rate Period or
Auction Date.
 
(a)           Changes in Auction Rate Period.
 
(i)           During any Auction Rate Period, the Company, may, from time to
time on any Interest Payment Date, change the length of the Auction Rate Period
with respect to all of the Bonds in order to accommodate economic and financial
factors that may affect or be relevant to the length of the Auction Rate Period
and the interest rate borne by such Bonds.  Any such change in the Auction Rate
Period shall be deemed to be a change in Rate Period.  The Borrower shall
initiate the change in length of the Auction Rate Period by giving written
notice to the Issuer, the Trustee, the Liquidity Provider, the Bank, the Auction
Agent, the Broker-Dealer and the Securities Depository that the Auction Rate
Period will change if the conditions described herein are satisfied and the
proposed effective date of the change, at least 10 Business Days prior to the
Auction Date for such Auction Rate Period.
 
(ii)           The change in the length of the Auction Rate Period shall not be
effective unless Sufficient Clearing Bids existed at both the Auction before the
date on which the notice of the proposed change was given as provided in this
subsection (a) and the Auction immediately preceding the proposed change.
 
(iii)           The change in length of the Auction Rate Period shall take
effect only if (a) Sufficient Clearing Bids exist at the Auction on the Auction
Date for such first Auction Rate Period, and (b) on the proposed effective date,
the Company provides the Trustee and the Issuer with an Opinion of Bond Counsel
stating that change in the Auction Rate Period (1) is authorized and permitted
under the Act and the Indenture and (2) will not adversely affect the Tax-Exempt
status of the Bonds.  For purposes of the Auction for such first Auction Rate
Period only, each Existing Owner shall be deemed to have submitted Sell Orders
with respect to all of its Bonds except to the extent such Existing Owner
submits an Order with respect to such Bonds.  If the conditions referred to in
the first sentence of this sub-paragraph (iii) are not met, the Trustee shall
notify the Auction Agent and then the Auction Rate for the next Auction Rate
Period shall be the Maximum Auction Rate, and the Auction Rate Period shall be a
seven-day Auction Rate Period.
 
(iv)           On the conversion date of the Bonds selected for conversion from
one Auction Rate Period to another, any Bonds which are not the subject of a
specific Hold Order or Bid will be deemed to be subject to a Sell Order.
 
(b)           Changes in Auction Date.  During any Auction Rate Period, the
Auction Agent, with the written consent of the Company, may specify an earlier
Auction Date (but in no event more than five Business Days earlier) than the
Auction Date that would otherwise be determined in accordance with the
definition of “Auction Date” in order to conform with then current market
practice with respect to similar securities or to accommodate economic and
financial factors that may affect or be relevant to the day of the week
constituting an Auction Date and the interest rate borne on the Bonds.  The
Auction Agent shall provide notice of its determination to specify an earlier
Auction Date for an Auction Rate Period by means of a written notice delivered
at least
 

D-19
 
 

--------------------------------------------------------------------------------

 

45 days prior to the proposed changed Auction Date to the Trustee, the Issuer,
the Bond Insurer, the Company, the Broker-Dealers and the Securities Depository.
 
ARTICLE III
 


 
Auction Agent
 
Section 3.01.                                Auction Agent.
 
(a)           The Auction Agent shall be appointed by the Company with the
consent of the Bond Insurer, to perform the functions specified herein.  The
Auction Agent shall designate its Principal Office and signify its acceptance of
the duties and obligations imposed upon it hereunder by a written instrument,
delivered to the Company, the Trustee, the Issuer and each Broker-Dealer which
shall set forth such procedural and other matters relating to the implementation
of the Auction Procedures as shall be satisfactory to the Issuer, the Company
and the Trustee.
 
(b)           Subject to any applicable governmental restrictions, the Auction
Agent may be or become the owner of or trade in Bonds with the same rights as if
such entity were not the Auction Agent.
 
Section 3.02.                                Qualifications of Auction Agent;
Resignation; Removal.  The Auction Agent shall be (a) a bank or trust company
organized under the laws of the United States or any state or territory thereof
having a combined capital stock, surplus and undivided profits of at least
$30,000,000, or (b) a member of NASD having a capitalization of at least
$30,000,000 and, in either case, authorized by law to perform all the duties and
obligations imposed upon it by this Indenture and a member of or a participant
in, the Securities Depository.  The Auction Agent may at any time resign and be
discharged of the duties and obligations created by this Indenture by giving at
least 90 days notice to the Company, the Issuer, the Bond Insurer and the
Trustee.  The Auction Agent may be removed at any time by the Company with the
consent of the Bond Insurer by written notice, delivered to the Auction Agent,
the Issuer, the Bond Insurer and the Trustee.  Upon any such resignation or
removal, the Company with the consent of the Bond Insurer shall appoint a
successor Auction Agent meeting the requirements of this section.  In the event
of the resignation or removal of the Auction Agent, the Auction Agent shall pay
over, assign and deliver any moneys and Bonds held by it in such capacity to its
successor.  The Auction Agent shall continue to perform its duties hereunder
until its successor has been appointed by the Company.  In the event that the
Auction Agent has not been compensated for its services, the Auction Agent may
resign by giving forty-five (45) days notice to the Company, the Issuer, the
Bond Insurer and the Trustee even if a successor Auction Agent has not been
appointed.
 

D-20
 
 

--------------------------------------------------------------------------------

 

ARTICLE IV
 
 
 
Broker-Dealers
 
Section 4.01.                                Broker-Dealers.
 
One or more Broker-Dealers shall be appointed by the Borrower to perform the
functions specified herein with respect to the Bonds of a Series on or prior to
the effective date of an adjustment of such Series to an Auction Rate
Period.  Each Broker-Dealer will signify its acceptance of the duties and
obligations imposed upon it hereunder by entering into a Broker-Dealer
Agreement, which will set forth such procedural and other matters relating to
the performance of its functions as will be satisfactory to the Borrower, the
Issuer and the Trustee.
 
Section 4.02.                                Resignation; Removal.
 
Any Broker-Dealer may at any time resign and be discharged of the duties and
obligations created hereunder by giving such notice to the Borrower, the Issuer,
the Auction Agent and the Trustee as may be agreed to between the Broker-Dealer
and the Borrower.  Any Broker-Dealer may be removed by the Borrower by such
notice, deliver to the Broker-Dealer, the Issuer, the Auction Agent and the
Trustee, as may be agreed to between the Broker-Dealer and the Borrower.  Upon
any such resignation or removal, the Borrower will appoint a successor
Broker-Dealer.  In the event of the resignation or removal of any Broker-Dealer,
such Broker-Dealer will pay over, assign and deliver any moneys and Bonds held
by it in such capacity to its successor.
 



D-21
 
 

--------------------------------------------------------------------------------

 
EXECUTION COPY


--------------------------------------------------------------------------------








INDENTURE OF TRUST




between




CLARK COUNTY, NEVADA




and




BNY MIDWEST TRUST COMPANY,


as Trustee


_______________________________




relating to




CLARK COUNTY, NEVADA
INDUSTRIAL DEVELOPMENT REVENUE BONDS
(SOUTHWEST GAS CORPORATION PROJECT)
SERIES 2003A, SERIES 2003B, SERIES 2003C, SERIES 2003D AND SERIES 2003E
 




_____________________________




Dated as of March 1, 2003
 
 

--------------------------------------------------------------------------------



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


                                                                            
Page
 
 
GRANTING CLAUSE FIRST
2
GRANTING CLAUSE SECOND
3
GRANTING CLAUSE THIRD
3
ARTICLE I          DEFINITIONS AND RULES OF INTERPRETATION
4
 
Section 1.01.
RULES OF INTERPRETATION
4
 
Section 1.02.
DEFINITIONS
4
 
Section 1.03.
NUMBER AND GENDER
15
 
Section 1.04.
CONTENT OF CERTIFICATES AND OPINIONS
15
ARTICLE II        THE BONDS
16
 
Section 2.01.
AUTHORIZED AMOUNT OF BONDS
16
 
Section 2.02.
ISSUANCE OF BONDS
16
 
Section 2.03.
DETERMINATION OF RATE PERIODS AND INTEREST RATES
18
 
Section 2.04.
OWNERSHIP, TRANSFER, EXCHANGE AND REGISTRATION OF BONDS
27
 
Section 2.05.
EXECUTION OF BONDS
28
 
Section 2.06.
AUTHENTICATION
28
 
Section 2.07.
FORM OF BONDS
28
 
Section 2.08.
MUTILATED, DESTROYED, LOST OR STOLEN BONDS
29
 
Section 2.09.
TEMPORARY BONDS
29
 
Section 2.10.
CANCELLATION AND DISPOSITION OF SURRENDERED BONDS
29
 
Section 2.11.
USE OF CERTAIN MONEYS IN THE BOND FUND UPON REFUNDING
30
 
Section 2.12.
DELIVERY OF THE BONDS
30
 
Section 2.13.
BOOK-ENTRY SYSTEM
30
 
Section 2.14.
DELIVERY OF THE BONDS.  DESIGNATION OF THE BONDS AS BOOK-ENTRY BONDS;
APPOINTMENT OF INITIAL SECURITIES DEPOSITORY FOR THE BONDS
34
ARTICLE III       REDEMPTION OF BONDS BEFORE MATURITY
35
 
Section 3.01.
REDEMPTION DATES AND PRICES
35




 
 -i-

--------------------------------------------------------------------------------

 


 
Section 3.02.
NOTICE OF REDEMPTION
37
 
Section 3.03.
DEPOSIT OF FUNDS
39
 
Section 3.04.
PARTIAL REDEMPTION OF BONDS
39
 
Section 3.05.
SELECTION OF BONDS FOR REDEMPTION
39
ARTICLE IV       TENDER AND PURCHASE OF BONDS; REMARKETING;
                             REMARKETING AGENT
40
 
Section 4.01.
PURCHASE OF BONDS AT OPTION OF OWNERS
40
 
Section 4.02.
MANDATORY PURCHASE OF BONDS
41
 
Section 4.03.
OBLIGATION TO SURRENDER BONDS
42
 
Section 4.04.
REMARKETING OF BONDS
42
 
Section 4.05.
PURCHASE OF BONDS TENDERED TO TRUSTEE
44
 
Section 4.06.
DELIVERY OF PURCHASED BONDS
45
 
Section 4.07.
NO SALES AFTER DEFAULT
46
 
Section 4.08.
REMARKETING AGENT
46
 
Section 4.09.
QUALIFICATIONS OF REMARKETING AGENT
47
 
Section 4.10.
TENDER AND PURCHASE OF BOOK-ENTRY BONDS
47
 
Section 4.11.
DRAWS ON THE LIQUIDITY FACILITY OR LETTER OF CREDIT FOR PURCHASE OF BONDS
48
ARTICLE V       PAYMENT; FURTHER ASSURANCES
48
 
Section 5.01.
PAYMENT OF PRINCIPAL OR REDEMPTION PRICE OF AND INTEREST ON BONDS
48
 
Section 5.02.
EXTENSION OR FUNDING OF CLAIMS FOR INTEREST
48
 
Section 5.03.
PRESERVATION OF REVENUES
49
 
Section 5.04.
OTHER LIENS
49
 
Section 5.05.
COMPLIANCE WITH THE INDENTURE
49
 
Section 5.06.
PERFORMANCE OF COVENANTS
49
 
Section 5.07.
RIGHT TO PAYMENTS UNDER AGREEMENT; INSTRUMENTS OF FURTHER ASSURANCE
49
 
Section 5.08.
TAX COVENANTS
49
 
Section 5.09.
INSPECTION OF PROJECT BOOKS
50
 
Section 5.10.
RIGHTS UNDER AGREEMENT
50
 
Section 5.11.
CONTINUING DISCLOSURE
50
 
Section 5.12.
DELIVERY OF BOND INSURANCE, LIQUIDITY FACILITY OR LETTER OF CREDIT; TERMINATION
OF LETTER OF CREDIT
51




 
 -ii-

--------------------------------------------------------------------------------

 

ARTICLE VI       REVENUES AND FUNDS
51
 
Section 6.01.
SOURCE OF PAYMENT OF BONDS; LIABILITY OF ISSUER LIMITED TO REVENUES
51
 
Section 6.02.
CREATION OF THE BOND FUND
52
 
Section 6.03.
PAYMENTS INTO THE BOND FUND
53
 
Section 6.04.
DRAWS ON THE LETTER OF CREDIT
53
 
Section 6.05.
USE OF MONEYS IN THE BOND FUND AND CERTAIN OTHER MONEYS
54
 
Section 6.06.
CUSTODY OF THE BOND FUND
55
 
Section 6.07.
CREATION OF THE CONSTRUCTION FUND; DISBURSEMENTS
55
 
Section 6.08.
COSTS OF ISSUANCE FUND; DISBURSEMENTS
56
 
Section 6.09.
USE OF MONEYS IN CONSTRUCTION FUND UPON DEFAULT
56
 
Section 6.10.
USE OF MONEYS IN CONSTRUCTION FUND UPON REDEMPTION
56
 
Section 6.11.
USE OF MONEYS IN CONSTRUCTION FUND UPON PAYMENT OF BONDS
56
 
Section 6.12.
NON-PRESENTMENT OF BONDS
56
 
Section 6.13.
TRUSTEE FEES, CHARGES AND EXPENSES
57
 
Section 6.14.
MONEYS TO BE HELD IN TRUST
57
 
Section 6.15.
REPAYMENT TO THE BORROWER FROM THE BOND FUND
57
 
Section 6.16.
REVENUES TO BE PAID OVER TO TRUSTEE
57
 
Section 6.17.
PAYMENTS OF PRINCIPAL AND INTEREST
58
 
Section 6.18.
REVENUES TO BE HELD FOR ALL BONDHOLDERS; CERTAIN EXCEPTIONS
58
 
Section 6.19.
REBATE FUND
58
 
Section 6.20.
BOND INSURANCE PAYMENTS
58
 
ARTICLE VII
INVESTMENT OF MONEYS
60
 
Section 7.01.
INVESTMENT OF MONEYS
60
 
Section 7.02.
INVESTMENTS; ARBITRAGE
60
ARTICLE VIII       DEFEASANCE
60
 
Section 8.01.
DEFEASANCE
60



 
 -iii-

--------------------------------------------------------------------------------

 

ARTICLE IX       DEFAULT PROVISIONS AND REMEDIES OF TRUSTEE AND
                             BONDHOLDERS
63
 
Section 9.01.
DEFAULTS; EVENTS OF DEFAULT
63
 
Section 9.02.
ACCELERATION
63
 
Section 9.03.
REMEDIES; RIGHTS OF BONDHOLDERS AND BOND INSURER
64
 
Section 9.04.
RIGHT OF BONDHOLDERS TO DIRECT PROCEEDINGS
65
 
Section 9.05.
APPLICATION OF MONEYS
65
 
Section 9.06.
REMEDIES VESTED IN TRUSTEE
67
 
Section 9.07.
RIGHTS AND REMEDIES OF BONDHOLDERS
67
 
Section 9.08.
TERMINATION OF PROCEEDINGS
67
 
Section 9.09.
WAIVERS OF EVENTS OF DEFAULT
68
 
Section 9.10.
NOTICE OF EVENT OF DEFAULT UNDER SECTION 9.01(e) HEREOF; OPPORTUNITY OF BORROWER
TO CURE DEFAULTS
69
 
Section 9.11.
RIGHTS OF THE BANK
69
ARTICLE X       THE TRUSTEE
70
 
Section 10.01.
ACCEPTANCE OF THE TRUSTS BY TRUSTEE
70
 
Section 10.02.
CORPORATE TRUSTEE REQUIRED; ELIGIBILITY
73
 
Section 10.03.
FEES, CHARGES AND EXPENSES OF TRUSTEE
73
 
Section 10.04.
NOTICE TO BONDHOLDERS IF DEFAULT OCCURS
74
 
Section 10.05.
INTERVENTION BY TRUSTEE
74
 
Section 10.06.
SUCCESSOR TRUSTEE
74
 
Section 10.07.
RESIGNATION BY THE TRUSTEE
74
 
Section 10.08.
REMOVAL OF THE TRUSTEE
75
 
Section 10.09.
APPOINTMENT OF SUCCESSOR TRUSTEE
75
 
Section 10.10.
CONCERNING ANY SUCCESSOR TRUSTEES
76
 
Section 10.11.
TRUSTEE PROTECTED IN RELYING UPON RESOLUTION
76
 
Section 10.12.
SUCCESSOR TRUSTEE AS THE TRUSTEE, PAYING AGENT, TENDER AGENT AND REGISTRAR
76
 
Section 10.13.
NOTICES TO BE GIVEN BY TRUSTEE
77
 
Section 10.14.
NOTICES TO RATING AGENCY, LIQUIDITY PROVIDER AND BANK; NOTICES TO BOND INSURER
77



 
 -iv-

--------------------------------------------------------------------------------

 

ARTICLE XI       SUPPLEMENTAL INDENTURES
78
 
Section 11.01.
SUPPLEMENTAL INDENTURES NOT REQUIRING CONSENT OF BONDHOLDERS (BUT REQUIRING
CONSENT OF THE BORROWER)
78
 
Section 11.02.
SUPPLEMENTAL INDENTURES REQUIRING CONSENT OF BONDHOLDERS AND THE BORROWER
80
 
Section 11.03.
CONSENT OF BORROWER AND BOND INSURER
80
 
Section 11.04.
CONSENT OF REMARKETING AGENT, AUCTION AGENT, LIQUIDITY PROVIDER AND BANK
81
 
Section 11.05.
CONSENT OF TRUSTEE
81
 
Section 11.06.
REQUIRED AND PERMITTED OPINIONS OF COUNSEL
81
 
Section 11.07.
NOTATION OF MODIFICATION ON BONDS; PREPARATION OF MODIFIED BONDS
81
ARTICLE XII       AMENDMENT OF AGREEMENT
81
 
Section 12.01.
AMENDMENTS TO AGREEMENT NOT REQUIRING CONSENT OF BONDHOLDERS
81
 
Section 12.02.
AMENDMENTS TO AGREEMENT REQUIRING CONSENT OF BONDHOLDERS
82
 
Section 12.03.
CONSENT OF TRUSTEE
83
 
Section 12.04.
RELIANCE ON OPINIONS OF COUNSEL
83
ARTICLE XIII       MISCELLANEOUS
83
 
Section 13.01.
SUCCESSORS OF THE ISSUER
83
 
Section 13.02.
CONSENTS OF BONDHOLDERS
83
 
Section 13.03.
LIMITATION OF RIGHTS
84
 
Section 13.04.
WAIVER OF NOTICE
84
 
Section 13.05.
SEVERABILITY
84
 
Section 13.06.
NOTICES
84
 
Section 13.07.
WAIVER OF PERSONAL LIABILITY OF ISSUER MEMBERS, ETC.
85
 
Section 13.08.
HOLIDAYS
86
 
Section 13.09.
OPINIONS OF BOND COUNSEL
86
 
Section 13.10.
COUNTERPARTS
86



 
 -v-

--------------------------------------------------------------------------------

 


 
Section 13.11.
APPLICABLE LAW
86
 
Section 13.12.
CAPTIONS
86
 
Section 13.13.
DEALING IN BONDS
86
 
Section 13.14.
IMMUNITY OF INCORPORATORS
86
 
Section 13.15.
BORROWER MAY ACT THROUGH AGENTS
87
 
Section 13.16.
RECORD DATE FOR DETERMINATION OF OWNERS ENTITLED TO VOTE
87
 
Section 13.17.
CONSENTS AND NOTICES
87


 
 -vi-

--------------------------------------------------------------------------------

 



EXHIBIT A
FORM OF BOND
A-1
EXHIBIT B
[RESERVED]
B-1
EXHIBIT C
FORM OF COST OF ISSUANCE FUND REQUISITION
C-1
EXHIBIT D
AUCTION PROCEDURES
D-1


 
-viii- 

--------------------------------------------------------------------------------

 



